Exhibit 10.70

 

EXECUTION COPY

 

 

                `

NEXTEL PARTNERS, INC.

 

 

THE BANK OF NEW YORK,
as Trustee

 

--------------------------------------------------------------------------------

 

 

INDENTURE

 

 

Dated as of

 

August 6, 2003



 

--------------------------------------------------------------------------------

 

1½% Convertible Senior Notes Due 2008

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

 

DEFINITIONS

 

Section 1.01.  Definitions

 

ARTICLE 2

 

ISSUE, DESCRIPTION, EXECUTION, REGISTRATION AND EXCHANGE OF NOTES

 

Section 2.01.  Designation Amount and Issue of Notes

Section 2.02.  Form of Notes

Section 2.03.  Date and Denomination of Notes; Payments of Interest

Section 2.04.  Execution of Notes

Section 2.05.  Exchange and Registration of Transfer of Notes; Restrictions on
Transfer

Section 2.06.  Mutilated, Destroyed, Lost or Stolen Notes

Section 2.07.  Temporary Notes

Section 2.08.  Cancellation of Notes

Section 2.09.  CUSIP Numbers

 

ARTICLE 3

 

REDEMPTION AND REPURCHASE OF NOTES

 

Section 3.01.  Redemption or Repurchase of Notes

Section 3.02.  [Intentionally left blank]

Section 3.03.  [Intentionally left blank]

Section 3.04.  [Intentionally left blank]

Section 3.05.  Repurchase at Option of Holders upon a Fundamental Change

Section 3.06.  Repurchase of Notes by the Company at Option of the Holder

 

ARTICLE 4

 

PARTICULAR COVENANTS OF THE COMPANY

 

Section 4.01.  Payment of Principal and Interest

Section 4.02.  Maintenance of Office or Agency

Section 4.03.  Appointments to Fill Vacancies in Trustee’s Office

Section 4.04.  Provisions as to Paying Agent

Section 4.05.  Existence

Section 4.06.  Maintenance of Properties

 

--------------------------------------------------------------------------------


 

Section 4.07.  Payment of Taxes and Other Claims

Section 4.08.  Rule 144A Information Requirement

Section 4.09.  Stay, Extension and Usury Laws

Section 4.10.  Compliance Certificate

Section 4.11.  Liquidated Damages Notice

 

ARTICLE 5

 

NOTEHOLDERS’ LISTS AND REPORTS BY THE COMPANY AND THE TRUSTEE

 

Section 5.01.  Noteholders’ Lists

Section 5.02.  Preservation and Disclosure of Lists

Section 5.03.  Reports by Trustee

Section 5.04.  Reports by Company

 

ARTICLE 6

 

REMEDIES OF THE TRUSTEE AND NOTEHOLDERS ON AN EVENT OF DEFAULT

 

Section 6.01.  Events of Default

Section 6.02.  Payments of Notes on Default; Suit Therefor

Section 6.03.  Application of Monies Collected by Trustee

Section 6.04.  Proceedings by Noteholder

Section 6.05.  Proceedings by Trustee

Section 6.06.  Remedies Cumulative and Continuing

Section 6.07.  Direction of Proceedings and Waiver of Defaults by Majority of
Noteholders

Section 6.08.  Notice of Defaults

Section 6.09.  Undertaking to Pay Costs

 

ARTICLE 7

 

THE TRUSTEE

 

Section 7.01.  Duties and Responsibilities of Trustee

Section 7.02.  Reliance on Documents, Opinions, Etc.

Section 7.03.  No Responsibility for Recitals, Etc.

Section 7.04.  Trustee, Paying Agents, Conversion Agents or Registrar May Own
Notes

Section 7.05.  Monies to Be Held in Trust

Section 7.06.  Compensation and Expenses of Trustee

Section 7.07.  Officers’ Certificate as Evidence

Section 7.08.  Conflicting Interests of Trustee

Section 7.09.  Eligibility of Trustee

Section 7.10.  Resignation or Removal of Trustee

Section 7.11.  Acceptance by Successor Trustee

Section 7.12.  Succession by Merger

Section 7.13.  Preferential Collection of Claims

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 8

 

THE NOTEHOLDERS

Section 8.01.  Action by Noteholders

Section 8.02.  Proof of Execution by Noteholders

Section 8.03.  Who Are Deemed Absolute Owners

Section 8.04.  Company-owned Notes Disregarded

Section 8.05.  Revocation of Consents, Future Holders Bound

 

ARTICLE 9

 

MEETINGS OF NOTEHOLDERS

Section 9.01.  Purpose of Meetings

Section 9.02.  Call of Meetings by Trustee

Section 9.03.  Call of Meetings by Company or Noteholders

Section 9.04.  Qualifications for Voting

Section 9.05.  Regulations

Section 9.06.  Voting

Section 9.07.  No Delay of Rights by Meeting

 

ARTICLE 10

 

SUPPLEMENTAL INDENTURES

 

Section 10.01.   Supplemental Indentures Without Consent of Noteholders

Section 10.02.   Supplemental Indenture with Consent of Noteholders

Section 10.03.   Effect of Supplemental Indenture

Section 10.04.   Notation on Notes

Section 10.05.   Evidence of Compliance of Supplemental Indenture to Be
Furnished to Trustee

 

ARTICLE 11

 

CONSOLIDATION, MERGER, SALE, CONVEYANCE AND LEASE

 

Section 11.01.   Company May Consolidate on Certain Terms

Section 11.02.   Successor to Be Substituted

Section 11.03.   Opinion of Counsel to Be Given Trustee

 

ARTICLE 12

 

SATISFACTION AND DISCHARGE OF INDENTURE

 

Section 12.01.   Discharge of Indenture

Section 12.02.   Deposited Monies to Be Held in Trust by Trustee

 

iii

--------------------------------------------------------------------------------


 

Section 12.03.   Paying Agent to Repay Monies Held

Section 12.04.   Return of Unclaimed Monies

Section 12.05.   Reinstatement

 

ARTICLE 13

 

IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS

 

Section 13.01. Indenture and Notes Solely Corporate Obligations

 

ARTICLE 14

 

CONVERSION OF NOTES

 

Section 14.01.   Right to Convert

Section 14.02.   Exercise of Conversion Privilege; Issuance of Common Stock on
Conversion; No Adjustment for Interest or Dividends

Section 14.03.   Cash Payments in Lieu of Fractional Shares

Section 14.04.   Conversion Rate

Section 14.05.   Adjustment of Conversion Rate

Section 14.06.   Effect of Reclassification, Consolidation, Merger or Sale

Section 14.07.   Taxes on Shares Issued

Section 14.08.   Reservation of Shares, Shares to Be Fully Paid; Compliance with
Governmental Requirements; Listing of Common  Stock

Section 14.09.   Responsibility of Trustee

Section 14.10.   Notice to Holders Prior to Certain Actions

Section 14.11.   Stockholder Rights Plans

 

ARTICLE 15

 

MISCELLANEOUS PROVISIONS

 

Section 15.01.   Provisions Binding on Company’s Successors

Section 15.02.   Official Acts by Successor Corporation

Section 15.03.   Addresses for Notices, Etc.

Section 15.04.   Governing Law

Section 15.05.   Evidence of Compliance with Conditions Precedent, Certificates
to Trustee

Section 15.06.   Legal Holidays

Section 15.07.   Trust Indenture Act

Section 15.08.   No Security Interest Created

Section 15.09.   Benefits of Indenture

Section 15.10.   Table of Contents, Headings, Etc.

Section 15.11.   Authenticating Agent

Section 15.12.   Execution in Counterparts

Section 15.13.   Severability

 

iv

--------------------------------------------------------------------------------


 

Exhibit A           Form of Note

 

v

--------------------------------------------------------------------------------


 

INDENTURE

 

INDENTURE dated as of August 6, 2003 between Nextel Partners, Inc., a Delaware
corporation (hereinafter called the “Company”), having its principal office at
4500 Carillon Point, Kirkland, Washington 98033, and The Bank of New York, a New
York banking corporation, as trustee hereunder (hereinafter called the
“Trustee”).

 

WITNESSETH:

 

WHEREAS, for its lawful corporate purposes, the Company has duly authorized the
issue of its 1½% Convertible Senior Notes Due 2008 (hereinafter called the
“Notes”), in an aggregate principal amount not to exceed $125,000,000 (or in the
event that the Initial Purchasers, as defined herein, exercise their option
under the Purchase Agreement dated July 29, 2003 (the “Note Purchase Agreement”)
among them and the Company to purchase additional Notes, in an aggregate
principal amount not to exceed $150,000,000) and to provide the terms and
conditions upon which the Notes are to be authenticated, issued and delivered,
the Company has duly authorized the execution and delivery of this Indenture;
and

 

WHEREAS, the Notes, the certificate of authentication to be borne by the Notes,
a form of assignment, a form of option to elect repayment upon a fundamental
change and a form of conversion notice to be borne by the Notes are to be
substantially in the forms hereinafter provided for; and

 

WHEREAS, all acts and things necessary to make the Notes, when executed by the
Company and authenticated and delivered by the Trustee or a duly authorized
authenticating agent, as in this Indenture provided, the valid, binding and
legal obligations of the Company, and to constitute this Indenture a valid
agreement according to its terms, have been done and performed, and the
execution of this Indenture and the issue hereunder of the Notes have in all
respects been duly authorized,

 

NOW, THEREFORE, THIS INDENTURE WITNESSETH:

 

That in order to declare the terms and conditions upon which the Notes are, and
are to be, authenticated, issued and delivered, and in consideration of the
premises and of the purchase and acceptance of the Notes by the holders thereof,
the Company covenants and agrees with the Trustee for the equal and
proportionate benefit of the respective holders from time to time of the Notes
(except as otherwise provided below), as follows:

 


ARTICLE 1


 


DEFINITIONS


 

Section 1.01.  Definitions.  The terms defined in this Section 1.01 (except as
herein otherwise expressly provided or unless the context otherwise requires)
for all purposes of this Indenture and of any indenture supplemental hereto
shall have the respective meanings specified in this Section 1.01.  All other
terms used in this Indenture that are defined in the Trust

 

--------------------------------------------------------------------------------


 

Indenture Act or which are by reference therein defined in the Securities Act
(except as herein otherwise expressly provided or unless the context otherwise
requires) shall have the meanings assigned to such terms in the Trust Indenture
Act and in the Securities Act as in force at the date of the execution of this
Indenture.  The words “herein”, “hereof”, “hereunder” and words of similar
import refer to this Indenture as a whole and not to any particular Article,
Section or other Subdivision.  The terms defined in this Article include the
plural as well as the singular.

 

“Accepted Purchased Shares” has the meaning specified in Section 14.05(f).

 

“Adjustment Event” has the meaning specified in Section 14.05(k).

 

“Administrative Agent” means the Administrative Agent under the Credit Facility.

 

“Agent Members” has the meaning specified in Section 2.05(b).

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control”, when used with respect to any specified Person, means the power to
direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 

“Board of Directors” means the Board of Directors of the Company or a committee
of such Board duly authorized to act for it hereunder.

 

“Business Day” means any day except a Saturday, Sunday or legal holiday on which
banking institutions in The City of New York are authorized or obligated by law,
regulation or executive order to close.

 

“Capitalized Lease” means, as applied to any person, any lease of any property
(whether real, personal or mixed) of which the discounted present value of the
rental obligations of such person as lessee, in conformity with GAAP, is
required to be capitalized on the balance sheet of such person.

 

“Capitalized Lease Obligations” means the discounted present value of the rental
obligations under a Capitalized Lease.

 

“Certificate of Incorporation” means the Company’s Restated Certificate of
Incorporation filed with the Secretary of the State of Delaware on February 24,
2000.

 

“Closing Sale Price” of the shares of Common Stock on any date means the closing
sale price per share (or, if no closing sale price is reported, the average of
the closing bid and ask prices or, if more than one in either case, the average
of the average closing bid and the average closing ask prices) on such date as
reported in composite transactions for the principal United States securities
exchange on which shares of Common Stock are traded or, if the shares of Common
Stock are not listed on a United States national or regional securities
exchange, as

 

2

--------------------------------------------------------------------------------


 

reported by the Nasdaq National Market or by the National Quotation Bureau
Incorporated.  In the absence of such quotations, the Company shall be entitled
to determine the Closing Sale Price on the basis it considers appropriate.  The
Closing Sale Price shall be determined without reference to extended or after
hours trading.

 

“Commission” means the Securities and Exchange Commission, as from time to time
constituted, created under the Exchange Act, or, if at any time after the
execution of this Indenture such Commission is not existing and performing the
duties now assigned to it under the Trust Indenture Act, then the body
performing such duties at such time.

 

“Common Stock” means any stock of any class of the Company which has no
preference in respect of dividends or of amounts payable in the event of any
voluntary or involuntary liquidation, dissolution or winding up of the Company
and which is not subject to repurchase by the Company.  Subject to the
provisions of Section 14.06, however, shares issuable on conversion of Notes
shall include only shares of the class designated as common stock of the Company
at the date of this Indenture (namely, the Class A Common Stock, par value
$0.001) or shares of any class or classes resulting from any reclassification or
reclassifications thereof and which have no preference in respect of dividends
or of amounts payable in the event of any voluntary or involuntary liquidation,
dissolution or winding up of the Company and which are not subject to repurchase
(other than as provided in the Shareholders’ Agreement and the Certificate of
Incorporation) by the Company; provided that if at any time there shall be more
than one such resulting class, the shares of each such class then so issuable on
conversion shall be substantially in the proportion which the total number of
shares of such class resulting from all such reclassifications bears to the
total number of shares of all such classes resulting from all such
reclassifications.

 

“Company” means the corporation named as the “Company” in the first paragraph of
this Indenture, and, subject to the provisions of Article 11 and Section 14.06,
shall include its successors and assigns.

 

“Conversion Price” as of any day will equal $1,000 divided by the Conversion
Rate as of such date.

 

“Conversion Rate” has the meaning specified in Section 14.04.

 

“Corporate Trust Office”, or other similar term, means the designated office of
the Trustee at which at any particular time its corporate trust business as it
relates to this Indenture shall be administered, which office is, at the date as
of which this Indenture is dated, located at 101 Barclay Street, New York, New
York 10286.

 

“Credit Facility” means (a) the Amended and Restated Credit Agreement dated as
of September 9, 1999, among Nextel Partners Operating Corp., a Delaware
corporation, the Lenders defined therein, Bank of Montreal, as administrative
agent for the Lenders thereunder, The Bank of New York, as documentation agent,
DLJ Capital Funding, Inc., as syndication agent, and Donaldson, Lufkin &
Jenrette Securities Corporation, as lead arranger and sole book running manager,
as amended by a first amendment dated as of March 10, 2000, a second

 

3

--------------------------------------------------------------------------------


 

amendment dated as of January 25, 2001, a third amendment dated as of January
21, 2002, and a fourth amendment dated as of April 17, 2003, as such agreement
is further amended, supplemented, extended, restated, renewed or otherwise
modified from time to time, and any refinancing, replacement or substitution
thereof or therefor, or of or for any previous refinancing, replacement or
substitution and (b) the other Loan Documents (as defined in the Credit
Facility) and any other document or instrument entered into in connection
therewith.

 

“Current Market Price” has the meaning specified in Section 14.05(g).

 

“Custodian” means The Bank of New York, as custodian with respect to the Notes
in global form, or any successor entity thereto.

 

“default” means any event that is, or after notice or passage of time, or both,
would be, an Event of Default.

 

“Defaulted Interest” has the meaning specified in Section 2.03.

 

“Depositary” means the clearing agency registered under the Exchange Act that is
designated to act as the Depositary for the Global Notes.  The Depository Trust
Company shall be the initial Depositary, until a successor shall have been
appointed and become such pursuant to the applicable provisions of this
Indenture, and thereafter “Depositary” shall mean or include such successor.

 

“Determination Date” has the meaning specified in Section 14.05(k).

 

“Event of Default” means any event specified in Section 6.01 as an Event of
Default.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as in effect from time to time.

 

“Expiration Time” has the meaning specified in Section 14.05(e).

 

“Fair Market Value” has the meaning specified in Section 14.05(g).

 

“Fundamental Change” means the occurrence of any transaction or event (whether
by means of an exchange offer, liquidation, tender offer, consolidation, merger,
combination, reclassification, recapitalization or otherwise) in connection with
which all or substantially all of the Common Stock shall be exchanged for,
converted into, acquired for or constitutes solely the right to receive,
consideration which is not all or substantially all common stock that is listed
on, or immediately after the transaction or event will be listed on, a United
States national securities exchange, or is approved, or immediately after the
transaction or event will be approved, for quotation on the NASDAQ National
Market or any similar United States system of automated dissemination of
quotations of securities prices.

 

“Fundamental Change Expiration Time” has the meaning specified in Section
3.05(b).

 

“Fundamental Change Notice” has the meaning specified in Section 3.05(b).

 

4

--------------------------------------------------------------------------------


 

“Fundamental Change Repurchase Date” has the meaning specified in Section
3.05(a).

 

“Global Note” has the meaning specified in Section 2.02.

 

“Indenture” means this instrument as originally executed or, if amended or
supplemented as herein provided, as so amended or supplemented.

 

“Initial Purchasers” means Wachovia Capital Markets, LLC and Credit Suisse First
Boston LLC.

 

“interest” means, when used with reference to the Notes, any interest payable
under the terms of the Notes, and Liquidated Damages, if any, payable under the
terms of the Registration Rights Agreement.

 

“Lien” means any pledge, mortgage, lien, security interest, hypothecation,
assignment for security interest or encumbrance of any kind (including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any agreement to give a security interest or any Capitalized Lease).

 

“Liquidated Damages” has the meaning specified for “Liquidated Damages Amount”
in Section 2(e) of the Registration Rights Agreement.

 

“Liquidated Damages Notice” has the meaning specified in Section 4.11.

 

“non-electing share” has the meaning specified in Section 14.06.

 

“Note” or “Notes” means any Note or Notes, as the case may be, authenticated and
delivered under this Indenture, including any Global Note.

 

“Note Purchase Agreement” has the meaning ascribed to such term in the preamble
to this Indenture.

 

“Note register” has the meaning specified in Section 2.05.

 

“Note registrar” has the meaning specified in Section 2.05.

 

“Noteholder” or “holder” as applied to any Note, or other similar terms (but
excluding the term “beneficial holder”), means any Person in whose name at the
time a particular Note is registered on the Note registrar’s books.

 

“Offer Expiration Time” has the meaning specified in Section 14.05(f).

 

“Officers’ Certificate”, when used with respect to the Company, means a
certificate signed by the Chairman of the Board, the Chief Executive Officer,
the President or any Vice President (whether or not designated by a number or
numbers or word or words added before or after the title “Vice President”), the
Treasurer or any Assistant Treasurer, or the Secretary of the Company.

 

5

--------------------------------------------------------------------------------


 

“Opinion of Counsel” means an opinion in writing signed by legal counsel, who
may be an employee of or counsel to the Company, or other counsel reasonably
acceptable to the Trustee.

 

“outstanding”, when used with reference to Notes and subject to the provisions
of Section 8.04, means, as of any particular time, all Notes authenticated and
delivered by the Trustee under this Indenture, except:

 

(a)           Notes theretofore canceled by the Trustee or delivered to the
Trustee for cancellation;

 

(b)           Notes, or portions thereof, (i) for the repurchase of which monies
in the necessary amount shall have been deposited in trust with the Trustee or
with any paying agent (other than the Company) or (ii) which shall have been
otherwise defeased in accordance with Article 12;

 

(c)           Notes in lieu of which, or in substitution for which, other Notes
shall have been authenticated and delivered pursuant to the terms of Section
2.06; and

 

(d)           Notes converted into Common Stock pursuant to Article 14 and Notes
deemed not outstanding pursuant to Article 3.

 

“Person” means a corporation, an association, a partnership, a limited liability
company, an individual, a joint venture, a joint stock company, a trust, an
unincorporated organization or a government or an agency or a political
subdivision thereof.

 

“Portal Market” means The Portal Market operated by the National Association of
Securities Dealers, Inc. or any successor thereto.

 

“Predecessor Note” of any particular Note means every previous Note evidencing
all or a portion of the same debt as that evidenced by such particular Note,
and, for the purposes of this definition, any Note authenticated and delivered
under Section 2.06 in lieu of a lost, destroyed or stolen Note shall be deemed
to evidence the same debt as the lost, destroyed or stolen Note that it
replaces.

 

“Purchased Shares” has the meaning specified in Section 14.05(e).

 

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

 

“record date”, with respect to any interest payment date, has the meaning
specified in Section 2.03.

 

“Record Date” has the meaning specified in Section 14.05(g).

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of August 6, 2003, between the Company and the Initial Purchasers, as amended
from time to time in accordance with its terms.

 

6

--------------------------------------------------------------------------------


 

“Responsible Officer” means, when used with respect to the Trustee, any officer
within the corporate trust department of the Trustee, including any vice
president, assistant vice president, assistant secretary, assistant treasurer,
trust officer or any other officer of the Trustee who customarily performs
functions similar to those performed by the persons who at the time shall be
such officers, respectively, or to whom any corporate trust matter is referred
because of such person’s knowledge of, and familiarity with, the particular
subject and who shall have direct responsibility for the administration of this
Indenture.

 

“Restricted Securities” has the meaning specified in Section 2.05(c).

 

“Rule 144A” means Rule 144A as promulgated under the Securities Act.

 

“Securities” has the meaning specified in Section 14.05(d).

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, as in effect from time to time.

 

“Shareholders’ Agreement” means the Amended and Restated Shareholders’ Agreement
dated as of February 18, 2000 by and among the Company and the stockholders
named therein, as amended.

 

“Significant Subsidiary” means, as of any date of determination, a Subsidiary of
the Company that would constitute a “significant subsidiary” as such term is
defined under Rule 1-02(w) of Regulation S-X of the Commission as in effect on
the date of this Indenture.

 

“Subsidiary” means, with respect to any Person, (i) any corporation, association
or other business entity of which more than 50% of the total voting power of
shares of capital stock or other equity interest entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
such Person or one or more of the other subsidiaries of that Person (or a
combination thereof) and (ii) any partnership (a) the sole general partner or
managing general partner of which is such Person or a subsidiary of such Person
or (b) the only general partners of which are such Person or one or more
subsidiaries of such Person (or any combination thereof).

 

“Trading Day” has the meaning specified in Section 14.05(g).

 

“Trading Price” means, on any date, the average of the secondary market bid
quotations for the Notes obtained by the Trustee for $10,000,000 principal
amount of Notes at approximately 3:30 p.m., New York City time, on such date
from three independent nationally recognized securities dealers in The City of
New York (none of which shall be an Affiliate of the Company) selected by the
Company; provided that if at least three such bids cannot reasonably be obtained
by the Trustee, but two bids are obtained, then the average of the two bids
shall be used, and if only one such bid can reasonably be obtained by the
Trustee, one bid shall be used; and provided further that if the Trustee cannot
reasonably obtain at least one bid for $10,000,000 principal amount of Notes
from a nationally recognized securities dealer or, in the Company’s reasonable
judgment, the bid quotations are not indicative of the secondary market value of
the Notes, then the Trading Price per $1,000 principal amount of Notes shall be
deemed to the

 

7

--------------------------------------------------------------------------------


 

product of (a) the Conversion Rate in effect as of such determination date and
(b) the average Closing Sale Price of the Common Stock for the five Trading Days
ending on such determination date, appropriately adjusted to take into account
the occurrence, during the period commencing on the first of such Trading Days
during such five Trading Day period and ending on such determination date, of
any event described in Sections 14.05 and 14.06.

 

“Trigger Event” has the meaning specified in Section 14.05(d).

 

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended, as it
was in force at the date of this Indenture, except as provided in Sections 10.03
and 15.07; provided that if the Trust Indenture Act of 1939 is amended after the
date hereof, the term “Trust Indenture Act” shall mean, to the extent required
by such amendment, the Trust Indenture Act of 1939 as so amended.

 

“Trustee” means The Bank of New York, and its successors and any corporation
resulting from or surviving any consolidation or merger to which it or its
successors may be a party and any successor trustee at the time serving as
successor trustee hereunder.

 


ARTICLE 2


 


ISSUE, DESCRIPTION, EXECUTION, REGISTRATION AND EXCHANGE OF NOTES


 

Section 2.01.  Designation Amount and Issue of Notes.  The Notes shall be
designated as “1½% Convertible Senior Notes Due 2008”.  Notes not to exceed the
aggregate principal amount of $125,000,000, or in the event that the Initial
Purchasers exercise their option under the Note Purchase Agreement to purchase
additional Notes, in an aggregate principal amount not to exceed $150,000,000
(except pursuant to Sections 2.05, 2.06, 3.05 and 14.02 hereof) upon the
execution of this Indenture, or from time to time thereafter, may be executed by
the Company and delivered to the Trustee for authentication, and the Trustee
shall thereupon authenticate and deliver said Notes to or upon the written order
of the Company, signed by its Chairman of the Board, Chief Executive Officer,
President or any Vice President (whether or not designated by a number or
numbers or word or words added before or after the title “Vice President”), the
Treasurer or any Assistant Treasurer or the Secretary, without any further
action by the Company hereunder.

 

Section 2.02.  Form of Notes.  The Notes and the Trustee’s certificate of
authentication to be borne by such Notes shall be substantially in the form set
forth in Exhibit A.  The terms and provisions contained in the form of Note
attached as Exhibit A hereto shall constitute, and are hereby expressly made, a
part of this Indenture and, to the extent applicable, the Company and the
Trustee, by their execution and delivery of this Indenture, expressly agree to
such terms and provisions and to be bound thereby.

 

Any of the Notes may have such letters, numbers or other marks of identification
and such notations, legends, endorsements or changes as the officers executing
the same may approve (execution thereof to be conclusive evidence of such
approval) and as are not inconsistent with the provisions of this Indenture, or
as may be required by the Custodian, the

 

8

--------------------------------------------------------------------------------


 

Depositary or by the National Association of Securities Dealers, Inc. in order
for the Notes to be tradable on The Portal Market or as may be required for the
Notes to be tradable on any other market developed for trading of securities
pursuant to Rule 144A or as may be required to comply with any applicable law or
with any rule or regulation made pursuant thereto or with any rule or regulation
of any securities exchange or automated quotation system on which the Notes may
be listed, or to conform to usage, or to indicate any special limitations or
restrictions to which any particular Notes are subject.

 

So long as the Notes are eligible for book-entry settlement with the Depositary,
or unless otherwise required by law, or otherwise contemplated by Section
2.05(a), all of the Notes will be represented by one or more Notes in global
form registered in the name of the Depositary or the nominee of the Depositary
(a “Global Note”).  The transfer and exchange of beneficial interests in any
such Global Note shall be effected through the Depositary in accordance with
this Indenture and the applicable procedures of the Depositary.  Except as
provided in Section 2.05(a), beneficial owners of a Global Note shall not be
entitled to have certificates registered in their names, will not receive or be
entitled to receive physical delivery of certificates in definitive form and
will not be considered holders of such Global Note.

 

Any Global Note shall represent such of the outstanding Notes as shall be
specified therein and shall provide that it shall represent the aggregate amount
of outstanding Notes from time to time endorsed thereon and that the aggregate
amount of outstanding Notes represented thereby may from time to time be
increased or reduced to reflect repurchases, conversions, transfers or exchanges
permitted hereby.  Any endorsement of a Global Note to reflect the amount of any
increase or decrease in the amount of outstanding Notes represented thereby
shall be made by the Trustee or the Custodian, at the direction of the Trustee,
in such manner and upon instructions given by the holder of such Notes in
accordance with this Indenture.  Payment of principal of and interest on any
Global Note shall be made to the holder of such Note.

 

Section 2.03.  Date and Denomination of Notes; Payments of Interest.  The Notes
shall be issuable in registered form without coupons in denominations of $1,000
principal amount and integral multiples thereof.  Each Note shall be dated the
date of its authentication and shall bear interest from the date specified on
the face of the form of Note attached as Exhibit A hereto.  Interest on the
Notes shall be computed on the basis of a 360-day year comprised of twelve
30-day months.

 

The Person in whose name any Note (or its Predecessor Note) is registered on the
Note register at the close of business on any record date with respect to any
interest payment date shall be entitled to receive the interest payable on such
interest payment date, except that the interest payable upon repurchase will be
payable to the Person to whom principal is payable pursuant to such repurchase
(unless the repurchase date is an interest payment date, in which case the
semi-annual payment of interest becoming due on such date shall be payable to
the holders of such Notes registered as such on the applicable record date). 
Notwithstanding the foregoing, if any Note (or portion thereof) is converted
into Common Stock during the period after a record date for the payment of
interest to, but excluding, the next succeeding interest payment date and such
Note (or portion thereof) has been called or tendered for repurchase on a
repurchase date which occurs during such period, the Company shall not be
required to pay interest on such interest

 

9

--------------------------------------------------------------------------------


 

payment date in respect of any such Note (or portion thereof).  The Company
shall pay interest (i) on any Notes in certificated form by check mailed to the
address of the Person entitled thereto as it appears in the Note register;
provided that if any holder of Notes with an aggregate principal amount in
excess of $2.0 million shall request in writing, the Company shall pay interest
on such holder’s Notes by wire transfer of immediately available funds to the
account designated by such holder, or (ii) on any Global Note by wire transfer
of immediately available funds to the account of the Depositary or its nominee. 
The term “record date” with respect to any interest payment date shall mean the
May 1 or November 1 preceding the applicable May 15 or November 15 interest
payment date, respectively.

 

Any interest on any Note which is payable, but is not punctually paid or duly
provided for, on any May 15 or November 15 (herein called “Defaulted Interest”)
shall forthwith cease to be payable to the Noteholder on the relevant record
date by virtue of his having been such Noteholder, and such Defaulted Interest
shall be paid by the Company, at its election in each case, as provided in
clause (1) or (2) below:

 

(1)           The Company may elect to make payment of any Defaulted Interest to
the Persons in whose names the Notes (or their respective Predecessor Notes) are
registered at the close of business on a special record date for the payment of
such Defaulted Interest, which shall be fixed in the following manner.  The
Company shall notify the Trustee in writing of the amount of Defaulted Interest
proposed to be paid on each Note and the date of the proposed payment (which
shall be not less than twenty-five (25) days after the receipt by the Trustee of
such notice, unless the Trustee shall consent to an earlier date), and at the
same time the Company shall deposit with the Trustee an amount of money equal to
the aggregate amount to be paid in respect of such Defaulted Interest or shall
make arrangements satisfactory to the Trustee for such deposit on or prior to
the date of the proposed payment, such money when deposited to be held in trust
for the benefit of the Persons entitled to such Defaulted Interest as in this
clause provided.  Thereupon the Trustee shall fix a special record date for the
payment of such Defaulted Interest which shall be not more than fifteen (15)
days and not less than ten (10) days prior to the date of the proposed payment,
and not less than ten (10) days after the receipt by the Trustee of the notice
of the proposed payment.  The Trustee shall promptly notify the Company of such
special record date and, in the name and at the expense of the Company, shall
cause notice of the proposed payment of such Defaulted Interest and the special
record date therefor to be mailed, first-class postage prepaid, to each holder
at his address as it appears in the Note register, not less than ten (10) days
prior to such special record date.  Notice of the proposed payment of such
Defaulted Interest and the special record date therefor having been so mailed,
such Defaulted Interest shall be paid to the Persons in whose names the Notes
(or their respective Predecessor Notes) are registered at the close of business
on such special record date and shall no longer be payable pursuant to the
following clause (2) of this Section 2.03.

 

(2)           The Company may make payment of any Defaulted Interest in any
other lawful manner not inconsistent with the requirements of any securities
exchange or automated quotation system on which the Notes may be listed or
designated for issuance, and upon such notice as may be required by such
exchange or automated quotation

 

10

--------------------------------------------------------------------------------


 

system, if, after notice given by the Company to the Trustee of the proposed
payment pursuant to this clause, such manner of payment shall be deemed
practicable by the Trustee.

 

Section 2.04.  Execution of Notes.  The Notes shall be signed in the name and on
behalf of the Company by the manual or facsimile signature of its Chairman of
the Board, Chief Executive Officer, President or any Vice President (whether or
not designated by a number or numbers or word or words added before or after the
title “Vice President”).  Only such Notes as shall bear thereon a certificate of
authentication substantially in the form set forth on the form of Note attached
as Exhibit A hereto, manually executed by the Trustee (or an authenticating
agent appointed by the Trustee as provided by Section 15.11), shall be entitled
to the benefits of this Indenture or be valid or obligatory for any purpose. 
Such certificate by the Trustee (or such an authenticating agent) upon any Note
executed by the Company shall be conclusive evidence that the Note so
authenticated has been duly authenticated and delivered hereunder and that the
holder is entitled to the benefits of this Indenture.

 

In case any officer of the Company who shall have signed any of the Notes shall
cease to be such officer before the Notes so signed shall have been
authenticated and delivered by the Trustee, or disposed of by the Company, such
Notes nevertheless may be authenticated and delivered or disposed of as though
the person who signed such Notes had not ceased to be such officer of the
Company, and any Note may be signed on behalf of the Company by such persons as,
at the actual date of the execution of such Note, shall be the proper officers
of the Company, although at the date of the execution of this Indenture any such
person was not such an officer.

 

Section 2.05.  Exchange and Registration of Transfer of Notes; Restrictions on
Transfer.  (a)  The Company shall cause to be kept at the Corporate Trust Office
a register (the register maintained in such office and in any other office or
agency of the Company designated pursuant to Section 4.02 being herein sometimes
collectively referred to as the “Note register”) in which, subject to such
reasonable regulations as it may prescribe, the Company shall provide for the
registration of Notes and of transfers of Notes.  The Note register shall be in
written form or in any form capable of being converted into written form within
a reasonably prompt period of time.  The Trustee is hereby appointed “Note
registrar” for the purpose of registering Notes and transfers of Notes as herein
provided.  The Company may appoint one or more co-registrars in accordance with
Section 4.02.

 

Upon surrender for registration of transfer of any Note to the Note registrar or
any co-registrar, and satisfaction of the requirements for such transfer set
forth in this Section 2.05, the Company shall execute, and the Trustee shall
authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Notes of any authorized denominations and of a like
aggregate principal amount and bearing such restrictive legends as may be
required by this Indenture.

 

Notes may be exchanged for other Notes of any authorized denominations and of a
like aggregate principal amount, upon surrender of the Notes to be exchanged at
any such office or agency maintained by the Company pursuant to Section 4.02. 
Whenever any Notes are so surrendered for exchange, the Company shall execute,
and the Trustee shall authenticate and

 

11

--------------------------------------------------------------------------------


 

deliver, the Notes which the Noteholder making the exchange is entitled to
receive bearing registration numbers not contemporaneously outstanding.

 

All Notes issued upon any registration of transfer or exchange of Notes shall be
the valid obligations of the Company, evidencing the same debt, and entitled to
the same benefits under this Indenture, as the Notes surrendered upon such
registration of transfer or exchange.

 

All Notes presented or surrendered for registration of transfer or for exchange,
repurchase or conversion shall (if so required by the Company or the Note
registrar) be duly endorsed, or be accompanied by a written instrument or
instruments of transfer in form satisfactory to the Company, and the Notes shall
be duly executed by the Noteholder thereof or his attorney duly authorized in
writing.

 

No service charge shall be made to any holder for any registration of, transfer
or exchange of Notes, but the Company may require payment by the holder of a sum
sufficient to cover any tax, assessment or other governmental charge that may be
imposed in connection with any registration of transfer or exchange of Notes.

 

Neither the Company nor the Trustee nor any Note registrar shall be required to
exchange or register a transfer of (a) any Notes for a period of fifteen (15)
days next preceding any selection of Notes to be repurchased, (b) any Notes or
portions thereof surrendered for conversion pursuant to Article 14 or (c) any
Notes or portions thereof tendered for repurchase (and not withdrawn) pursuant
to Section 3.05.

 


(B)   THE FOLLOWING PROVISIONS SHALL APPLY ONLY TO GLOBAL NOTES:


 

(I)            EACH GLOBAL NOTE AUTHENTICATED UNDER THIS INDENTURE SHALL BE
REGISTERED IN THE NAME OF THE DEPOSITARY OR A NOMINEE THEREOF AND DELIVERED TO
SUCH DEPOSITARY OR A NOMINEE THEREOF OR CUSTODIAN THEREFOR, AND EACH SUCH GLOBAL
NOTE SHALL CONSTITUTE A SINGLE NOTE FOR ALL PURPOSES OF THIS INDENTURE.

 

(II)           NOTWITHSTANDING ANY OTHER PROVISION IN THIS INDENTURE, NO GLOBAL
NOTE MAY BE EXCHANGED IN WHOLE OR IN PART FOR NOTES REGISTERED, AND NO TRANSFER
OF A GLOBAL NOTE IN WHOLE OR IN PART MAY BE REGISTERED, IN THE NAME OF ANY
PERSON OTHER THAN THE DEPOSITARY OR A NOMINEE THEREOF UNLESS (A) THE DEPOSITARY
(I) HAS NOTIFIED THE COMPANY THAT IT IS UNWILLING OR UNABLE TO CONTINUE AS
DEPOSITARY FOR SUCH GLOBAL NOTE AND A SUCCESSOR DEPOSITARY HAS NOT BEEN
APPOINTED BY THE COMPANY WITHIN NINETY DAYS OR (II) HAS CEASED TO BE A CLEARING
AGENCY REGISTERED UNDER THE EXCHANGE ACT, (B) AN EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING OR (C) THE COMPANY, IN ITS SOLE DISCRETION, NOTIFIES THE
TRUSTEE IN WRITING THAT IT NO LONGER WISHES TO HAVE ALL THE NOTES REPRESENTED BY
GLOBAL NOTES.  ANY GLOBAL NOTE EXCHANGED PURSUANT TO CLAUSE (A) OR (B) ABOVE
SHALL BE SO EXCHANGED IN WHOLE AND NOT IN PART AND ANY GLOBAL NOTE EXCHANGED
PURSUANT TO CLAUSE (C) ABOVE MAY BE EXCHANGED IN WHOLE OR FROM TIME TO TIME IN
PART AS DIRECTED BY THE COMPANY.  ANY NOTE ISSUED IN EXCHANGE FOR A GLOBAL NOTE
OR ANY PORTION THEREOF SHALL BE A GLOBAL NOTE; PROVIDED THAT ANY SUCH NOTE SO
ISSUED THAT IS REGISTERED IN THE NAME OF A PERSON OTHER THAN THE DEPOSITARY OR A
NOMINEE THEREOF SHALL NOT BE A GLOBAL NOTE.

 

12

--------------------------------------------------------------------------------


 

(III)          SECURITIES ISSUED IN EXCHANGE FOR A GLOBAL NOTE OR ANY PORTION
THEREOF PURSUANT TO CLAUSE (II) ABOVE SHALL BE ISSUED IN DEFINITIVE, FULLY
REGISTERED FORM, WITHOUT INTEREST COUPONS, SHALL HAVE AN AGGREGATE PRINCIPAL
AMOUNT EQUAL TO THAT OF SUCH GLOBAL NOTE OR PORTION THEREOF TO BE SO EXCHANGED,
SHALL BE REGISTERED IN SUCH NAMES AND BE IN SUCH AUTHORIZED DENOMINATIONS AS THE
DEPOSITARY SHALL DESIGNATE AND SHALL BEAR ANY LEGENDS REQUIRED HEREUNDER.  ANY
GLOBAL NOTE TO BE EXCHANGED IN WHOLE SHALL BE SURRENDERED BY THE DEPOSITARY TO
THE TRUSTEE, AS NOTE REGISTRAR.  WITH REGARD TO ANY GLOBAL NOTE TO BE EXCHANGED
IN PART, EITHER SUCH GLOBAL NOTE SHALL BE SO SURRENDERED FOR EXCHANGE OR, IF THE
TRUSTEE IS ACTING AS CUSTODIAN FOR THE DEPOSITARY OR ITS NOMINEE WITH RESPECT TO
SUCH GLOBAL NOTE, THE PRINCIPAL AMOUNT THEREOF SHALL BE REDUCED, BY AN AMOUNT
EQUAL TO THE PORTION THEREOF TO BE SO EXCHANGED, BY MEANS OF AN APPROPRIATE
ADJUSTMENT MADE ON THE RECORDS OF THE TRUSTEE.  UPON ANY SUCH SURRENDER OR
ADJUSTMENT, THE TRUSTEE SHALL AUTHENTICATE AND MAKE AVAILABLE FOR DELIVERY THE
NOTE ISSUABLE ON SUCH EXCHANGE TO OR UPON THE WRITTEN ORDER OF THE DEPOSITARY OR
AN AUTHORIZED REPRESENTATIVE THEREOF.

 

(IV)          IN THE EVENT OF THE OCCURRENCE OF ANY OF THE EVENTS SPECIFIED IN
CLAUSE (II) ABOVE, THE COMPANY WILL PROMPTLY MAKE AVAILABLE TO THE TRUSTEE A
REASONABLE SUPPLY OF CERTIFICATED NOTES IN DEFINITIVE, FULLY REGISTERED FORM,
WITHOUT INTEREST COUPONS.

 

(V)           NEITHER ANY MEMBERS OF, OR PARTICIPANTS IN, THE DEPOSITARY (“AGENT
MEMBERS”) NOR ANY OTHER PERSONS ON WHOSE BEHALF AGENT MEMBERS MAY ACT SHALL HAVE
ANY RIGHTS UNDER THIS INDENTURE WITH RESPECT TO ANY GLOBAL NOTE REGISTERED IN
THE NAME OF THE DEPOSITARY OR ANY NOMINEE THEREOF, AND THE DEPOSITARY OR SUCH
NOMINEE, AS THE CASE MAY BE, MAY BE TREATED BY THE COMPANY, THE TRUSTEE AND ANY
AGENT OF THE COMPANY OR THE TRUSTEE AS THE ABSOLUTE OWNER AND HOLDER OF SUCH
GLOBAL NOTE FOR ALL PURPOSES WHATSOEVER.  NOTWITHSTANDING THE FOREGOING, NOTHING
HEREIN SHALL PREVENT THE COMPANY, THE TRUSTEE OR ANY AGENT OF THE COMPANY OR THE
TRUSTEE FROM GIVING EFFECT TO ANY WRITTEN CERTIFICATION, PROXY OR OTHER
AUTHORIZATION FURNISHED BY THE DEPOSITARY OR SUCH NOMINEE, AS THE CASE MAY BE,
OR IMPAIR, AS BETWEEN THE DEPOSITARY, ITS AGENT MEMBERS AND ANY OTHER PERSON ON
WHOSE BEHALF AN AGENT MEMBER MAY ACT, THE OPERATION OF CUSTOMARY PRACTICES OF
SUCH PERSONS GOVERNING THE EXERCISE OF THE RIGHTS OF A HOLDER OF ANY NOTE.

 

(VI)          AT SUCH TIME AS ALL INTERESTS IN A GLOBAL NOTE HAVE BEEN
REPURCHASED, CONVERTED, CANCELED OR EXCHANGED FOR NOTES IN CERTIFICATED FORM,
SUCH GLOBAL NOTE SHALL, UPON RECEIPT THEREOF, BE CANCELED BY THE TRUSTEE IN
ACCORDANCE WITH STANDING PROCEDURES AND INSTRUCTIONS EXISTING BETWEEN THE
DEPOSITARY AND THE CUSTODIAN.  AT ANY TIME PRIOR TO SUCH CANCELLATION, IF ANY
INTEREST IN A GLOBAL NOTE IS REPURCHASED, CONVERTED, CANCELED OR EXCHANGED FOR
NOTES IN CERTIFICATED FORM, THE PRINCIPAL AMOUNT OF SUCH GLOBAL NOTE SHALL, IN
ACCORDANCE WITH THE STANDING PROCEDURES AND INSTRUCTIONS EXISTING BETWEEN THE
DEPOSITARY AND THE CUSTODIAN, BE APPROPRIATELY REDUCED, AND AN ENDORSEMENT SHALL
BE MADE ON SUCH GLOBAL NOTE, BY THE TRUSTEE OR THE CUSTODIAN, AT THE DIRECTION
OF THE TRUSTEE, TO REFLECT SUCH REDUCTION.

 


(C)   EVERY NOTE THAT BEARS OR IS REQUIRED UNDER THIS SECTION 2.05(C) TO BEAR
THE LEGEND SET FORTH IN THIS SECTION 2.05(C) (TOGETHER WITH ANY COMMON STOCK
ISSUED UPON CONVERSION OF THE NOTES AND REQUIRED TO BEAR THE LEGEND SET FORTH IN
THIS SECTION 2.05(C), COLLECTIVELY, THE

 

13

--------------------------------------------------------------------------------


 

“Restricted Securities”) shall be subject to the restrictions on transfer set
forth in this Section 2.05(c) (including those set forth in the legend below)
unless such restrictions on transfer shall be waived by written consent of the
Company, and the holder of each such Restricted Security, by such Note holder’s
acceptance thereof, agrees to be bound by all such restrictions on transfer.  As
used in Sections 2.05(c) and 2.05(d), the term “transfer” encompasses any sale,
pledge, loan, transfer or other disposition whatsoever of any Restricted
Security or any interest therein.


 

Until the expiration of the holding period applicable to sales thereof under
Rule 144(k) under the Securities Act (or any successor provision), any
certificate evidencing such Note (and all securities issued in exchange therefor
or substitution thereof, other than Class A Common Stock, if any, issued upon
conversion thereof, which shall bear the legend set forth in this Section
2.05(c), if applicable) shall bear a legend in substantially the following form,
unless such Note has been sold pursuant to a registration statement that has
been declared effective under the Securities Act (and which continues to be
effective at the time of such transfer), or unless otherwise agreed by the
Company in writing, with written notice thereof to the Trustee:

 

THE NOTE EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT AS SET FORTH
IN THE FOLLOWING SENTENCE.  BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS
THAT IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT); (2) AGREES THAT IT WILL NOT, PRIOR TO EXPIRATION OF THE HOLDING
PERIOD APPLICABLE TO SALES OF THIS NOTE UNDER RULE 144(K) UNDER THE SECURITIES
ACT (OR ANY SUCCESSOR PROVISION), RESELL OR OTHERWISE TRANSFER THIS NOTE OR THE
COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE EXCEPT (A) TO NEXTEL
PARTNERS, INC. OR ANY SUBSIDIARY THEREOF, (B) TO A QUALIFIED INSTITUTIONAL BUYER
IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, (C) PURSUANT TO THE
EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT (IF
AVAILABLE) OR (D) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN DECLARED
EFFECTIVE UNDER THE SECURITIES ACT (AND WHICH CONTINUES TO BE EFFECTIVE AT THE
TIME OF SUCH TRANSFER); (3) PRIOR TO SUCH TRANSFER (OTHER THAN A TRANSFER
PURSUANT TO CLAUSE (2)(D) ABOVE), IT WILL FURNISH TO THE BANK OF NEW YORK, AS
TRUSTEE (OR A SUCCESSOR TRUSTEE, AS APPLICABLE), SUCH CERTIFICATIONS, LEGAL
OPINIONS OR OTHER INFORMATION AS THE TRUSTEE MAY REASONABLY REQUIRE TO CONFIRM
THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT;
AND (4) AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE IS
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  THIS LEGEND
WILL BE REMOVED UPON THE EARLIER OF THE TRANSFER OF THIS NOTE PURSUANT TO CLAUSE
(2)(D) ABOVE OR UPON ANY TRANSFER OF THIS NOTE UNDER RULE 144(K) UNDER THE
SECURITIES ACT (OR ANY SUCCESSOR PROVISION).  THE INDENTURE CONTAINS A PROVISION

 

14

--------------------------------------------------------------------------------


 

REQUIRING THE TRUSTEE TO REFUSE TO REGISTER ANY TRANSFER OF THIS NOTE IN
VIOLATION OF THE FOREGOING RESTRICTION.

 

Any Note (or security issued in exchange or substitution therefor) as to which
such restrictions on transfer shall have expired in accordance with their terms
or as to conditions for removal of the foregoing legend set forth therein have
been satisfied may, upon surrender of such Note for exchange to the Note
registrar in accordance with the provisions of this Section 2.05, be exchanged
for a new Note or Notes, of like tenor and aggregate principal amount, which
shall not bear the restrictive legend required by this Section 2.05(c).  If the
Restricted Security surrendered for exchange is represented by a Global Note
bearing the legend set forth in this Section 2.05(c), the principal amount of
the legended Global Note shall be reduced by the appropriate principal amount
and the principal amount of a Global Note without the legend set forth in this
Section 2.05(c) shall be increased by an equal principal amount.  If a Global
Note without the legend set forth in this Section 2.05(c) is not then
outstanding, the Company shall execute and the Trustee shall authenticate and
deliver an unlegended Global Note to the Depositary.

 


(D)   (I)  UNTIL THE EXPIRATION OF THE HOLDING PERIOD APPLICABLE TO SALES
THEREOF UNDER RULE 144(K) UNDER THE SECURITIES ACT (OR ANY SUCCESSOR PROVISION),
ANY STOCK CERTIFICATE REPRESENTING COMMON STOCK ISSUED UPON CONVERSION OF ANY
NOTE SHALL BEAR A LEGEND IN SUBSTANTIALLY THE FOLLOWING FORM, UNLESS SUCH COMMON
STOCK HAS BEEN SOLD PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED
EFFECTIVE UNDER THE SECURITIES ACT (AND WHICH CONTINUES TO BE EFFECTIVE AT THE
TIME OF SUCH TRANSFER) OR SUCH COMMON STOCK HAS BEEN ISSUED UPON CONVERSION OF
NOTES THAT HAVE BEEN TRANSFERRED PURSUANT TO A REGISTRATION STATEMENT THAT HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, OR UNLESS OTHERWISE AGREED BY
THE COMPANY IN WRITING WITH WRITTEN NOTICE THEREOF TO THE TRANSFER AGENT:


 

THE CLASS A COMMON STOCK EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY
STATE SECURITIES LAWS AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT AS SET
FORTH IN THE FOLLOWING SENTENCE.  THE HOLDER HEREOF AGREES THAT, UNTIL THE
EXPIRATION OF THE HOLDING PERIOD APPLICABLE TO SALES OF THE CLASS A COMMON STOCK
EVIDENCED HEREBY UNDER RULE 144(K) UNDER THE SECURITIES ACT (OR ANY SUCCESSOR
PROVISION), (1) IT WILL NOT RESELL OR OTHERWISE TRANSFER THE COMMON STOCK
EVIDENCED HEREBY EXCEPT (A) TO NEXTEL PARTNERS, INC. OR ANY SUBSIDIARY THEREOF,
(B) TO A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) IN COMPLIANCE WITH RULE 144A, (C) PURSUANT TO THE EXEMPTION FROM
REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE) OR (D)
PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE
SECURITIES ACT (AND WHICH CONTINUES TO BE EFFECTIVE AT THE TIME OF SUCH
TRANSFER); (2) PRIOR TO SUCH TRANSFER (OTHER THAN A TRANSFER PURSUANT TO CLAUSE
(1)(D) ABOVE), IT WILL FURNISH TO MELLON INVESTOR SERVICES LLC, AS TRANSFER
AGENT (OR A SUCCESSOR TRANSFER AGENT, AS APPLICABLE), SUCH CERTIFICATIONS, LEGAL
OPINIONS OR OTHER

 

15

--------------------------------------------------------------------------------


 

INFORMATION AS SUCH TRANSFER AGENT MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH
TRANSFER IS BEING MADE PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT; AND (3) IT WILL
DELIVER TO EACH PERSON TO WHOM THE COMMON STOCK EVIDENCED HEREBY IS TRANSFERRED
(OTHER THAN A TRANSFER PURSUANT TO CLAUSE (1)(D) ABOVE) A NOTICE SUBSTANTIALLY
TO THE EFFECT OF THIS LEGEND.  THIS LEGEND WILL BE REMOVED UPON THE EARLIER OF
THE TRANSFER OF THE CLASS A COMMON STOCK EVIDENCED HEREBY PURSUANT TO CLAUSE
(1)(D) ABOVE OR UPON ANY TRANSFER OF THE COMMON STOCK EVIDENCED HEREBY AFTER THE
EXPIRATION OF THE HOLDING PERIOD APPLICABLE TO SALES OF THE SECURITY EVIDENCED
HEREBY UNDER RULE 144(K) UNDER THE SECURITIES ACT (OR ANY SUCCESSOR PROVISION).

 

Any such Common Stock as to which such restrictions on transfer shall have
expired in accordance with their terms or as to which the conditions for removal
of the foregoing legend set forth therein have been satisfied may, upon
surrender of the certificates representing such shares of Common Stock for
exchange in accordance with the procedures of the transfer agent for the Common
Stock, be exchanged for a new certificate or certificates for a like number of
shares of Common Stock, which shall not bear the restrictive legend required by
this Section 2.05(d).

 

(ii)           Any stock certificate representing Common Stock issued upon
conversion of any Note shall, pursuant to the Certificate of Incorporation, bear
a legend in substantially the following form:

 

THE CLASS A COMMON STOCK EVIDENCED HEREBY IS SUBJECT TO PROVISIONS OF THE
COMPANY’S RESTATED CERTIFICATE OF INCORPORATION THAT ALLOW AN ENTITY TO PURCHASE
OR CAUSE THE COMPANY TO REDEEM ALL OF THE OUTSTANDING CLASS A COMMON STOCK OR
ALLOW A MAJORITY OF THE CLASS A COMMON STOCKHOLDERS TO CAUSE SUCH ENTITY TO
PURCHASE OR CAUSE THE COMPANY TO REDEEM ALL OF THE OUTSTANDING CLASS A COMMON
STOCK, IN EACH SUCH INSTANCE AT A PURCHASE PRICE DETERMINED IN ACCORDANCE WITH
THE PROVISIONS OF THE RESTATED CERTIFICATE OF INCORPORATION.  COPIES OF THE
RESTATED CERTIFICATE OF INCORPORATION ARE AVAILABLE AT THE PRINCIPAL OFFICE OF
THE CORPORATION AND WILL BE FURNISHED WITHOUT COST TO STOCKHOLDERS ON REQUEST.

 


(E)   ANY NOTE OR COMMON STOCK ISSUED UPON THE CONVERSION OF A NOTE THAT, PRIOR
TO THE EXPIRATION OF THE HOLDING PERIOD APPLICABLE TO SALES THEREOF UNDER RULE
144(K) UNDER THE SECURITIES ACT (OR ANY SUCCESSOR PROVISION), IS PURCHASED OR
OWNED BY THE COMPANY OR ANY AFFILIATE THEREOF MAY NOT BE RESOLD BY THE COMPANY
OR SUCH AFFILIATE UNLESS REGISTERED UNDER THE SECURITIES ACT OR RESOLD PURSUANT
TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT IN A
TRANSACTION WHICH RESULTS IN SUCH NOTES OR COMMON STOCK, AS THE CASE MAY BE, NO
LONGER BEING “RESTRICTED SECURITIES” (AS DEFINED UNDER RULE 144).

 

16

--------------------------------------------------------------------------------


 


(F)    THE TRUSTEE SHALL HAVE NO OBLIGATION OR DUTY TO MONITOR, DETERMINE OR
INQUIRE AS TO COMPLIANCE WITH ANY RESTRICTIONS OR TRANSFER IMPOSED UNDER THIS
INDENTURE OR UNDER APPLICABLE LAW WITH RESPECT TO ANY TRANSFER OF ANY INTEREST
IN ANY NOTE (INCLUDING ANY TRANSFERS BETWEEN OR AMONG AGENT MEMBERS OR
BENEFICIAL OWNERS OF INTERESTS IN ANY GLOBAL NOTE) OTHER THAN TO REQUIRE
DELIVERY OF SUCH CERTIFICATES AND OTHER DOCUMENTATION OR EVIDENCE AS ARE
EXPRESSLY REQUIRED BY, AND TO DO SO IF AND WHEN EXPRESSLY REQUIRED BY THE TERMS
OF, THIS INDENTURE, AND TO EXAMINE THE SAME TO DETERMINE SUBSTANTIAL COMPLIANCE
AS TO FORM WITH THE EXPRESS REQUIREMENTS HEREOF.


 

Section 2.06.  Mutilated, Destroyed, Lost or Stolen Notes.  In case any Note
shall become mutilated or be destroyed, lost or stolen, the Company in its
discretion may execute, and upon its written request the Trustee or an
authenticating agent appointed by the Trustee shall authenticate and make
available for delivery, a new Note, bearing a number not contemporaneously
outstanding, in exchange and substitution for the mutilated Note, or in lieu of
and in substitution for the Note so destroyed, lost or stolen.  In every case,
the applicant for a substituted Note shall furnish to the Company, to the
Trustee and, if applicable, to such authenticating agent such security or
indemnity as may be required by them to save each of them harmless for any loss,
liability, cost or expense caused by or connected with such substitution, and,
in every case of destruction, loss or theft, the applicant shall also furnish to
the Company, to the Trustee and, if applicable, to such authenticating agent
evidence to their satisfaction of the destruction, loss or theft of such Note
and of the ownership thereof.

 

Following receipt by the Trustee or such authenticating agent, as the case may
be, of satisfactory security or indemnity and evidence, as described in the
preceding paragraph, the Trustee or such authenticating agent may authenticate
any such substituted Note and make available for delivery such Note.  Upon the
issuance of any substituted Note, the Company may require the payment by the
holder of a sum sufficient to cover any tax, assessment or other governmental
charge that may be imposed in relation thereto and any other expenses connected
therewith.  In case any Note which has matured or is about to mature or has been
tendered for repurchase upon a Fundamental Change (and not withdrawn) or is to
be converted into Common Stock shall become mutilated or be destroyed, lost or
stolen, the Company may, instead of issuing a substitute Note, pay or authorize
the payment of or convert or authorize the conversion of the same (without
surrender thereof except in the case of a mutilated Note), as the case may be,
if the applicant for such payment or conversion shall furnish to the Company, to
the Trustee and, if applicable, to such authenticating agent such security or
indemnity as may be required by them to save each of them harmless for any loss,
liability, cost or expense caused by or in connection with such substitution,
and, in every case of destruction, loss or theft, the applicant shall also
furnish to the Company, the Trustee and, if applicable, any paying agent or
conversion agent evidence to their satisfaction of the destruction, loss or
theft of such Note and of the ownership thereof.

 

Every substitute Note issued pursuant to the provisions of this Section 2.06 by
virtue of the fact that any Note is destroyed, lost or stolen shall constitute
an additional contractual obligation of the Company, whether or not the
destroyed, lost or stolen Note shall be found at any time, and shall be entitled
to all the benefits of (but shall be subject to all the limitations set forth
in) this Indenture equally and proportionately with any and all other Notes duly
issued

 

17

--------------------------------------------------------------------------------


 

hereunder.  To the extent permitted by law, all Notes shall be held and owned
upon the express condition that the foregoing provisions are exclusive with
respect to the replacement or payment or conversion or repurchase of mutilated,
destroyed, lost or stolen Notes and shall preclude any and all other rights or
remedies notwithstanding any law or statute existing or hereafter enacted to the
contrary with respect to the replacement or payment or conversion or repurchase
of negotiable instruments or other securities without their surrender.

 

Section 2.07.  Temporary Notes.  Pending the preparation of Notes in
certificated form, the Company may execute and the Trustee or an authenticating
agent appointed by the Trustee shall, upon the written request of the Company,
authenticate and deliver temporary Notes (printed or lithographed).  Temporary
Notes shall be issuable in any authorized denomination, and substantially in the
form of the Notes in certificated form, but with such omissions, insertions and
variations as may be appropriate for temporary Notes, all as may be determined
by the Company.  Every such temporary Note shall be executed by the Company and
authenticated by the Trustee or such authenticating agent upon the same
conditions and in substantially the same manner, and with the same effect, as
the Notes in certificated form. Without unreasonable delay, the Company will
execute and deliver to the Trustee or such authenticating agent Notes in
certificated form and thereupon any or all temporary Notes may be surrendered in
exchange therefor, at each office or agency maintained by the Company pursuant
to Section 4.02 and the Trustee or such authenticating agent shall authenticate
and make available for delivery in exchange for such temporary Notes an equal
aggregate principal amount of Notes in certificated form.  Such exchange shall
be made by the Company at its own expense and without any charge therefor. 
Until so exchanged, the temporary Notes shall in all respects be entitled to the
same benefits and subject to the same limitations under this Indenture as Notes
in certificated form authenticated and delivered hereunder.

 

Section 2.08.  Cancellation of Notes.  All Notes surrendered for the purpose of
payment, repurchase, conversion, exchange or registration of transfer shall, if
surrendered to the Company or any paying agent or any Note registrar or any
conversion agent, be surrendered to the Trustee and promptly canceled by it, or,
if surrendered to the Trustee, shall be promptly canceled by it, and no Notes
shall be issued in lieu thereof except as expressly permitted by any of the
provisions of this Indenture.  The Trustee shall dispose of such canceled Notes
in accordance with its customary procedures.  If the Company shall acquire any
of the Notes, such acquisition shall not operate as a repurchase or satisfaction
of the indebtedness represented by such Notes unless and until the same are
delivered to the Trustee for cancellation.

 

Section 2.09.  CUSIP Numbers.  The Company in issuing the Notes may use “CUSIP”
numbers (if then generally in use), and, if so, the Trustee shall use “CUSIP”
numbers in notices of repurchase as a convenience to Noteholders; provided that
any such notice may state that no representation is made as to the correctness
of such numbers either as printed on the Notes or as contained in any notice of
a repurchase and that reliance may be placed only on the other identification
numbers printed on the Notes, and any such repurchase shall not be affected by
any defect in or omission of such numbers.  The Company will promptly notify the
Trustee of any change in the “CUSIP” numbers.

 

18

--------------------------------------------------------------------------------


 

Section 2.10.  Global Securities.  Neither the Trustee nor any Agent shall have
any responsibility for any actions taken or not taken by the Depositary.

 


ARTICLE 3


 


REDEMPTION AND REPURCHASE OF NOTES


 

Section 3.01.  Redemption or Repurchase of Notes.  Except as otherwise provided
in Section 3.05, the Company may not redeem or repurchase any Notes prior to
maturity.

 

Section 3.02.  [Intentionally left blank]

 

Section 3.03.  [Intentionally left blank]

 

Section 3.04.  [Intentionally left blank]

 

Section 3.05.  Repurchase at Option of Holders upon a Fundamental Change.  (a) 
If there shall occur a Fundamental Change at any time prior to maturity of the
Notes, then each Noteholder shall have the right, at such holder’s option, to
require the Company to repurchase all of such holder’s Notes, or any portion
thereof that is an integral multiple of $1,000 principal amount, on the date
(the “Fundamental Change Repurchase Date”) that is thirty (30) days after the
date of the Fundamental Change Notice (as defined in Section 3.05(b)) of such
Fundamental Change (or, if such 30th day is not a Business Day, the next
succeeding Business Day) at a repurchase price equal to 100% of the principal
amount thereof, together with accrued interest to, but excluding, the
Fundamental Change Repurchase Date; provided that if such Fundamental Change
Repurchase Date is an interest payment date, then the interest payable on such
interest payment date shall be paid to the holders of record of the Notes on the
applicable record date instead of the holders surrendering the Notes for
repurchase on such date.

 

Upon presentation of any Note repurchased in part only, the Company shall
execute and, upon the Company’s written direction to the Trustee, the Trustee
shall authenticate and make available for delivery to the holder thereof, at the
expense of the Company, a new Note or Notes, of authorized denominations, in
aggregate principal amount equal to the portion of the Notes presented which was
not repurchased.

 


(B)   ON OR BEFORE THE TENTH DAY AFTER THE OCCURRENCE OF A FUNDAMENTAL CHANGE,
THE COMPANY OR AT ITS WRITTEN REQUEST (WHICH MUST BE RECEIVED BY THE TRUSTEE AT
LEAST FIVE (5) BUSINESS DAYS PRIOR TO THE DATE THE TRUSTEE IS REQUESTED TO GIVE
NOTICE AS DESCRIBED BELOW, UNLESS THE TRUSTEE SHALL AGREE IN WRITING TO A
SHORTER PERIOD), THE TRUSTEE, IN THE NAME OF AND AT THE EXPENSE OF THE COMPANY,
SHALL MAIL OR CAUSE TO BE MAILED TO ALL HOLDERS OF RECORD ON THE DATE OF THE
FUNDAMENTAL CHANGE A NOTICE (THE “FUNDAMENTAL CHANGE NOTICE”) OF THE OCCURRENCE
OF SUCH FUNDAMENTAL CHANGE AND OF THE REPURCHASE RIGHT AT THE OPTION OF THE
HOLDERS ARISING AS A RESULT THEREOF.  SUCH MAILING SHALL BE BY FIRST CLASS
MAIL.  THE NOTICE, IF MAILED IN THE MANNER HEREIN PROVIDED, SHALL BE
CONCLUSIVELY PRESUMED TO HAVE BEEN DULY GIVEN, WHETHER OR NOT THE HOLDER
RECEIVES SUCH NOTICE.  IF THE COMPANY SHALL GIVE SUCH NOTICE, THE COMPANY SHALL
ALSO DELIVER A COPY OF THE FUNDAMENTAL CHANGE COMPANY NOTICE TO THE TRUSTEE AT
SUCH TIME AS IT IS

 

19

--------------------------------------------------------------------------------


 

mailed to Noteholders.  Concurrently with the mailing of any Fundamental Change
Notice, the Company shall issue a press release announcing such Fundamental
Change referred to in the Fundamental Change Notice, the form and content of
which press release shall be determined by the Company in its sole discretion. 
The failure to issue any such press release or any defect therein shall not
affect the validity of the Fundamental Change Notice or any proceedings for the
repurchase of any Note which any Noteholder may elect to have the Company
repurchase as provided in this Section 3.05.


 

Each Fundamental Change Notice shall specify the circumstances constituting the
Fundamental Change, the Fundamental Change Repurchase Date, the price at which
the Company shall be obligated to repurchase Notes, that the holder must
exercise the repurchase right on or prior to the close of business on the
Fundamental Change Repurchase Date (the “Fundamental Change Expiration Time”),
that the holder shall have the right to withdraw any Notes surrendered prior to
the Fundamental Change Expiration Time, a description of the procedure which a
Noteholder must follow to exercise such repurchase right and to withdraw any
surrendered Notes, the place or places where the holder is to surrender such
holder’s Notes, the amount of interest accrued on each Note to the Fundamental
Change Repurchase Date and the CUSIP number or numbers of the Notes (if then
generally in use).

 

No failure of the Company to give the foregoing notices and no defect therein
shall limit the Noteholders’ repurchase rights or affect the validity of the
proceedings for the repurchase of the Notes pursuant to this Section 3.05.

 


(C)   FOR A NOTE, OTHER THAN A GLOBAL NOTE TO BE SO REPURCHASED AT THE OPTION OF
THE HOLDER, THE COMPANY MUST RECEIVE AT THE OFFICE OR AGENCY OF THE COMPANY
MAINTAINED FOR THAT PURPOSE OR, AT THE OPTION OF SUCH HOLDER, THE CORPORATE
TRUST OFFICE, SUCH NOTE WITH THE FORM ENTITLED “OPTION TO ELECT REPAYMENT UPON A
FUNDAMENTAL CHANGE” ON THE REVERSE THEREOF DULY COMPLETED, TOGETHER WITH SUCH
NOTES DULY ENDORSED FOR TRANSFER, ON OR BEFORE THE FUNDAMENTAL CHANGE EXPIRATION
TIME.  ALL QUESTIONS AS TO THE VALIDITY, ELIGIBILITY (INCLUDING TIME OF RECEIPT)
AND ACCEPTANCE OF ANY NOTE FOR REPURCHASE SHALL BE DETERMINED BY THE COMPANY,
WHOSE DETERMINATION SHALL BE FINAL AND BINDING ABSENT MANIFEST ERROR.


 


(D)   ON OR PRIOR TO THE FUNDAMENTAL CHANGE REPURCHASE DATE, THE COMPANY WILL
DEPOSIT WITH THE TRUSTEE OR WITH ONE OR MORE PAYING AGENTS (OR, IF THE COMPANY
IS ACTING AS ITS OWN PAYING AGENT, SET ASIDE, SEGREGATE AND HOLD IN TRUST AS
PROVIDED IN SECTION 4.04) AN AMOUNT OF MONEY SUFFICIENT TO REPURCHASE ON THE
FUNDAMENTAL CHANGE REPURCHASE DATE ALL THE NOTES TO BE REPURCHASED ON SUCH DATE
AT THE APPROPRIATE REPURCHASE PRICE, TOGETHER WITH ACCRUED INTEREST TO, BUT
EXCLUDING, THE FUNDAMENTAL CHANGE REPURCHASE DATE; PROVIDED THAT IF SUCH PAYMENT
IS MADE ON THE FUNDAMENTAL CHANGE REPURCHASE DATE IT MUST BE RECEIVED BY THE
TRUSTEE OR PAYING AGENT, AS THE CASE MAY BE, BY 10:00 A.M. NEW YORK CITY TIME,
ON SUCH DATE. PAYMENT FOR NOTES SURRENDERED FOR REPURCHASE (AND NOT WITHDRAWN)
PRIOR TO THE FUNDAMENTAL CHANGE EXPIRATION TIME WILL BE MADE PROMPTLY (BUT IN NO
EVENT MORE THAN FIVE (5) BUSINESS DAYS) FOLLOWING THE FUNDAMENTAL CHANGE
REPURCHASE DATE BY MAILING CHECKS FOR THE AMOUNT PAYABLE TO THE HOLDERS OF SUCH
NOTES ENTITLED THERETO AS THEY SHALL APPEAR IN THE NOTE REGISTER.

 

20

--------------------------------------------------------------------------------


 


(E)   IN THE CASE OF A RECLASSIFICATION, CHANGE, CONSOLIDATION, MERGER,
COMBINATION, SALE OR CONVEYANCE TO WHICH SECTION 14.06 APPLIES, IN WHICH THE
COMMON STOCK OF THE COMPANY IS CHANGED OR EXCHANGED AS A RESULT INTO THE RIGHT
TO RECEIVE STOCK, SECURITIES OR OTHER PROPERTY OR ASSETS (INCLUDING CASH), WHICH
INCLUDES SHARES OF COMMON STOCK OF THE COMPANY OR SHARES OF COMMON STOCK OF
ANOTHER PERSON THAT ARE, OR UPON ISSUANCE WILL BE, TRADED ON A UNITED STATES
NATIONAL SECURITIES EXCHANGE OR APPROVED FOR TRADING ON AN ESTABLISHED AUTOMATED
OVER-THE-COUNTER TRADING MARKET IN THE UNITED STATES AND SUCH SHARES CONSTITUTE
AT THE TIME SUCH CHANGE OR EXCHANGE BECOMES EFFECTIVE IN EXCESS OF 50% OF THE
AGGREGATE FAIR MARKET VALUE OF SUCH STOCK, SECURITIES OR OTHER PROPERTY OR
ASSETS (INCLUDING CASH) (AS DETERMINED BY THE COMPANY, WHICH DETERMINATION SHALL
BE CONCLUSIVE AND BINDING), THEN THE PERSON FORMED BY SUCH CONSOLIDATION OR
RESULTING FROM SUCH MERGER OR WHICH ACQUIRES SUCH ASSETS, AS THE CASE MAY BE,
SHALL EXECUTE AND DELIVER TO THE TRUSTEE A SUPPLEMENTAL INDENTURE (ACCOMPANIED
BY AN OPINION OF COUNSEL THAT SUCH SUPPLEMENTAL INDENTURE COMPLIES WITH THE
TRUST INDENTURE ACT AS IN FORCE AT THE DATE OF EXECUTION OF SUCH SUPPLEMENTAL
INDENTURE) MODIFYING THE PROVISIONS OF THIS INDENTURE RELATING TO THE RIGHT OF
HOLDERS OF THE NOTES TO CAUSE THE COMPANY TO REPURCHASE THE NOTES FOLLOWING A
FUNDAMENTAL CHANGE, INCLUDING WITHOUT LIMITATION THE APPLICABLE PROVISIONS OF
THIS SECTION 3.05 AND THE DEFINITIONS OF COMMON STOCK AND FUNDAMENTAL CHANGE, AS
APPROPRIATE, AS DETERMINED IN GOOD FAITH BY THE COMPANY (WHICH DETERMINATION
SHALL BE CONCLUSIVE AND BINDING), TO MAKE SUCH PROVISIONS APPLY TO SUCH OTHER
PERSON IF DIFFERENT FROM THE COMPANY AND THE COMMON STOCK ISSUED BY SUCH PERSON
(IN LIEU OF THE COMPANY AND THE COMMON STOCK OF THE COMPANY).


 


(F)    THE COMPANY WILL COMPLY WITH THE PROVISIONS OF RULE 13E-4 AND ANY OTHER
TENDER OFFER RULES UNDER THE EXCHANGE ACT TO THE EXTENT THEN APPLICABLE IN
CONNECTION WITH THE REPURCHASE RIGHTS OF THE HOLDERS OF NOTES IN THE EVENT OF A
FUNDAMENTAL CHANGE.


 

Section 3.06.  Repurchase of Notes by the Company at Option of the Holder.
Except as otherwise provided in Section 3.05, the Holder may not require the
Company to repurchase the Notes.

 


ARTICLE 4


 


PARTICULAR COVENANTS OF THE COMPANY


 

Section 4.01.  Payment of Principal and Interest.  The Company covenants and
agrees that it will duly and punctually pay or cause to be paid the principal of
(including the repurchase price upon repurchase pursuant to Article 3), and
interest, on each of the Notes at the places, at the respective times and in the
manner provided herein and in the Notes.  The Company will pay Liquidated
Damages, if any, in the same manner on the dates and in the amounts set forth in
the Registration Rights Agreement.

 

Section 4.02.  Maintenance of Office or Agency.  The Company will maintain an
office or agency in the Borough of Manhattan, The City of New York, where the
Notes may be surrendered for registration of transfer or exchange or for
presentation for payment or for conversion or repurchase and where notices and
demands to or upon the Company in respect of the Notes and this Indenture may be
served.  The Company will give prompt written notice to the Trustee of the
location, and any change in the location, of such office or agency not
designated

 

21

--------------------------------------------------------------------------------


 

or appointed by the Trustee.  If at any time the Company shall fail to maintain
any such required office or agency or shall fail to furnish the Trustee with the
address thereof, such presentations, surrenders, notices and demands may be made
or served at the Corporate Trust Office or the principal corporate trust office
of the Trustee in the Borough of Manhattan which office is located as of the
date hereof at 101 Barclay Street, New York, New York 10286.

 

The Company may also from time to time designate co-registrars and one or more
offices or agencies where the Notes may be presented or surrendered for any or
all such purposes and may from time to time rescind such designations.  The
Company will give prompt written notice of any such designation or rescission
and of any change in the location of any such other office or agency.

 

The Company hereby initially designates the Trustee as paying agent, Note
registrar, Custodian and conversion agent and each of the Corporate Trust Office
and the office of agency of the Trustee in the Borough of Manhattan, shall be
considered as one such office or agency of the Company for each of the aforesaid
purposes.

 

So long as the Trustee is the Note registrar, the Trustee agrees to mail, or
cause to be mailed, the notices set forth in Section 7.10(a) and the third
paragraph of Section 7.11.  If co-registrars have been appointed in accordance
with this Section, the Trustee shall mail such notices only to the Company and
the holders of Notes it can identify from its records.

 

Section 4.03.  Appointments to Fill Vacancies in Trustee’s Office.  The Company,
whenever necessary to avoid or fill a vacancy in the office of Trustee, will
appoint, in the manner provided in Section 7.10, a Trustee, so that there shall
at all times be a Trustee hereunder.

 

Section 4.04.  Provisions as to Paying Agent.  (a)  If the Company shall appoint
a paying agent other than the Trustee, or if the Trustee shall appoint such a
paying agent, the Company will cause such paying agent to execute and deliver to
the Trustee an instrument in which such agent shall agree with the Trustee,
subject to the provisions of this Section 4.04:

 

(1)           that it will hold all sums held by it as such agent for the
payment of the principal of or interest on the Notes (whether such sums have
been paid to it by the Company or by any other obligor on the Notes) in trust
for the benefit of the holders of the Notes;

 

(2)           that it will give the Trustee notice of any failure by the Company
(or by any other obligor on the Notes) to make any payment of the principal of
or interest on the Notes when the same shall be due and payable; and

 

(3)           that at any time during the continuance of an Event of Default,
upon request of the Trustee, it will forthwith pay to the Trustee all sums so
held in trust.

 

The Company shall, on or before each due date of the principal of or interest on
the Notes, deposit with the paying agent a sum (in funds which are immediately
available on the due date for such payment) sufficient to pay such principal or
interest, and (unless such paying agent is the Trustee) the Company will
promptly notify the Trustee of any failure to take such action;

 

22

--------------------------------------------------------------------------------


 

provided that if such deposit is made on the due date, such deposit shall be
received by the paying agent by 10:00 a.m. New York City time, on such date.

 


(B)   IF THE COMPANY SHALL ACT AS ITS OWN PAYING AGENT, IT WILL, ON OR BEFORE
EACH DUE DATE OF THE PRINCIPAL OF OR INTEREST ON THE NOTES, SET ASIDE, SEGREGATE
AND HOLD IN TRUST FOR THE BENEFIT OF THE HOLDERS OF THE NOTES A SUM SUFFICIENT
TO PAY SUCH PRINCIPAL OR INTEREST SO BECOMING DUE AND WILL PROMPTLY NOTIFY THE
TRUSTEE OF ANY FAILURE TO TAKE SUCH ACTION AND OF ANY FAILURE BY THE COMPANY (OR
ANY OTHER OBLIGOR UNDER THE NOTES) TO MAKE ANY PAYMENT OF THE PRINCIPAL OF OR
INTEREST ON THE NOTES WHEN THE SAME SHALL BECOME DUE AND PAYABLE.


 


(C)   ANYTHING IN THIS SECTION 4.04 TO THE CONTRARY NOTWITHSTANDING, THE COMPANY
MAY, AT ANY TIME, FOR THE PURPOSE OF OBTAINING A SATISFACTION AND DISCHARGE OF
THIS INDENTURE, OR FOR ANY OTHER REASON, PAY OR CAUSE TO BE PAID TO THE TRUSTEE
ALL SUMS HELD IN TRUST BY THE COMPANY OR ANY PAYING AGENT HEREUNDER AS REQUIRED
BY THIS SECTION 4.04, SUCH SUMS TO BE HELD BY THE TRUSTEE UPON THE TRUSTS HEREIN
CONTAINED AND UPON SUCH PAYMENT BY THE COMPANY OR ANY PAYING AGENT TO THE
TRUSTEE, THE COMPANY OR SUCH PAYING AGENT SHALL BE RELEASED FROM ALL FURTHER
LIABILITY WITH RESPECT TO SUCH SUMS.


 


(D)   ANYTHING IN THIS SECTION 4.04 TO THE CONTRARY NOTWITHSTANDING, THE
AGREEMENT TO HOLD SUMS IN TRUST AS PROVIDED IN THIS SECTION 4.04 IS SUBJECT TO
SECTIONS 12.03 AND 12.04.


 

The Trustee shall not be responsible for the actions of any other paying agents
(including the Company if acting as its own paying agent) and shall have no
control of any funds held by such other paying agents.

 

Section 4.05.  Existence.  Subject to Article 11, the Company will do or cause
to be done all things necessary to preserve and keep in full force and effect
its existence and rights (charter and statutory); provided that the Company
shall not be required to preserve any such right if the Company shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of the Company and that the loss thereof is not disadvantageous in any
material respect to the Noteholders.

 

Section 4.06.  Maintenance of Properties.  The Company will cause all properties
used or useful in the conduct of its business or the business of any Significant
Subsidiary to be maintained and kept in good condition, repair and working order
and supplied with all necessary equipment and will cause to be made all
necessary repairs, renewals, replacements, betterments and improvements thereof,
all as in the judgment of the Company may be necessary so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times; provided that nothing in this Section shall prevent the Company
from discontinuing the operation or maintenance of any of such properties if
such discontinuance is, in the judgment of the Company, desirable in the conduct
of its business or the business of any subsidiary and not disadvantageous in any
material respect to the Noteholders.

 

Section 4.07.  Payment of Taxes and Other Claims.  The Company will pay or
discharge, or cause to be paid or discharged, before the same may become
delinquent, (i) all taxes, assessments and governmental charges levied or
imposed upon the Company or any

 

23

--------------------------------------------------------------------------------


 

Significant Subsidiary or upon the income, profits or property of the Company or
any Significant Subsidiary, (ii) all claims for labor, materials and supplies
which, if unpaid, might by law become a lien or charge upon the property of the
Company or any Significant Subsidiary and (iii) all stamp taxes and other
duties, if any, which may be imposed by the United States or any political
subdivision thereof or therein in connection with the issuance, transfer,
exchange, conversion or repurchase of any Notes or with respect to this
Indenture; provided that, in the case of clauses (i) and (ii), the Company shall
not be required to pay or discharge or cause to be paid or discharged any such
tax, assessment, charge or claim (A) if the failure to do so will not, in the
aggregate, have a material adverse impact on the Company, or (B) if the amount,
applicability or validity is being contested in good faith by appropriate
proceedings.

 

Section 4.08.  Rule 144A Information Requirement.  Within the period prior to
the expiration of the holding period applicable to sales thereof under Rule
144(k) under the Securities Act (or any successor provision), the Company
covenants and agrees that it shall, during any period in which it is not subject
to Section 13 or 15(d) under the Exchange Act, make available to any holder or
beneficial holder of Notes or any Common Stock issued upon conversion thereof
which continue to be Restricted Securities in connection with any sale thereof
and any prospective purchaser of Notes or such Common Stock designated by such
holder or beneficial holder, the information required pursuant to Rule
144A(d)(4) under the Securities Act upon the request of any holder or beneficial
holder of the Notes or such Common Stock and it will take such further action as
any holder or beneficial holder of such Notes or such Common Stock may
reasonably request, all to the extent required from time to time to enable such
holder or beneficial holder to sell its Notes or Common Stock without
registration under the Securities Act within the limitation of the exemption
provided by Rule 144A, as such Rule may be amended from time to time.  Upon the
request of any holder or any beneficial holder of the Notes or such Common
Stock, the Company will deliver to such holder a written statement as to whether
it has complied with such requirements.

 

Section 4.09.  Stay, Extension and Usury Laws.  The Company covenants (to the
extent that it may lawfully do so) that it shall not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law or other law which would prohibit or forgive
the Company from paying all or any portion of the principal of or interest on
the Notes as contemplated herein, wherever enacted, now or at any time hereafter
in force, or which may affect the covenants or the performance of this Indenture
and the Company (to the extent it may lawfully do so) hereby expressly waives
all benefit or advantage of any such law, and covenants that it will not, by
resort to any such law, hinder, delay or impede the execution of any power
herein granted to the Trustee, but will suffer and permit the execution of every
such power as though no such law had been enacted.

 

Section 4.10.  Compliance Certificate.  The Company shall deliver to the
Trustee, within one hundred twenty (120) days after the end of each fiscal year
of the Company, a certificate signed by either the principal executive officer,
principal financial officer or principal accounting officer of the Company,
stating whether or not to the best knowledge of the signer thereof the Company
is in default in the performance and observance of any of the terms, provisions
and conditions of this Indenture (without regard to any period of grace or
requirement

 

24

--------------------------------------------------------------------------------


 

of notice provided hereunder) and, if the Company shall be in default,
specifying all such defaults and the nature and the status thereof of which the
signer may have knowledge.

 

The Company will deliver to the Trustee, forthwith upon becoming aware of (i)
any default in the performance or observance of any covenant, agreement or
condition contained in this Indenture, or (ii) any Event of Default, an
Officers’ Certificate specifying with particularity such default or Event of
Default and further stating what action the Company has taken, is taking or
proposes to take with respect thereto.

 

Any notice required to be given under this Section 4.10 shall be delivered to a
Responsible Officer of the Trustee at its Corporate Trust Office.

 

Section 4.11.  Liquidated Damages Notice.  In the event that the Company is
required to pay Liquidated Damages to holders of Notes pursuant to the
Registration Rights Agreement, the Company will provide written notice
(“Liquidated Damages Notice”) to the Trustee of its obligation to pay Liquidated
Damages no later than fifteen (15) days prior to the proposed payment date for
the Liquidated Damages, and the Liquidated Damages Notice shall set forth the
amount of Liquidated Damages to be paid by the Company on such payment date. 
The Trustee shall not at any time be under any duty or responsibility to any
holder of Notes to determine the Liquidated Damages, or with respect to the
nature, extent or calculation of the amount of Liquidated Damages when made, or
with respect to the method employed in such calculation of the Liquidated
Damages.

 


ARTICLE 5


 


NOTEHOLDERS’ LISTS AND REPORTS BY THE COMPANY AND THE TRUSTEE


 

Section 5.01.  Noteholders’ Lists.  The Company covenants and agrees that it
will furnish or cause to be furnished to the Trustee, semiannually, not more
than fifteen (15) days after each May 1 and November 1 in each year beginning
with November 15, 2003, and at such other times as the Trustee may request in
writing, within thirty (30) days after receipt by the Company of any such
request (or such lesser time as the Trustee may reasonably request in order to
enable it to timely provide any notice to be provided by it hereunder), a list
in such form as the Trustee may reasonably require of the names and addresses of
the holders of Notes as of a date not more than fifteen (15) days (or such other
date as the Trustee may reasonably request in order to so provide any such
notices) prior to the time such information is furnished, except that no such
list need be furnished by the Company to the Trustee so long as the Trustee is
acting as the sole Note registrar.

 

Section 5.02.  Preservation and Disclosure of Lists.  (a)  The Trustee shall
preserve, in as current a form as is reasonably practicable, all information as
to the names and addresses of the holders of Notes contained in the most recent
list furnished to it as provided in Section 5.01 or maintained by the Trustee in
its capacity as Note registrar or co-registrar in respect of the Notes, if so
acting.  The Trustee may destroy any list furnished to it as provided in Section
5.01 upon receipt of a new list so furnished.

 

25

--------------------------------------------------------------------------------


 


(B)   THE RIGHTS OF NOTEHOLDERS TO COMMUNICATE WITH OTHER HOLDERS OF NOTES WITH
RESPECT TO THEIR RIGHTS UNDER THIS INDENTURE OR UNDER THE NOTES, AND THE
CORRESPONDING RIGHTS AND DUTIES OF THE TRUSTEE, SHALL BE AS PROVIDED BY THE
TRUST INDENTURE ACT.


 


(C)   EVERY NOTEHOLDER, BY RECEIVING AND HOLDING THE SAME, AGREES WITH THE
COMPANY AND THE TRUSTEE THAT NEITHER THE COMPANY NOR THE TRUSTEE NOR ANY AGENT
OF EITHER OF THEM SHALL BE HELD ACCOUNTABLE BY REASON OF ANY DISCLOSURE OF
INFORMATION AS TO NAMES AND ADDRESSES OF HOLDERS OF NOTES MADE PURSUANT TO THE
TRUST INDENTURE ACT.


 

Section 5.03.  Reports by Trustee.  (a)  Within sixty (60) days after May 15 of
each year commencing with the year 2004, the Trustee shall transmit to holders
of Notes such reports dated as of May 15 of the year in which such reports are
made concerning the Trustee and its actions under this Indenture as may be
required pursuant to the Trust Indenture Act at the times and in the manner
provided pursuant thereto.

 


(B)   A COPY OF SUCH REPORT SHALL, AT THE TIME OF SUCH TRANSMISSION TO HOLDERS
OF NOTES, BE FILED BY THE TRUSTEE WITH EACH STOCK EXCHANGE AND AUTOMATED
QUOTATION SYSTEM UPON WHICH THE NOTES ARE LISTED AND WITH THE COMPANY.  THE
COMPANY WILL PROMPTLY NOTIFY THE TRUSTEE IN WRITING WHEN THE NOTES ARE LISTED ON
ANY STOCK EXCHANGE OR AUTOMATED QUOTATION SYSTEM OR DELISTED THEREFROM.


 

Section 5.04.  Reports by Company.  The Company shall file with the Trustee (and
the Commission if at any time after the Indenture becomes qualified under the
Trust Indenture Act), and transmit to holders of Notes, such information,
documents and other reports and such summaries thereof, as may be required
pursuant to the Trust Indenture Act at the times and in the manner provided
pursuant to such Act, whether or not the Notes are governed by such Act;
provided that any such information, documents or reports required to be filed
with the Commission pursuant to Section 13 or 15(d) of the Exchange Act shall be
filed with the Trustee within fifteen (15) days after the same is so required to
be filed with the Commission.  Delivery of such reports, information and
documents to the Trustee is for informational purposes only and the Trustee’s
receipt of such shall not constitute constructive notice of any information
contained therein or determinable from information contained therein, including
the Company’s compliance with any of its covenants hereunder (as to which the
Trustee is entitled to rely exclusively on an Officer’s Certificate).

 


ARTICLE 6


 


REMEDIES OF THE TRUSTEE AND NOTEHOLDERS ON AN EVENT OF DEFAULT


 

Section 6.01.  Events of Default.  In case one or more of the following Events
of Default (whatever the reason for such Event of Default and whether it shall
be voluntary or involuntary or be effected by operation of law or pursuant to
any judgment, decree or order of any court or any order, rule or regulation of
any administrative or governmental body) shall have occurred and be continuing:

 

26

--------------------------------------------------------------------------------


 


(A)           DEFAULT IN THE PAYMENT OF ANY INSTALLMENT OF INTEREST (INCLUDING
LIQUIDATED DAMAGES) UPON ANY OF THE NOTES,  AS AND WHEN THE SAME SHALL BECOME
DUE AND PAYABLE, AND CONTINUANCE OF SUCH DEFAULT FOR A PERIOD OF THIRTY (30)
DAYS; OR


 


(B)           DEFAULT IN THE PAYMENT OF THE PRINCIPAL OF ANY OF THE NOTES AS AND
WHEN THE SAME SHALL BECOME DUE AND PAYABLE EITHER AT MATURITY OR IN CONNECTION
WITH ANY REPURCHASE OR OTHERWISE, PURSUANT TO ARTICLE 3, BY ACCELERATION OR
OTHERWISE; OR


 


(C)           DEFAULT IN THE PAYMENT OF PRINCIPAL WHEN DUE OR A DEFAULT
RESULTING IN ACCELERATION OF ANY OF THE COMPANY’S OTHER INDEBTEDNESS FOR
BORROWED MONEY WHERE THE AGGREGATE PRINCIPAL AMOUNT WITH RESPECT TO WHICH THE
DEFAULT OR ACCELERATION HAS OCCURRED EXCEEDS $10 MILLION, AND SUCH ACCELERATION
HAS NOT BEEN RESCINDED OR ANNULLED WITHIN A PERIOD OF THIRTY (30) DAYS; OR


 


(D)           FAILURE ON THE PART OF THE COMPANY DULY TO OBSERVE OR PERFORM ANY
OTHER OF THE COVENANTS OR AGREEMENTS ON THE PART OF THE COMPANY IN THE NOTES OR
IN THIS INDENTURE (OTHER THAN A COVENANT OR AGREEMENT A DEFAULT IN WHOSE
PERFORMANCE OR WHOSE BREACH IS ELSEWHERE IN THIS SECTION 6.01 SPECIFICALLY DEALT
WITH) CONTINUED FOR A PERIOD OF SIXTY (60) DAYS AFTER THE DATE ON WHICH WRITTEN
NOTICE OF SUCH FAILURE, REQUIRING THE COMPANY TO REMEDY THE SAME, SHALL HAVE
BEEN GIVEN TO THE COMPANY BY THE TRUSTEE, OR THE COMPANY AND A RESPONSIBLE
OFFICER OF THE TRUSTEE BY THE HOLDERS OF AT LEAST TWENTY-FIVE PERCENT (25%) IN
AGGREGATE PRINCIPAL AMOUNT OF THE NOTES AT THE TIME OUTSTANDING DETERMINED IN
ACCORDANCE WITH SECTION 8.04; OR


 


(E)           THE COMPANY SHALL COMMENCE A VOLUNTARY CASE OR OTHER PROCEEDING
SEEKING LIQUIDATION, REORGANIZATION OR OTHER RELIEF WITH RESPECT TO THE COMPANY
OR ITS DEBTS UNDER ANY BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW OR
HEREAFTER IN EFFECT OR SEEKING THE APPOINTMENT OF A TRUSTEE, RECEIVER,
LIQUIDATOR, CUSTODIAN OR OTHER SIMILAR OFFICIAL OF THE COMPANY OR ANY
SUBSTANTIAL PART OF THE PROPERTY OF THE COMPANY, OR SHALL CONSENT TO ANY SUCH
RELIEF OR TO THE APPOINTMENT OF OR TAKING POSSESSION BY ANY SUCH OFFICIAL IN AN
INVOLUNTARY CASE OR OTHER PROCEEDING COMMENCED AGAINST THE COMPANY, OR SHALL
MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR SHALL FAIL GENERALLY
TO PAY ITS DEBTS AS THEY BECOME DUE; OR


 


(F)            AN INVOLUNTARY CASE OR OTHER PROCEEDING SHALL BE COMMENCED
AGAINST THE COMPANY SEEKING LIQUIDATION, REORGANIZATION OR OTHER RELIEF WITH
RESPECT TO THE COMPANY OR ITS DEBTS UNDER ANY BANKRUPTCY, INSOLVENCY OR OTHER
SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR SEEKING THE APPOINTMENT OF A TRUSTEE,
RECEIVER, LIQUIDATOR, CUSTODIAN OR OTHER SIMILAR OFFICIAL OF THE COMPANY OR ANY
SUBSTANTIAL PART OF THE PROPERTY OF THE COMPANY, AND SUCH INVOLUNTARY CASE OR
OTHER PROCEEDING SHALL REMAIN UNDISMISSED AND UNSTAYED FOR A PERIOD OF NINETY
(90) CONSECUTIVE DAYS;


 

then, and in each and every such case (other than an Event of Default specified
in Section 6.01(e) or 6.01(f)), unless the principal of all of the Notes shall
have already become due and payable, either the Trustee or the holders of not
less than twenty-five percent (25%) in aggregate principal amount of the Notes
then outstanding hereunder determined in accordance with Section 8.04, by

 

27

--------------------------------------------------------------------------------


 

notice in writing to the Company (and to the Trustee if given by Noteholders),
may declare the principal of all the Notes and the interest accrued thereon to
be due and payable immediately, and upon any such declaration the same shall
become and shall be immediately due and payable, anything in this Indenture or
in the Notes contained to the contrary notwithstanding.  If an Event of Default
specified in Section 6.01(e) or 6.01(f) occurs, the principal of all the Notes
and the interest accrued thereon shall be immediately and automatically due and
payable without necessity of further action.  This provision, however, is
subject to the conditions that if, at any time after the principal of the Notes
shall have been so declared due and payable, and before any judgment or decree
for the payment of the monies due shall have been obtained or entered as
hereinafter provided, the Company shall pay or shall deposit with the Trustee a
sum sufficient to pay all matured installments of interest upon all Notes and
the principal of any and all Notes which shall have become due otherwise than by
acceleration (with interest on overdue installments of interest (to the extent
that payment of such interest is enforceable under applicable law) and on such
principal at the rate borne by the Notes, to the date of such payment or
deposit) and amounts due to the Trustee pursuant to Section 7.06, and if any and
all defaults under this Indenture, other than the nonpayment of principal of,
and accrued interest on, Notes which shall have become due by acceleration,
shall have been cured or waived pursuant to Section 6.07, then and in every such
case the holders of a majority in aggregate principal amount of the Notes then
outstanding, by written notice to the Company and to the Trustee, may waive all
defaults or Events of Default and rescind and annul such declaration and its
consequences; but no such waiver or rescission and annulment shall extend to or
shall affect any subsequent default or Event of Default, or shall impair any
right consequent thereon.  The Company shall notify in writing a Responsible
Officer of the Trustee, promptly upon becoming aware thereof, of any Event of
Default.

 

In case the Trustee shall have proceeded to enforce any right under this
Indenture and such proceedings shall have been discontinued or abandoned because
of such waiver or rescission and annulment or for any other reason or shall have
been determined adversely to the Trustee, then and in every such case the
Company, the holders of Notes, and the Trustee shall be restored respectively to
their several positions and rights hereunder, and all rights, remedies and
powers of the Company, the holders of Notes, and the Trustee shall continue as
though no such proceeding had been taken.

 

Section 6.02.  Payments of Notes on Default; Suit Therefor.  The Company
covenants that (a) in case default shall be made in the payment of any
installment of interest upon any of the Notes as and when the same shall become
due and payable, and such default shall have continued for a period of thirty
(30) days, or (b) in case default shall be made in the payment of the principal
of any of the Notes as and when the same shall have become due and payable,
whether at maturity of the Notes or in connection with any repurchase of the
Notes, by acceleration or otherwise, then, upon demand of the Trustee, the
Company will pay to the Trustee, for the benefit of the holders of the Notes,
the whole amount that then shall have become due and payable on all such Notes
for principal or interest, as the case may be, with interest upon the overdue
principal and (to the extent that payment of such interest is enforceable under
applicable law) upon the overdue installments of interest at the rate borne by
the Notes, plus 1% and, in addition thereto, such further amount as shall be
sufficient to cover the costs and expenses of collection, including reasonable
compensation to the Trustee, its agents, attorneys

 

28

--------------------------------------------------------------------------------


 

and counsel, and all other amounts due the Trustee under Section 7.06.  Until
such demand by the Trustee, the Company may pay the principal of, and interest
on, the Notes to the registered holders, whether or not the Notes are overdue.

 

In case the Company shall fail forthwith to pay such amounts upon such demand,
the Trustee, in its own name and as trustee of an express trust, shall be
entitled and empowered to institute any actions or proceedings at law or in
equity for the collection of the sums so due and unpaid, and may prosecute any
such action or proceeding to judgment or final decree, and may enforce any such
judgment or final decree against the Company or any other obligor on the Notes
and collect in the manner provided by law out of the property of the Company or
any other obligor on the Notes wherever situated the monies adjudged or decreed
to be payable.

 

In case there shall be pending proceedings for the bankruptcy or for the
reorganization of the Company or any other obligor on the Notes under Title 11
of the United States Code, or any other applicable law, or in case a receiver,
assignee or trustee in bankruptcy or reorganization, liquidator, sequestrator or
similar official shall have been appointed for or taken possession of the
Company or such other obligor, the property of the Company or such other
obligor, or in the case of any other judicial proceedings relative to the
Company or such other obligor upon the Notes, or to the creditors or property of
the Company or such other obligor, the Trustee, irrespective of whether the
principal of the Notes shall then be due and payable as therein expressed or by
declaration or otherwise and irrespective of whether the Trustee shall have made
any demand pursuant to the provisions of this Section 6.02, shall be entitled
and empowered, by intervention in such proceedings or otherwise, to file and
prove a claim or claims for the whole amount of principal and interest owing and
unpaid in respect of the Notes, and, in case of any judicial proceedings, to
file such proofs of claim and other papers or documents as may be necessary or
advisable in order to have the claims of the Trustee and of the Noteholders
allowed in such judicial proceedings relative to the Company or any other
obligor on the Notes, its or their creditors, or its or their property, and to
collect and receive any monies or other property payable or deliverable on any
such claims, and to distribute the same after the deduction of any amounts due
the Trustee under Section 7.06, and any receiver, assignee or trustee in
bankruptcy or reorganization, liquidator, custodian or similar official is
hereby authorized by each of the Noteholders to make such payments to the
Trustee, and, in the event that the Trustee shall consent to the making of such
payments directly to the Noteholders, to pay to the Trustee any amount due it
for reasonable compensation, expenses, advances and disbursements, including
counsel fees and expenses incurred by it up to the date of such distribution. 
To the extent that such payment of reasonable compensation, expenses, advances
and disbursements out of the estate in any such proceedings shall be denied for
any reason, payment of the same shall be secured by a lien on, and shall be paid
out of, any and all distributions, dividends, monies, securities and other
property which the holders of the Notes may be entitled to receive in such
proceedings, whether in liquidation or under any plan of reorganization or
arrangement or otherwise.

 

All rights of action and of asserting claims under this Indenture, or under any
of the Notes, may be enforced by the Trustee without the possession of any of
the Notes, or the production thereof at any trial or other proceeding relative
thereto, and any such suit or proceeding instituted by the Trustee shall be
brought in its own name as trustee of an express

 

29

--------------------------------------------------------------------------------


 

trust, and any recovery of judgment shall, after provision for the payment of
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, be for the ratable benefit of the holders of
the Notes.

 

In any proceedings brought by the Trustee (and in any proceedings involving the
interpretation of any provision of this Indenture to which the Trustee shall be
a party) the Trustee shall be held to represent all the holders of the Notes,
and it shall not be necessary to make any holders of the Notes parties to any
such proceedings.

 

Section 6.03.  Application of Monies Collected by Trustee.  Any monies collected
by the Trustee pursuant to this Article 6 shall be applied in the order
following, at the date or dates fixed by the Trustee for the distribution of
such monies, upon presentation of the several Notes, and stamping thereon the
payment, if only partially paid, and upon surrender thereof, if fully paid:

 

FIRST: To the payment of all amounts due the Trustee under Section 7.06;

 

SECOND: In case the principal of the outstanding Notes shall not have become due
and be unpaid, to the payment of interest on the Notes in default in the order
of the maturity of the installments of such interest, with interest (to the
extent that such interest has been collected by the Trustee) upon the overdue
installments of interest at the rate borne by the Notes, such payments to be
made ratably to the Persons entitled thereto;

 

THIRD: In case the principal of the outstanding Notes shall have become due, by
declaration or otherwise, and be unpaid to the payment of the whole amount then
owing and unpaid upon the Notes for principal and interest, with interest on the
overdue principal and (to the extent that such interest has been collected by
the Trustee) upon overdue installments of interest at the rate borne by the
Notes, and in case such monies shall be insufficient to pay in full the whole
amounts so due and unpaid upon the Notes, then to the payment of such principal
and interest without preference or priority of principal, over interest, or of
interest over principal, or of any installment of interest over any other
installment of interest, or of any Note over any other Note, ratably to the
aggregate of such principal and accrued and unpaid interest; and

 

FOURTH: To the payment of the remainder, if any, to the Company or any other
Person lawfully entitled thereto.

 

Section 6.04.  Proceedings by Noteholder.  No holder of any Note shall have any
right by virtue of or by reference to any provision of this Indenture to
institute any suit, action or proceeding in equity or at law upon or under or
with respect to this Indenture, or for the appointment of a receiver, trustee,
liquidator, custodian or other similar official, or for any other remedy
hereunder, unless such holder previously shall have given to the Trustee written
notice of an Event of Default and of the continuance thereof, as hereinbefore
provided, and unless also the holders of not less than twenty-five percent (25%)
in aggregate principal amount of the Notes then outstanding shall have made
written request upon the Trustee to institute such action, suit or proceeding in
its own name as Trustee hereunder and shall have offered to the Trustee such

 

30

--------------------------------------------------------------------------------


 

reasonable security or indemnity as it may require against the costs, expenses
and liabilities to be incurred therein or thereby, and the Trustee for sixty
(60) days after its receipt of such notice, request and offer of indemnity,
shall have neglected or refused to institute any such action, suit or proceeding
and no direction inconsistent with such written request shall have been given to
the Trustee pursuant to Section 6.07; it being understood and intended, and
being expressly covenanted by the taker and holder of every Note with every
other taker and holder and the Trustee, that no one or more holders of Notes
shall have any right in any manner whatever by virtue of or by reference to any
provision of this Indenture to affect, disturb or prejudice the rights of any
other holder of Notes, or to obtain or seek to obtain priority over or
preference to any other such holder, or to enforce any right under this
Indenture, except in the manner herein provided and for the equal, ratable and
common benefit of all holders of Notes (except as otherwise provided herein). 
For the protection and enforcement of this Section 6.04, each and every
Noteholder and the Trustee shall be entitled to such relief as can be given
either at law or in equity.

 

Notwithstanding any other provision of this Indenture and any provision of any
Note, the right of any holder of any Note to receive payment of the principal of
(including the repurchase price upon repurchase pursuant to Article 6), and
accrued interest on such Note, on or after the respective due dates expressed in
such Note or in the event of repurchase, or to institute suit for the
enforcement of any such payment on or after such respective dates against the
Company shall not be impaired or affected without the consent of such holder.

 

Anything in this Indenture or the Notes to the contrary notwithstanding, the
holder of any Note, without the consent of either the Trustee or the holder of
any other Note, in its own behalf and for its own benefit, may enforce, and may
institute and maintain any proceeding suitable to enforce, its rights of
conversion as provided herein.

 

Section 6.05.  Proceedings by Trustee.  In case of an Event of Default, the
Trustee may, in its discretion, proceed to protect and enforce the rights vested
in it by this Indenture by such appropriate judicial proceedings as are
necessary to protect and enforce any of such rights, either by suit in equity or
by action at law or by proceeding in bankruptcy or otherwise, whether for the
specific enforcement of any covenant or agreement contained in this Indenture or
in aid of the exercise of any power granted in this Indenture, or to enforce any
other legal or equitable right vested in the Trustee by this Indenture or by
law.

 

Section 6.06.  Remedies Cumulative and Continuing.  Except as provided in
Section 2.06, all powers and remedies given by this Article 6 to the Trustee or
to the Noteholders shall, to the extent permitted by law, be deemed cumulative
and not exclusive of any thereof or of any other powers and remedies available
to the Trustee or the holders of the Notes, by judicial proceedings or
otherwise, to enforce the performance or observance of the covenants and
agreements contained in this Indenture, and no delay or omission of the Trustee
or of any holder of any of the Notes to exercise any right or power accruing
upon any default or Event of Default occurring and continuing as aforesaid shall
impair any such right or power, or shall be construed to be a waiver of any such
default or any acquiescence therein, and, subject to the provisions of Section
6.04, every power and remedy given by this Article 6 or by law to the Trustee or
to the

 

31

--------------------------------------------------------------------------------


 

Noteholders may be exercised from time to time, and as often as shall be deemed
expedient, by the Trustee or by the Noteholders.

 

Section 6.07.  Direction of Proceedings and Waiver of Defaults by Majority of
Noteholders.  The holders of a majority in aggregate principal amount of the
Notes at the time outstanding determined in accordance with Section 8.04 shall
have the right to direct the time, method and place of conducting any proceeding
for any remedy available to the Trustee or exercising any trust or power
conferred on the Trustee; provided that (a) such direction shall not be in
conflict with any rule of law or with this Indenture, (b) the Trustee may take
any other action which is not inconsistent with such direction and (c) the
Trustee may decline to take any action that would benefit some Noteholder to the
detriment of other Noteholders.  The holders of a majority in aggregate
principal amount of the Notes at the time outstanding determined in accordance
with Section 8.04 may, on behalf of the holders of all of the Notes, waive any
past default or Event of Default hereunder and its consequences except (i) a
default in the payment of interest on, or the principal of, the Notes, (ii) a
failure by the Company to convert any Notes into Common Stock, (iii) a default
in the payment of the repurchase price pursuant to Article 3, or (iv) a default
in respect of a covenant or provisions hereof which under Article 10 cannot be
modified or amended without the consent of the holders of each or all Notes then
outstanding or affected thereby.  Upon any such waiver, the Company, the Trustee
and the holders of the Notes shall be restored to their former positions and
rights hereunder; but no such waiver shall extend to any subsequent or other
default or Event of Default or impair any right consequent thereon.  Whenever
any default or Event of Default hereunder shall have been waived as permitted by
this Section 6.07, said default or Event of Default shall for all purposes of
the Notes and this Indenture be deemed to have been cured and to be not
continuing; but no such waiver shall extend to any subsequent or other default
or Event of Default or impair any right consequent thereon.

 

Section 6.08.  Notice of Defaults.  The Trustee shall, within ninety (90) days
after a Responsible Officer of the Trustee has knowledge of the occurrence of a
default, mail to all Noteholders, as the names and addresses of such holders
appear upon the Note register, notice of all defaults known to a Responsible
Officer, unless such defaults shall have been cured or waived before the giving
of such notice; provided that except in the case of default in the payment of
the principal of, or interest on, any of the Notes, the Trustee shall be
protected in withholding such notice if and so long as a trust committee of
directors and/or Responsible Officers of the Trustee in good faith determines
that the withholding of such notice is in the interests of the Noteholders.

 

Section 6.09.  Undertaking to Pay Costs.  All parties to this Indenture agree,
and each holder of any Note by his acceptance thereof shall be deemed to have
agreed, that any court may, in its discretion, require, in any suit for the
enforcement of any right or remedy under this Indenture, or in any suit against
the Trustee for any action taken or omitted by it as Trustee, the filing by any
party litigant in such suit of an undertaking to pay the costs of such suit and
that such court may in its discretion assess reasonable costs, including
reasonable attorneys’ fees and expenses, against any party litigant in such
suit, having due regard to the merits and good faith of the claims or defenses
made by such party litigant; provided that the provisions of this Section 6.09
(to the extent permitted by law) shall not apply to any suit instituted by the
Trustee, to any suit instituted by any Noteholder, or group of Noteholders,
holding in the aggregate more than

 

32

--------------------------------------------------------------------------------


 

ten percent in principal amount of the Notes at the time outstanding determined
in accordance with Section 8.04, or to any suit instituted by any Noteholder for
the enforcement of the payment of the principal of, or interest on, any Note on
or after the due date expressed in such Note or to any suit for the enforcement
of the right to convert any Note in accordance with the provisions of Article
14.

 


ARTICLE 7


 


THE TRUSTEE


 

Section 7.01.  Duties and Responsibilities of Trustee.  The Trustee, prior to
the occurrence of an Event of Default and after the curing of all Events of
Default which may have occurred, undertakes to perform such duties and only such
duties as are specifically set forth in this Indenture.  In case an Event of
Default has occurred (which has not been cured or waived), the Trustee shall
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in their exercise, as a prudent person would
exercise or use under the circumstances in the conduct of his own affairs.

 

No provision of this Indenture shall be construed to relieve the Trustee from
liability for its own negligent action, its own negligent failure to act or its
own willful misconduct, except that:

 


(A)           PRIOR TO THE OCCURRENCE OF AN EVENT OF DEFAULT AND AFTER THE
CURING OR WAIVING OF ALL EVENTS OF DEFAULT WHICH MAY HAVE OCCURRED:


 

(I)            THE DUTIES AND OBLIGATIONS OF THE TRUSTEE SHALL BE DETERMINED
SOLELY BY THE EXPRESS PROVISIONS OF THIS INDENTURE AND THE TRUST INDENTURE ACT,
AND THE TRUSTEE SHALL NOT BE LIABLE EXCEPT FOR THE PERFORMANCE OF SUCH DUTIES
AND OBLIGATIONS AS ARE SPECIFICALLY SET FORTH IN THIS INDENTURE AND NO IMPLIED
COVENANTS OR OBLIGATIONS SHALL BE READ INTO THIS INDENTURE AND THE TRUST
INDENTURE ACT AGAINST THE TRUSTEE; AND

 

(II)           IN THE ABSENCE OF BAD FAITH AND WILLFUL MISCONDUCT ON THE PART OF
THE TRUSTEE, THE TRUSTEE MAY CONCLUSIVELY RELY AS TO THE TRUTH OF THE STATEMENTS
AND THE CORRECTNESS OF THE OPINIONS EXPRESSED THEREIN, UPON ANY CERTIFICATES OR
OPINIONS FURNISHED TO THE TRUSTEE AND CONFORMING TO THE REQUIREMENTS OF THIS
INDENTURE; BUT, IN THE CASE OF ANY SUCH CERTIFICATES OR OPINIONS WHICH BY ANY
PROVISIONS HEREOF ARE SPECIFICALLY REQUIRED TO BE FURNISHED TO THE TRUSTEE, THE
TRUSTEE SHALL BE UNDER A DUTY TO EXAMINE THE SAME TO DETERMINE WHETHER OR NOT
THEY CONFORM TO THE REQUIREMENTS OF THIS INDENTURE (BUT NEED NOT CONFIRM OR
INVESTIGATE THE ACCURACY OF MATHEMATICAL CALCULATIONS OR OTHER FACTS STATED
THEREIN);

 


(B)           THE TRUSTEE SHALL NOT BE LIABLE FOR ANY ERROR OF JUDGMENT MADE IN
GOOD FAITH BY A RESPONSIBLE OFFICER OR OFFICERS OF THE TRUSTEE, UNLESS THE
TRUSTEE WAS NEGLIGENT IN ASCERTAINING THE PERTINENT FACTS;

 

33

--------------------------------------------------------------------------------


 


(C)           THE TRUSTEE SHALL NOT BE LIABLE WITH RESPECT TO ANY ACTION TAKEN
OR OMITTED TO BE TAKEN BY IT IN GOOD FAITH IN ACCORDANCE WITH THE WRITTEN
DIRECTION OF THE HOLDERS OF NOT LESS THAN A MAJORITY IN PRINCIPAL AMOUNT OF THE
NOTES AT THE TIME OUTSTANDING DETERMINED AS PROVIDED IN SECTION 8.04 RELATING TO
THE TIME, METHOD AND PLACE OF CONDUCTING ANY PROCEEDING FOR ANY REMEDY AVAILABLE
TO THE TRUSTEE, OR EXERCISING ANY TRUST OR POWER CONFERRED UPON THE TRUSTEE,
UNDER THIS INDENTURE;


 


(D)           WHETHER OR NOT THEREIN PROVIDED, EVERY PROVISION OF THIS INDENTURE
RELATING TO THE CONDUCT OR AFFECTING THE LIABILITY OF, OR AFFORDING PROTECTION
TO, THE TRUSTEE SHALL BE SUBJECT TO THE PROVISIONS OF THIS SECTION;


 


(E)           THE TRUSTEE SHALL NOT BE LIABLE IN RESPECT OF ANY PAYMENT (AS TO
THE CORRECTNESS OF AMOUNT, ENTITLEMENT TO RECEIVE OR ANY OTHER MATTERS RELATING
TO PAYMENT) OR NOTICE EFFECTED BY THE COMPANY OR ANY PAYING AGENT OR ANY RECORDS
MAINTAINED BY ANY CO-REGISTRAR WITH RESPECT TO THE NOTES;


 


(F)            IF ANY PARTY FAILS TO DELIVER A NOTICE RELATING TO AN EVENT THE
FACT OF WHICH, PURSUANT TO THIS INDENTURE, REQUIRES NOTICE TO BE SENT TO THE
TRUSTEE, THE TRUSTEE MAY CONCLUSIVELY RELY ON ITS FAILURE TO RECEIVE SUCH NOTICE
AS REASON TO ACT AS IF NO SUCH EVENT OCCURRED; AND


 


(G)           THE TRUSTEE SHALL NOT BE DEEMED TO HAVE KNOWLEDGE OF ANY EVENT OF
DEFAULT HEREUNDER UNLESS A RESPONSIBLE OFFICER OF THE TRUSTEE SHALL HAVE BEEN
NOTIFIED IN WRITING OF SUCH EVENT OF DEFAULT BY THE COMPANY OR THE HOLDERS OF AT
LEAST 10% IN AGGREGATE PRINCIPAL AMOUNT OF THE NOTES AND SUCH NOTICE REFERENCES
THE NOTES AND THIS INDENTURE.


 

None of the provisions contained in this Indenture shall require the Trustee to
expend or risk its own funds or otherwise incur personal financial liability in
the performance of any of its duties or in the exercise of any of its rights or
powers, if there is reasonable ground for believing that the repayment of such
funds or adequate indemnity against such risk or liability is not reasonably
assured to it.

 

Section 7.02.  Reliance on Documents, Opinions, Etc.  Except as otherwise
provided in Section 7.01:

 


(A)           THE TRUSTEE MAY CONCLUSIVELY RELY AND SHALL BE PROTECTED IN ACTING
UPON ANY RESOLUTION, CERTIFICATE, STATEMENT, INSTRUMENT, OPINION, REPORT,
NOTICE, REQUEST, CONSENT, ORDER, BOND, DEBENTURE, NOTE, COUPON OR OTHER PAPER OR
DOCUMENT (WHETHER IN ITS ORIGINAL OR FACSIMILE FORM) BELIEVED BY IT IN GOOD
FAITH TO BE GENUINE AND TO HAVE BEEN SIGNED OR PRESENTED BY THE PROPER PARTY OR
PARTIES;


 


(B)           ANY REQUEST, DIRECTION, ORDER OR DEMAND OF THE COMPANY MENTIONED
HEREIN SHALL BE SUFFICIENTLY EVIDENCED BY AN OFFICERS’ CERTIFICATE (UNLESS OTHER
EVIDENCE IN RESPECT THEREOF BE HEREIN SPECIFICALLY PRESCRIBED); AND ANY
RESOLUTION OF THE BOARD OF

 

34

--------------------------------------------------------------------------------


 


DIRECTORS MAY BE EVIDENCED TO THE TRUSTEE BY A COPY THEREOF CERTIFIED BY THE
SECRETARY OR AN ASSISTANT SECRETARY OF THE COMPANY;


 


(C)           THE TRUSTEE MAY CONSULT WITH COUNSEL OF ITS OWN SELECTION AND ANY
ADVICE OR OPINION OF COUNSEL SHALL BE FULL AND COMPLETE AUTHORIZATION AND
PROTECTION IN RESPECT OF ANY ACTION TAKEN OR OMITTED BY IT HEREUNDER IN GOOD
FAITH AND IN ACCORDANCE WITH SUCH ADVICE OR OPINION OF COUNSEL;


 


(D)           THE TRUSTEE SHALL BE UNDER NO OBLIGATION TO EXERCISE ANY OF THE
RIGHTS OR POWERS VESTED IN IT BY THIS INDENTURE AT THE REQUEST, ORDER OR
DIRECTION OF ANY OF THE NOTEHOLDERS PURSUANT TO THE PROVISIONS OF THIS
INDENTURE, UNLESS SUCH NOTEHOLDERS SHALL HAVE OFFERED TO THE TRUSTEE REASONABLE
SECURITY OR INDEMNITY SATISFACTORY TO IT AGAINST THE COSTS, EXPENSES AND
LIABILITIES WHICH MAY BE INCURRED THEREIN OR THEREBY;


 


(E)           THE TRUSTEE SHALL NOT BE BOUND TO MAKE ANY INVESTIGATION INTO THE
FACTS OR MATTERS STATED IN ANY RESOLUTION, CERTIFICATE, STATEMENT, INSTRUMENT,
OPINION, REPORT, NOTICE, REQUEST, DIRECTION, CONSENT, ORDER, BOND, DEBENTURE OR
OTHER PAPER OR DOCUMENT, BUT THE TRUSTEE MAY MAKE SUCH FURTHER INQUIRY OR
INVESTIGATION INTO SUCH FACTS OR MATTERS AS IT MAY SEE FIT, AND, IF THE TRUSTEE
SHALL DETERMINE TO MAKE SUCH FURTHER INQUIRY OR INVESTIGATION, IT SHALL BE
ENTITLED TO EXAMINE THE BOOKS, RECORDS AND PREMISES OF THE COMPANY, PERSONALLY
OR BY AGENT OR ATTORNEY AT THE SOLE COST OF THE COMPANY AND SHALL INCUR NO
LIABILITY OR ADDITIONAL LIABILITY OF ANY KIND BY REASON OF SUCH INQUIRY OR
INVESTIGATION;


 


(F)            THE TRUSTEE MAY EXECUTE ANY OF THE TRUSTS OR POWERS HEREUNDER OR
PERFORM ANY DUTIES HEREUNDER EITHER DIRECTLY OR BY OR THROUGH AGENTS OR
ATTORNEYS AND THE TRUSTEE SHALL NOT BE RESPONSIBLE FOR ANY MISCONDUCT OR
NEGLIGENCE ON THE PART OF ANY AGENT OR ATTORNEY APPOINTED BY IT WITH DUE CARE
HEREUNDER;


 


(G)           THE TRUSTEE SHALL NOT BE LIABLE FOR ANY ACTION TAKEN, SUFFERED OR
OMITTED TO BE TAKEN BY IT IN GOOD FAITH AND REASONABLY BELIEVED BY IT TO BE
AUTHORIZED OR WITHIN THE DISCRETION OR RIGHTS OR POWERS CONFERRED UPON IT BY
THIS INDENTURE;


 


(H)           THE RIGHTS, PRIVILEGES, PROTECTIONS, IMMUNITIES AND BENEFITS GIVEN
TO THE TRUSTEE, INCLUDING, WITHOUT LIMITATION, ITS RIGHT TO BE INDEMNIFIED, ARE
EXTENDED TO, AND SHALL BE ENFORCEABLE BY, THE TRUSTEE IN EACH OF ITS CAPACITIES
HEREUNDER, AND EACH AGENT, CUSTODIAN AND OTHER PERSON EMPLOYED TO ACT HEREUNDER;
AND


 


(I)            THE TRUSTEE MAY REQUEST THAT THE COMPANY DELIVER AN OFFICERS’
CERTIFICATE SETTING FORTH THE NAMES OF INDIVIDUALS AND/OR TITLES OF OFFICERS
AUTHORIZED AT SUCH TIME TO TAKE SPECIFIED ACTIONS PURSUANT TO THIS INDENTURE,
WHICH OFFICERS’ CERTIFICATE MAY BE SIGNED BY ANY PERSON AUTHORIZED TO SIGN AN
OFFICERS’ CERTIFICATE, INCLUDING ANY PERSON SPECIFIED AS SO AUTHORIZED IN ANY
SUCH CERTIFICATE PREVIOUSLY DELIVERED AND NOT SUPERSEDED.


 

Section 7.03.  No Responsibility for Recitals, Etc.  The recitals contained
herein and in the Notes (except in the Trustee’s certificate of authentication)
shall be taken as the

 

35

--------------------------------------------------------------------------------


 

statements of the Company, and the Trustee assumes no responsibility for the
correctness of the same.  The Trustee makes no representations as to the
validity or sufficiency of this Indenture or of the Notes.  The Trustee shall
not be accountable for the use or application by the Company of any Notes or the
proceeds of any Notes authenticated and delivered by the Trustee in conformity
with the provisions of this Indenture.

 

Section 7.04.  Trustee, Paying Agents, Conversion Agents or Registrar May Own
Notes.  The Trustee, any paying agent, any conversion agent or Note registrar,
in its individual or any other capacity, may become the owner or pledgee of
Notes with the same rights it would have if it were not Trustee, paying agent,
conversion agent or Note registrar.

 

Section 7.05.  Monies to Be Held in Trust.  Subject to the provisions of Section
12.04, all monies received by the Trustee shall, until used or applied as herein
provided, be held in trust for the purposes for which they were received.  Money
held by the Trustee in trust hereunder need not be segregated from other funds
except to the extent required by law.  The Trustee shall be under no liability
for interest on any money received by it hereunder except as may be agreed in
writing from time to time by the Company and the Trustee.

 

Section 7.06.  Compensation and Expenses of Trustee.  The Company covenants and
agrees to pay to the Trustee from time to time, and the Trustee shall be
entitled to, such compensation for all services rendered by it hereunder in any
capacity (which shall not be limited by any provision of law in regard to the
compensation of a trustee of an express trust) as mutually agreed to from time
to time in writing between the Company and the Trustee, and the Company will pay
or reimburse the Trustee upon its request for all reasonable expenses,
disbursements and advances reasonably incurred or made by the Trustee in
accordance with any of the provisions of this Indenture (including the
reasonable compensation and the expenses and disbursements of its counsel and of
all Persons not regularly in its employ) except any such expense, disbursement
or advance as may arise from its negligence, willful misconduct or bad faith. 
The Company also covenants to indemnify the Trustee and any predecessor Trustee
(or any officer, director or employee of the Trustee), in any capacity under
this Indenture and its agents and any authenticating agent for, and to hold them
harmless against, any and all loss, liability, damage, claim or expense
including taxes (other than taxes based on the income of the Trustee) incurred
without negligence, willful misconduct or bad faith on the part of the Trustee
or such officers, directors, employees and agent or authenticating agent, as the
case may be, and arising out of or in connection with the acceptance or
administration of this trust or in any other capacity hereunder, including the
costs and expenses of defending themselves against any claim (whether asserted
by the Company, any holder or any other Person) of liability in the premises. 
The obligations of the Company under this Section 7.06 to compensate or
indemnify the Trustee and to pay or reimburse the Trustee for expenses,
disbursements and advances shall be secured by a lien prior to that of the Notes
upon all property and funds held or collected by the Trustee as such, except
funds held in trust for the benefit of the holders of particular Notes.  The
obligation of the Company under this Section shall survive the satisfaction and
discharge of this Indenture.

 

When the Trustee and its agents and any authenticating agent incur expenses or
render services after an Event of Default specified in Section 6.01(d) or (e)
with respect to the Company

 

36

--------------------------------------------------------------------------------


 

occurs, the expenses and the compensation for the services are intended to
constitute expenses of administration under any bankruptcy, insolvency or
similar laws.

 

Section 7.07.  Officers’ Certificate as Evidence.  Except as otherwise provided
in Section 7.01, whenever in the administration of the provisions of this
Indenture the Trustee shall deem it necessary or desirable that a matter be
proved or established prior to taking or omitting any action hereunder, such
matter (unless other evidence in respect thereof be herein specifically
prescribed) may, in the absence of bad faith or willful misconduct on the part
of the Trustee, be deemed to be conclusively proved and established by an
Officers’ Certificate delivered to the Trustee.

 

Section 7.08.  Conflicting Interests of Trustee.  If the Trustee has or shall
acquire a conflicting interest within the meaning of the Trust Indenture Act,
the Trustee shall either eliminate such interest or resign, to the extent and in
the manner provided by, and subject to the provisions of, the Trust Indenture
Act and this Indenture.

 

Section 7.09.  Eligibility of Trustee.  There shall at all times be a Trustee
hereunder which shall be a Person that is eligible pursuant to the Trust
Indenture Act to act as such and has a combined capital and surplus of at least
$50,000,000 (or if such Person is a member of a bank holding company system, its
bank holding company shall have a combined capital and surplus of at least
$50,000,000).  If such Person publishes reports of condition at least annually,
pursuant to law or to the requirements of any supervising or examining
authority, then for the purposes of this Section the combined capital and
surplus of such Person shall be deemed to be its combined capital and surplus as
set forth in its most recent report of condition so published.  If at any time
the Trustee shall cease to be eligible in accordance with the provisions of this
Section 7.09, it shall resign immediately in the manner and with the effect
hereinafter specified in this Article.

 

Section 7.10.  Resignation or Removal of Trustee.  (a)  The Trustee may at any
time resign by giving written notice of such resignation to the Company and to
the holders of Notes.  Upon receiving such notice of resignation, the Company
shall promptly appoint a successor trustee by written instrument, in duplicate,
executed by order of the Board of Directors, one copy of which instrument shall
be delivered to the resigning Trustee and one copy to the successor trustee.  If
no successor trustee shall have been so appointed and have accepted appointment
sixty (60) days after the mailing of such notice of resignation to the
Noteholders, the resigning Trustee may, upon ten (10) Business Days’ notice to
the Company and the Noteholders, appoint a successor identified in such notice
or may petition, at the expense of the Company, any court of competent
jurisdiction for the appointment of a successor trustee, or, if any Noteholder
who has been a bona fide holder of a Note or Notes for at least six (6) months
may, subject to the provisions of Section 6.09, on behalf of himself and all
others similarly situated, petition any such court for the appointment of a
successor trustee.  Such court may thereupon, after such notice, if any, as it
may deem proper and prescribe, appoint a successor trustee.


 


(B)   IN CASE AT ANY TIME ANY OF THE FOLLOWING SHALL OCCUR:

 

37

--------------------------------------------------------------------------------


 

(I)            THE TRUSTEE SHALL FAIL TO COMPLY WITH SECTION 7.08 AFTER WRITTEN
REQUEST THEREFOR BY THE COMPANY OR BY ANY NOTEHOLDER WHO HAS BEEN A BONA FIDE
HOLDER OF A NOTE OR NOTES FOR AT LEAST SIX (6) MONTHS; OR

 

(II)           THE TRUSTEE SHALL CEASE TO BE ELIGIBLE IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 7.09 AND SHALL FAIL TO RESIGN AFTER WRITTEN REQUEST
THEREFOR BY THE COMPANY OR BY ANY SUCH NOTEHOLDER; OR

 

(III)          THE TRUSTEE SHALL BECOME INCAPABLE OF ACTING, OR SHALL BE
ADJUDGED A BANKRUPT OR INSOLVENT, OR A RECEIVER OF THE TRUSTEE OR OF ITS
PROPERTY SHALL BE APPOINTED, OR ANY PUBLIC OFFICER SHALL TAKE CHARGE OR CONTROL
OF THE TRUSTEE OR OF ITS PROPERTY OR AFFAIRS FOR THE PURPOSE OF REHABILITATION,
CONSERVATION OR LIQUIDATION;

 

then, in any such case, the Company may remove the Trustee and appoint a
successor trustee by written instrument, in duplicate, executed by order of the
Board of Directors, one copy of which instrument shall be delivered to the
Trustee so removed and one copy to the successor trustee, or, subject to the
provisions of Section 6.09, any Noteholder who has been a bona fide holder of a
Note or Notes for at least six (6) months may, on behalf of himself and all
others similarly situated, petition any court of competent jurisdiction for the
removal of the Trustee and the appointment of a successor trustee; provided that
if no successor Trustee shall have been appointed and have accepted appointment
sixty (60) days after either the Company or the Noteholders has removed the
Trustee, or the Trustee resigns, the Trustee so removed may petition, at the
expense of the Company, any court of competent jurisdiction for an appointment
of a successor trustee.  Such court may thereupon, after such notice, if any, as
it may deem proper and prescribe, remove the Trustee and appoint a successor
trustee.

 


(C)   THE HOLDERS OF A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE NOTES AT
THE TIME OUTSTANDING MAY AT ANY TIME REMOVE THE TRUSTEE AND NOMINATE A SUCCESSOR
TRUSTEE WHICH SHALL BE DEEMED APPOINTED AS SUCCESSOR TRUSTEE UNLESS, WITHIN TEN
(10) DAYS AFTER NOTICE TO THE COMPANY OF SUCH NOMINATION, THE COMPANY OBJECTS
THERETO, IN WHICH CASE THE TRUSTEE SO REMOVED OR ANY NOTEHOLDER, OR IF SUCH
TRUSTEE SO REMOVED OR ANY NOTEHOLDER FAILS TO ACT, THE COMPANY, UPON THE TERMS
AND CONDITIONS AND OTHERWISE AS IN THIS SECTION 7.10(A) PROVIDED, MAY PETITION
ANY COURT OF COMPETENT JURISDICTION FOR AN APPOINTMENT OF A SUCCESSOR TRUSTEE.


 


(D)   ANY RESIGNATION OR REMOVAL OF THE TRUSTEE AND APPOINTMENT OF A SUCCESSOR
TRUSTEE PURSUANT TO ANY OF THE PROVISIONS OF THIS SECTION 7.10 SHALL BECOME
EFFECTIVE UPON ACCEPTANCE OF APPOINTMENT BY THE SUCCESSOR TRUSTEE AS PROVIDED IN
SECTION 7.11.


 

Section 7.11.  Acceptance by Successor Trustee.  Any successor trustee appointed
as provided in Section 7.10 shall execute, acknowledge and deliver to the
Company and to its predecessor trustee an instrument accepting such appointment
hereunder, and thereupon the resignation or removal of the predecessor trustee
shall become effective and such successor trustee, without any further act, deed
or conveyance, shall become vested with all the rights, powers, duties and
obligations of its predecessor hereunder, with like effect as if originally
named as trustee herein; but, nevertheless, on the written request of the
Company or of the successor trustee, the trustee ceasing to act shall, upon
payment of any amount then due it

 

38

--------------------------------------------------------------------------------


 

pursuant to the provisions of Section 7.06, execute and deliver an instrument
transferring to such successor trustee all the rights and powers of the trustee
so ceasing to act.  Upon request of any such successor trustee, the Company
shall execute any and all instruments in writing for more fully and certainly
vesting in and confirming to such successor trustee all such rights and powers. 
Any trustee ceasing to act shall, nevertheless, retain a lien upon all property
and funds held or collected by such trustee as such, except for funds held in
trust for the benefit of holders of particular Notes, to secure any amounts then
due it pursuant to the provisions of Section 7.06.

 

No successor trustee shall accept appointment as provided in this Section 7.11
unless, at the time of such acceptance, such successor trustee shall be
qualified under the provisions of Section 7.08 and be eligible under the
provisions of Section 7.09.

 

Upon acceptance of appointment by a successor trustee as provided in this
Section 7.11, the Company (or the former trustee, at the written direction of
the Company) shall mail or cause to be mailed notice of the succession of such
trustee hereunder to the holders of Notes at their addresses as they shall
appear on the Note register.  If the Company fails to mail such notice within
ten (10) days after acceptance of appointment by the successor trustee, the
successor trustee shall cause such notice to be mailed at the expense of the
Company.

 

Section 7.12.  Succession by Merger.  Any corporation into which the Trustee may
be merged or converted or with which it may be consolidated, or any corporation
resulting from any merger, conversion or consolidation to which the Trustee
shall be a party, or any corporation succeeding to all or substantially all of
the corporate trust business of the Trustee (including any trust created by this
Indenture), shall be the successor to the Trustee hereunder without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, provided that in the case of any corporation succeeding to all
or substantially all of the corporate trust business of the Trustee, such
corporation shall be qualified under the provisions of Section 7.08 and shall be
eligible under the provisions of Section 7.09.

 

In case at the time such successor to the Trustee shall succeed to the trusts
created by this Indenture, any of the Notes shall have been authenticated but
not delivered, any such successor to the Trustee may adopt the certificate of
authentication of any predecessor trustee or authenticating agent appointed by
such predecessor trustee, and deliver such Notes so authenticated; and in case
at that time any of the Notes shall not have been authenticated, any successor
to the Trustee or any authenticating agent appointed by such successor trustee
may authenticate such Notes in the name of the successor trustee; and in all
such cases such certificates shall have the full force that is provided in the
Notes or in this Indenture; provided that the right to adopt the certificate of
authentication of any predecessor Trustee or authenticate Notes in the name of
any predecessor Trustee shall apply only to its successor or successors by
merger, conversion or consolidation.

 

Section 7.13.  Preferential Collection of Claims.  If and when the Trustee shall
be or become a creditor of the Company (or any other obligor upon the Notes),
the Trustee shall be subject to the provisions of the Trust Indenture Act
regarding the collection of the claims against the Company (or any such other
obligor).

 

39

--------------------------------------------------------------------------------


 


ARTICLE 8


 


THE NOTEHOLDERS


 

Section 8.01.  Action by Noteholders.  Whenever in this Indenture it is provided
that the holders of a specified percentage in aggregate principal amount of the
Notes may take any action (including the making of any demand or request, the
giving of any notice, consent or waiver or the taking of any other action), the
fact that at the time of taking any such action, the holders of such specified
percentage have joined therein may be evidenced (a) by any instrument or any
number of instruments of similar tenor executed by Noteholders in person or by
agent or proxy appointed in writing, or (b) by the record of the holders of
Notes voting in favor thereof at any meeting of Noteholders duly called and held
in accordance with the provisions of Article 9, or (c) by a combination of such
instrument or instruments and any such record of such a meeting of Noteholders. 
Whenever the Company or the Trustee solicits the taking of any action by the
holders of the Notes, the Company or the Trustee may fix in advance of such
solicitation, a date as the record date for determining holders entitled to take
such action.  The record date shall be not more than fifteen (15) days prior to
the date of commencement of solicitation of such action.

 

Section 8.02.  Proof of Execution by Noteholders.  Subject to the provisions of
Sections 7.01, 7.02 and 9.05, proof of the execution of any instrument by a
Noteholder or its agent or proxy shall be sufficient if made in accordance with
such reasonable rules and regulations as may be prescribed by the Trustee or in
such manner as shall be satisfactory to the Trustee.  The holding of Notes shall
be proved by the registry of such Notes or by a certificate of the Note
registrar.

 

The record of any Noteholders’ meeting shall be proved in the manner provided in
Section 9.06.

 

Section 8.03.  Who Are Deemed Absolute Owners.  The Company, the Trustee, any
authenticating agent, any paying agent, any conversion agent and any Note
registrar may deem the Person in whose name such Note shall be registered upon
the Note register to be, and may treat it as, the absolute owner of such Note
(whether or not such Note shall be overdue and notwithstanding any notation of
ownership or other writing thereon made by any Person other than the Company or
any Note registrar) for the purpose of receiving payment of or on account of the
principal of and interest on such Note, for conversion of such Note and for all
other purposes; and neither the Company nor the Trustee nor any authenticating
agent nor any paying agent nor any conversion agent nor any Note registrar shall
be affected by any notice to the contrary.  All such payments so made to any
holder for the time being, or upon his order, shall be valid, and, to the extent
of the sum or sums so paid, effectual to satisfy and discharge the liability for
monies payable upon any such Note.

 

Section 8.04.  Company-owned Notes Disregarded.  In determining whether the
holders of the requisite aggregate principal amount of Notes have concurred in
any direction, consent, waiver or other action under this Indenture, Notes which
are owned by the Company or any other obligor on the Notes or any Affiliate of
the Company or any other obligor on the Notes shall be disregarded and deemed
not to be outstanding for the purpose of any such determination;

 

40

--------------------------------------------------------------------------------


 

provided that for the purposes of determining whether the Trustee shall be
protected in relying on any such direction, consent, waiver or other action,
only Notes which a Responsible Officer knows are so owned shall be so
disregarded.  Notes so owned which have been pledged in good faith may be
regarded as outstanding for the purposes of this Section 8.04 if the pledgee
shall establish to the satisfaction of the Trustee the pledgee’s right to vote
such Notes and that the pledgee is not the Company, any other obligor on the
Notes or any Affiliate of the Company or any such other obligor.  In the case of
a dispute as to such right, any decision by the Trustee taken upon the advice of
counsel shall be full protection to the Trustee.  Upon request of the Trustee,
the Company shall furnish to the Trustee promptly an Officers’ Certificate
listing and identifying all Notes, if any, known by the Company to be owned or
held by or for the account of any of the above described Persons, and, subject
to Section 7.01, the Trustee shall be entitled to accept such Officers’
Certificate as conclusive evidence of the facts therein set forth and of the
fact that all Notes not listed therein are outstanding for the purpose of any
such determination.

 

Section 8.05.  Revocation of Consents, Future Holders Bound.  At any time prior
to (but not after) the evidencing to the Trustee, as provided in Section 8.01,
of the taking of any action by the holders of the percentage in aggregate
principal amount of the Notes specified in this Indenture in connection with
such action, any holder of a Note which is shown by the evidence to be included
in the Notes the holders of which have consented to such action may, by filing
written notice with the Trustee at its Corporate Trust Office and upon proof of
holding as provided in Section 8.02, revoke such action so far as concerns such
Note.  Except as aforesaid, any such action taken by the holder of any Note
shall be conclusive and binding upon such holder and upon all future holders and
owners of such Note and of any Notes issued in exchange or substitution
therefor, irrespective of whether any notation in regard thereto is made upon
such Note or any Note issued in exchange or substitution therefor.

 


ARTICLE 9


 


MEETINGS OF NOTEHOLDERS


 

Section 9.01.  Purpose of Meetings.  A meeting of Noteholders may be called at
any time and from time to time pursuant to the provisions of this Article 9 for
any of the following purposes:

 

(1)           to give any notice to the Company or to the Trustee or to give any
directions to the Trustee permitted under this Indenture, or to consent to the
waiving of any default or Event of Default hereunder and its consequences, or to
take any other action authorized to be taken by Noteholders pursuant to any of
the provisions of Article 6;

 

(2)           to remove the Trustee and nominate a successor trustee pursuant to
the provisions of Article 7;

 

(3)           to consent to the execution of an indenture or indentures
supplemental hereto pursuant to the provisions of Section 10.02; or

 

41

--------------------------------------------------------------------------------


 

(4)           to take any other action authorized to be taken by or on behalf of
the holders of any specified aggregate principal amount of the Notes under any
other provision of this Indenture or under applicable law.

 

Section 9.02.  Call of Meetings by Trustee.  The Trustee may at any time call a
meeting of Noteholders to take any action specified in Section 9.01, to be held
at such time and at such place as the Trustee shall determine.  Notice of every
meeting of the Noteholders, setting forth the time and the place of such meeting
and in general terms the action proposed to be taken at such meeting and the
establishment of any record date pursuant to Section 8.01, shall be mailed to
holders of Notes at their addresses as they shall appear on the Note register. 
Such notice shall also be mailed to the Company.  Such notices shall be mailed
not less than twenty (20) nor more than ninety (90) days prior to the date fixed
for the meeting.

 

Any meeting of Noteholders shall be valid without notice if the holders of all
Notes then outstanding are present in person or by proxy or if notice is waived
before or after the meeting by the holders of all Notes outstanding, and if the
Company and the Trustee are either present by duly authorized representatives or
have, before or after the meeting, waived notice.

 

Section 9.03.  Call of Meetings by Company or Noteholders.  In case at any time
the Company, pursuant to a resolution of its Board of Directors, or the holders
of at least ten percent (10%) in aggregate principal amount of the Notes then
outstanding, shall have requested the Trustee to call a meeting of Noteholders,
by written request setting forth in reasonable detail the action proposed to be
taken at the meeting, and the Trustee shall not have mailed the notice of such
meeting within twenty (20) days after receipt of such request, then the Company
or such Noteholders may determine the time and the place for such meeting and
may call such meeting to take any action authorized in Section 9.01, by mailing
notice thereof as provided in Section 9.02.

 

Section 9.04.  Qualifications for Voting.  To be entitled to vote at any meeting
of Noteholders a person shall (a) be a holder of one or more Notes on the record
date pertaining to such meeting or (b) be a person appointed by an instrument in
writing as proxy by a holder of one or more Notes on the record date pertaining
to such meeting.  The only persons who shall be entitled to be present or to
speak at any meeting of Noteholders shall be the persons entitled to vote at
such meeting and their counsel and any representatives of the Trustee and its
counsel and any representatives of the Company and its counsel.

 

Section 9.05.  Regulations.  Notwithstanding any other provisions of this
Indenture, the Trustee may make such reasonable regulations as it may deem
advisable for any meeting of Noteholders, in regard to proof of the holding of
Notes and of the appointment of proxies, and in regard to the appointment and
duties of inspectors of votes, the submission and examination of proxies,
certificates and other evidence of the right to vote, and such other matters
concerning the conduct of the meeting as it shall think fit.

 

The Trustee shall, by an instrument in writing, appoint a temporary chairman of
the meeting, unless the meeting shall have been called by the Company or by
Noteholders as provided in Section 9.03, in which case the Company or the
Noteholders calling the meeting, as

 

42

--------------------------------------------------------------------------------


 

the case may be, shall in like manner appoint a temporary chairman.  A permanent
chairman and a permanent secretary of the meeting shall be elected by vote of
the holders of a majority in principal amount of the Notes represented at the
meeting and entitled to vote at the meeting.

 

Subject to the provisions of Section 8.04, at any meeting each Noteholder or
proxyholder shall be entitled to one vote for each $1,000 principal amount of
Notes held or represented by him; provided that no vote shall be cast or counted
at any meeting in respect of any Note challenged as not outstanding and ruled by
the chairman of the meeting to be not outstanding.  The chairman of the meeting
shall have no right to vote other than by virtue of Notes held by him or
instruments in writing as aforesaid duly designating him as the proxy to vote on
behalf of other Noteholders.  Any meeting of Noteholders duly called pursuant to
the provisions of Section 9.02 or 9.03 may be adjourned from time to time by the
holders of a majority of the aggregate principal amount of Notes represented at
the meeting, whether or not constituting a quorum, and the meeting may be held
as so adjourned without further notice.

 

Section 9.06.  Voting.  The vote upon any resolution submitted to any meeting of
Noteholders shall be by written ballot on which shall be subscribed the
signatures of the holders of Notes or of their representatives by proxy and the
outstanding principal amount of the Notes held or represented by them.  The
permanent chairman of the meeting shall appoint two inspectors of votes who
shall count all votes cast at the meeting for or against any resolution and who
shall make and file with the secretary of the meeting their verified written
reports in duplicate of all votes cast at the meeting.  A record in duplicate of
the proceedings of each meeting of Noteholders shall be prepared by the
secretary of the meeting and there shall be attached to said record the original
reports of the inspectors of votes on any vote by ballot taken thereat and
affidavits by one or more persons having knowledge of the facts setting forth a
copy of the notice of the meeting and showing that said notice was mailed as
provided in Section 9.02.  The record shall show the principal amount of the
Notes voting in favor of or against any resolution.  The record shall be signed
and verified by the affidavits of the permanent chairman and secretary of the
meeting and one of the duplicates shall be delivered to the Company and the
other to the Trustee to be preserved by the Trustee, the latter to have attached
thereto the ballots voted at the meeting.

 

Any record so signed and verified shall be conclusive evidence of the matters
therein stated.

 

Section 9.07.  No Delay of Rights by Meeting.  Nothing contained in this Article
9 shall be deemed or construed to authorize or permit, by reason of any call of
a meeting of Noteholders or any rights expressly or impliedly conferred
hereunder to make such call, any hindrance or delay in the exercise of any right
or rights conferred upon or reserved to the Trustee or to the Noteholders under
any of the provisions of this Indenture or of the Notes.

 

43

--------------------------------------------------------------------------------


 


ARTICLE 10


 


SUPPLEMENTAL INDENTURES


 

Section 10.01.  Supplemental Indentures Without Consent of Noteholders.  The
Company, when authorized by the resolutions of the Board of Directors, and the
Trustee may, from time to time, and at any time enter into an indenture or
indentures supplemental hereto for one or more of the following purposes:

 


(A)           MAKE PROVISION WITH RESPECT TO THE CONVERSION RIGHTS OF THE
HOLDERS OF NOTES PURSUANT TO THE REQUIREMENTS OF SECTION 14.06 AND THE
REPURCHASE OBLIGATIONS OF THE COMPANY PURSUANT TO THE REQUIREMENTS OF SECTION
3.05(E);


 


(B)           TO CONVEY, TRANSFER, ASSIGN, MORTGAGE OR PLEDGE TO THE TRUSTEE AS
SECURITY FOR THE NOTES, ANY PROPERTY OR ASSETS;


 


(C)           TO EVIDENCE THE SUCCESSION OF ANOTHER PERSON TO THE COMPANY, OR
SUCCESSIVE SUCCESSIONS, AND THE ASSUMPTION BY THE SUCCESSOR PERSON OF THE
COVENANTS, AGREEMENTS AND OBLIGATIONS OF THE COMPANY PURSUANT TO ARTICLE 11;


 


(D)           TO ADD TO THE COVENANTS OF THE COMPANY SUCH FURTHER COVENANTS,
RESTRICTIONS OR CONDITIONS AS THE BOARD OF DIRECTORS AND THE TRUSTEE SHALL
CONSIDER TO BE FOR THE BENEFIT OF THE HOLDERS OF NOTES, AND TO MAKE THE
OCCURRENCE, OR THE OCCURRENCE AND CONTINUANCE, OF A DEFAULT IN ANY SUCH
ADDITIONAL COVENANTS, RESTRICTIONS OR CONDITIONS A DEFAULT OR AN EVENT OF
DEFAULT PERMITTING THE ENFORCEMENT OF ALL OR ANY OF THE SEVERAL REMEDIES
PROVIDED IN THIS INDENTURE AS HEREIN SET FORTH; PROVIDED THAT IN RESPECT OF ANY
SUCH ADDITIONAL COVENANT, RESTRICTION OR CONDITION, SUCH SUPPLEMENTAL INDENTURE
MAY PROVIDE FOR A PARTICULAR PERIOD OF GRACE AFTER DEFAULT (WHICH PERIOD MAY BE
SHORTER OR LONGER THAN THAT ALLOWED IN THE CASE OF OTHER DEFAULTS) OR MAY
PROVIDE FOR AN IMMEDIATE ENFORCEMENT UPON SUCH DEFAULT OR MAY LIMIT THE REMEDIES
AVAILABLE TO THE TRUSTEE UPON SUCH DEFAULT;


 


(E)           TO PROVIDE FOR THE ISSUANCE UNDER THIS INDENTURE OF NOTES IN
COUPON FORM (INCLUDING NOTES REGISTRABLE AS TO PRINCIPAL ONLY) AND TO PROVIDE
FOR EXCHANGEABILITY OF SUCH NOTES WITH THE NOTES ISSUED HEREUNDER IN FULLY
REGISTERED FORM AND TO MAKE ALL APPROPRIATE CHANGES FOR SUCH PURPOSE;


 


(F)            TO CURE ANY AMBIGUITY OR TO CORRECT OR SUPPLEMENT ANY PROVISION
CONTAINED HEREIN OR IN ANY SUPPLEMENTAL INDENTURE THAT MAY BE DEFECTIVE OR
INCONSISTENT WITH ANY OTHER PROVISION CONTAINED HEREIN OR IN ANY SUPPLEMENTAL
INDENTURE, OR TO MAKE SUCH OTHER PROVISIONS IN REGARD TO MATTERS OR QUESTIONS
ARISING UNDER THIS INDENTURE THAT SHALL NOT MATERIALLY ADVERSELY AFFECT THE
INTERESTS OF THE HOLDERS OF THE NOTES;


 


(G)           TO EVIDENCE AND PROVIDE FOR THE ACCEPTANCE OF APPOINTMENT
HEREUNDER BY A SUCCESSOR TRUSTEE WITH RESPECT TO THE NOTES;

 

44

--------------------------------------------------------------------------------


 


(H)           TO MODIFY, ELIMINATE OR ADD TO THE PROVISIONS OF THIS INDENTURE TO
SUCH EXTENT AS SHALL BE NECESSARY TO EFFECT THE QUALIFICATIONS OF THIS INDENTURE
UNDER THE TRUST INDENTURE ACT, OR UNDER ANY SIMILAR FEDERAL STATUTE HEREAFTER
ENACTED; OR


 


(I)            TO MAKE ANY OTHER CHANGE THAT DOES NOT ADVERSELY AFFECT ANY RIGHT
OF THE HOLDERS OF NOTES UNDER THIS INDENTURE.


 

Upon the written request of the Company, accompanied by a copy of the
resolutions of the Board of Directors certified by its Secretary or Assistant
Secretary authorizing the execution of any supplemental indenture, the Trustee
is hereby authorized to join with the Company in the execution of any such
supplemental indenture, to make any further appropriate agreements and
stipulations that may be therein contained and to accept the conveyance,
transfer and assignment of any property thereunder, but the Trustee shall not be
obligated to, but may in its discretion, enter into any supplemental indenture
that affects the Trustee’s own rights, duties or immunities under this Indenture
or otherwise.

 

Any supplemental indenture authorized by the provisions of this Section 10.01
may be executed by the Company and the Trustee without the consent of the
holders of any of the Notes at the time outstanding, notwithstanding any of the
provisions of Section 10.02.

 

Notwithstanding any other provision of the Indenture or the Notes, the
Registration Rights Agreement and the obligation to pay Liquidated Damages
thereunder may be amended, modified or waived in accordance with the provisions
of the Registration Rights Agreement.

 

Section 10.02.  Supplemental Indenture with Consent of Noteholders.  With the
consent (evidenced as provided in Article 8) of the holders of at least a
majority in aggregate principal amount of the Notes at the time outstanding, the
Company, when authorized by the resolutions of the Board of Directors, and the
Trustee may, from time to time and at any time, enter into an indenture or
indentures supplemental hereto for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Indenture or
any supplemental indenture or of modifying in any manner the rights of the
holders of the Notes; provided that no such supplemental indenture shall (i)
extend the fixed maturity of any Note, or reduce the rate or extend the time of
payment of interest thereon, or reduce the principal amount thereof, or reduce
any amount payable on repurchase thereof, or impair the right of any Noteholder
to institute suit for the payment thereof, or make the principal thereof or
interest thereon payable in any coin or currency other than that provided in the
Notes, or change the obligation of the Company to repurchase any Note on a
repurchase date in a manner adverse to the holders of Notes, or change the
obligation of the Company to repurchase any Note upon the happening of a
Fundamental Change in a manner adverse to the holders of Notes, or impair the
right to convert the Notes into Common Stock subject to the terms set forth
herein, including Section 14.06, without the consent of the holder of each Note
so affected, or modify any of the provisions of this Section 10.02 or Section
6.07, except to increase any such percentage or to provide that certain other
provisions of this Indenture cannot be modified or waived without the consent of
the holder of each Note so affected, or change any obligation of the Company to
maintain an office or agency in the places and for the purposes set forth in
Section 4.02, or reduce the quorum or voting requirements set forth in Article 9
or (ii) reduce the aforesaid

 

45

--------------------------------------------------------------------------------


 

percentage of Notes, the holders of which are required to consent to any such
supplemental indenture, without the consent of the holders of all Notes then
outstanding.

 

Upon the written request of the Company, accompanied by a copy of the
resolutions of the Board of Directors certified by its Secretary or Assistant
Secretary authorizing the execution of any such supplemental indenture, and upon
the filing with the Trustee of evidence of the consent of Noteholders as
aforesaid, the Trustee shall join with the Company in the execution of such
supplemental indenture unless such supplemental indenture affects the Trustee’s
own rights, duties or immunities under this Indenture or otherwise, in which
case the Trustee may in its discretion, but shall not be obligated to, enter
into such supplemental indenture.

 

It shall not be necessary for the consent of the Noteholders under this Section
10.02 to approve the particular form of any proposed supplemental indenture, but
it shall be sufficient if such consent shall approve the substance thereof.

 

Section 10.03.  Effect of Supplemental Indenture.  Any supplemental indenture
executed pursuant to the provisions of this Article 10 shall comply with the
Trust Indenture Act provided that this Section 10.03 shall not require such
supplemental indenture or the Trustee to be qualified under the Trust Indenture
Act prior to the time such qualification is in fact required under the terms of
the Trust Indenture Act or the Indenture has been qualified under the Trust
Indenture Act, nor shall it constitute any admission or acknowledgment by any
party to such supplemental indenture that any such qualification is required
prior to the time such qualification is in fact required under the terms of the
Trust Indenture Act or the Indenture has been qualified under the Trust
Indenture Act.  Upon the execution of any supplemental indenture pursuant to the
provisions of this Article 10, this Indenture shall be and be deemed to be
modified and amended in accordance therewith and the respective rights,
limitation of rights, obligations, duties and immunities under this Indenture of
the Trustee, the Company and the holders of Notes shall thereafter be
determined, exercised and enforced hereunder, subject in all respects to such
modifications and amendments and all the terms and conditions of any such
supplemental indenture shall be and be deemed to be part of the terms and
conditions of this Indenture for any and all purposes.

 

Section 10.04.  Notation on Notes.  Notes authenticated and delivered after the
execution of any supplemental indenture pursuant to the provisions of this
Article 10 may bear a notation in form approved by the Trustee as to any matter
provided for in such supplemental indenture.  If the Company or the Trustee
shall so determine, new Notes so modified as to conform, in the opinion of the
Trustee and the Board of Directors, to any modification of this Indenture
contained in any such supplemental indenture may, at the Company’s expense, be
prepared and executed by the Company, authenticated by the Trustee (or an
authenticating agent duly appointed by the Trustee pursuant to Section 15.10)
and delivered in exchange for the Notes then outstanding, upon surrender of such
Notes then outstanding.

 

Section 10.05.  Evidence of Compliance of Supplemental Indenture to Be Furnished
to Trustee.  Prior to entering into any supplemental indenture, the Trustee
shall be provided with an Officers’ Certificate and an Opinion of Counsel as
conclusive evidence that any

 

46

--------------------------------------------------------------------------------


 

supplemental indenture executed pursuant hereto complies with the requirements
of this Article 10.

 


ARTICLE 11


 


CONSOLIDATION, MERGER, SALE, CONVEYANCE AND LEASE


 

Section 11.01.  Company May Consolidate on Certain Terms.  Subject to the
provisions of Section 11.02, the Company shall not consolidate or merge with or
into any other Person or Persons (whether or not affiliated with the Company),
nor shall the Company or its successor or successors be a party or parties to
successive consolidations or mergers, nor shall the Company sell, convey,
transfer or lease the property and assets of the Company substantially as an
entirety, to any other Person (whether or not affiliated with the Company),
unless: (i) the Company is the surviving Person, or the resulting, surviving or
transferee Person is a corporation organized and existing under the laws of the
United States of America, any state thereof or the District of Columbia;
(ii) upon any such consolidation, merger, sale, conveyance, transfer or lease,
the due and punctual payment of the principal of and interest on all of the
Notes, according to their tenor and the due and punctual performance and
observance of all of the covenants and conditions of this Indenture to be
performed by the Company, shall be expressly assumed, by supplemental indenture
satisfactory in form to the Trustee, executed and delivered to the Trustee by
the Person (if other than the Company) formed by such consolidation, or into
which the Company shall have been merged, or by the Person that shall have
acquired or leased such property, and such supplemental indenture shall provide
for the applicable conversion rights set forth in Section 14.06; and
(iii) immediately after giving effect to the transaction described above, no
Event of Default, and no event which, after notice or lapse of time or both,
would become an Event of Default, shall have happened and be continuing.

 

Section 11.02.  Successor to Be Substituted.  In case of any such consolidation,
merger, sale, conveyance, transfer or lease and upon the assumption by the
successor Person, by supplemental indenture, executed and delivered to the
Trustee and satisfactory in form to the Trustee, of the due and punctual payment
of the principal of and interest on all of the Notes and the due and punctual
performance of all of the covenants and conditions of this Indenture to be
performed by the Company, such successor Person shall succeed to and be
substituted for the Company, with the same effect as if it had been named herein
as the party of this first part.  Such successor Person thereupon may cause to
be signed, and may issue either in its own name or in the name of Nextel
Partners, Inc. any or all of the Notes, issuable hereunder that theretofore
shall not have been signed by the Company and delivered to the Trustee; and,
upon the order of such successor Person instead of the Company and subject to
all the terms, conditions and limitations in this Indenture prescribed, the
Trustee shall authenticate and shall deliver, or cause to be authenticated and
delivered, any Notes that previously shall have been signed and delivered by the
officers of the Company to the Trustee for authentication, and any Notes that
such successor Person thereafter shall cause to be signed and delivered to the
Trustee for that purpose.  All the Notes so issued shall in all respects have
the same legal rank and benefit under this Indenture as the Notes theretofore or
thereafter issued in accordance with the terms of this Indenture as though all
of such Notes had been issued at the date of the execution hereof.  In the event
of any such consolidation, merger, sale, conveyance, transfer or lease, the
Person named as the

 

47

--------------------------------------------------------------------------------


 

“Company” in the first paragraph of this Indenture or any successor that shall
thereafter have become such in the manner prescribed in this Article 11 may be
dissolved, wound up and liquidated at any time thereafter and such Person shall
be released from its liabilities as obligor and maker of the Notes and from its
obligations under this Indenture.

 

In case of any such consolidation, merger, sale, conveyance, transfer or lease,
such changes in phraseology and form (but not in substance) may be made in the
Notes thereafter to be issued as may be appropriate.

 

Section 11.03.  Opinion of Counsel to Be Given Trustee.  The Trustee shall
receive an Officers’ Certificate and an Opinion of Counsel as conclusive
evidence that any such consolidation, merger, sale, conveyance, transfer or
lease and any such assumption complies with the provisions of this Article 11.

 


ARTICLE 12


 


SATISFACTION AND DISCHARGE OF INDENTURE


 

Section 12.01.  Discharge of Indenture.  When (a) the Company shall deliver to
the Trustee for cancellation all Notes theretofore authenticated (other than any
Notes that have been destroyed, lost or stolen and in lieu of or in substitution
for which other Notes shall have been authenticated and delivered) and not
theretofore canceled, or (b) all the Notes not theretofore canceled or delivered
to the Trustee for cancellation shall have become due and payable, or are by
their terms to become due and payable within one year or are to be called for
repurchase within one year under arrangements satisfactory to the Trustee for
the giving of notice of repurchase, and the Company shall deposit with the
Trustee, in trust, funds sufficient to pay at maturity or upon repurchase of all
of the Notes (other than any Notes that shall have been mutilated, destroyed,
lost or stolen and in lieu of or in substitution for which other Notes shall
have been authenticated and delivered) not theretofore canceled or delivered to
the Trustee for cancellation, including principal and interest due or to become
due to such date of maturity or repurchase date, as the case may be, accompanied
by a verification report, as to the sufficiency of the deposited amount, from an
independent certified accountant or other financial professional satisfactory to
the Trustee, and if the Company shall also pay or cause to be paid all other
sums payable hereunder by the Company, then this Indenture shall cease to be of
further effect (except as to (i) remaining rights of registration of transfer,
substitution and exchange and conversion of Notes, (ii) rights hereunder of
Noteholders to receive payments of principal of and interest on, the Notes and
the other rights, duties and obligations of Noteholders, as beneficiaries hereof
with respect to the amounts, if any, so deposited with the Trustee and (iii) the
rights, obligations and immunities of the Trustee hereunder), and the Trustee,
on written demand of the Company accompanied by an Officers’ Certificate and an
Opinion of Counsel as required by Section 15.04 and at the cost and expense of
the Company, shall execute proper instruments acknowledging satisfaction of and
discharging this Indenture; the Company, however, hereby agrees to reimburse the
Trustee for any costs or expenses thereafter reasonably and properly incurred by
the Trustee and to compensate the Trustee for any services thereafter reasonably
and properly rendered by the Trustee in connection with this Indenture or the
Notes.

 

48

--------------------------------------------------------------------------------


 

Section 12.02.  Deposited Monies to Be Held in Trust by Trustee.  Subject to
Section 12.04, all monies deposited with the Trustee pursuant to Section 12.01
shall be held in trust for the sole benefit of the Noteholders, and such monies
shall be applied by the Trustee to the payment, either directly or through any
paying agent (including the Company if acting as its own paying agent), to the
holders of the particular Notes for the payment or repurchase of which such
monies have been deposited with the Trustee, of all sums due and to become due
thereon for principal and interest.

 

Section 12.03.  Paying Agent to Repay Monies Held.  Upon the satisfaction and
discharge of this Indenture, all monies then held by any paying agent of the
Notes (other than the Trustee) shall, upon written request of the Company, be
repaid to it or paid to the Trustee, and thereupon such paying agent shall be
released from all further liability with respect to such monies.

 

Section 12.04.  Return of Unclaimed Monies.  Subject to the requirements of
applicable law, any monies deposited with or paid to the Trustee for payment of
the principal of or interest on Notes and not applied but remaining unclaimed by
the holders of Notes for two years after the date upon which the principal of or
interest on such Notes, as the case may be, shall have become due and payable,
shall be repaid to the Company by the Trustee on demand and all liability of the
Trustee shall thereupon cease with respect to such monies; and the holder of any
of the Notes shall thereafter look only to the Company for any payment that such
holder may be entitled to collect unless an applicable abandoned property law
designates another Person.

 

Section 12.05.  Reinstatement.  If the Trustee or the paying agent is unable to
apply any money in accordance with Section 12.02 by reason of any order or
judgment of any court or governmental authority enjoining, restraining or
otherwise prohibiting such application, the Company’s obligations under this
Indenture and the Notes shall be revived and reinstated as though no deposit had
occurred pursuant to Section 12.01 until such time as the Trustee or the paying
agent is permitted to apply all such money in accordance with Section 12.02;
provided that if the Company makes any payment of interest on or principal of
any Note following the reinstatement of its obligations, the Company shall be
subrogated to the rights of the holders of such Notes to receive such payment
from the money held by the Trustee or paying agent.

 


ARTICLE 13


 


IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS


 

Section 13.01.  Indenture and Notes Solely Corporate Obligations.  No recourse
for the payment of the principal of or interest on any Note, or for any claim
based thereon or otherwise in respect thereof, and no recourse under or upon any
obligation, covenant or agreement of the Company in this Indenture or in any
supplemental indenture or in any Note, or because of the creation of any
indebtedness represented thereby, shall be had against any incorporator,
stockholder, employee, agent, officer, director or subsidiary, as such, past,
present or future, of the Company or of any successor corporation, either
directly or through the Company or any successor corporation, whether by virtue
of any constitution, statute or rule of

 

49

--------------------------------------------------------------------------------


 

law, or by the enforcement of any assessment or penalty or otherwise; it being
expressly understood that all such liability is hereby expressly waived and
released as a condition of, and as a consideration for, the execution of this
Indenture and the issue of the Notes.

 


ARTICLE 14

 


CONVERSION OF NOTES


 

Section 14.01.  Right to Convert.  (a)  Subject to and upon compliance with the
provisions of this Indenture, at any time prior to 5:00 p.m. (New York City
time) on November 15, 2008, the holder of any Note shall have the right, at such
holder’s option, to convert the principal amount of the Note, or any portion of
such principal amount which is an integral multiple of $1,000, into fully paid
and non-assessable shares of Common Stock (as such shares shall then be
constituted) at the Conversion Rate in effect at such time, by surrender of the
Note so to be converted in whole or in part, together with any required funds,
under the circumstances described in this Section 14.01 and in the manner
provided in Section 14.02.

 


(B)   A NOTE IN RESPECT OF WHICH A HOLDER IS ELECTING TO EXERCISE ITS OPTION TO
REQUIRE REPURCHASE UPON A FUNDAMENTAL CHANGE PURSUANT TO SECTION 3.05 MAY BE
CONVERTED ONLY IF SUCH HOLDER WITHDRAWS ITS ELECTION IN ACCORDANCE WITH SECTION
3.05(B).  A HOLDER OF NOTES IS NOT ENTITLED TO ANY RIGHTS OF A HOLDER OF COMMON
STOCK UNTIL SUCH HOLDER HAS CONVERTED HIS NOTES TO COMMON STOCK, AND ONLY TO THE
EXTENT SUCH NOTES ARE DEEMED TO HAVE BEEN CONVERTED TO COMMON STOCK UNDER THIS
ARTICLE 14.


 

Section 14.02.  Exercise of Conversion Privilege; Issuance of Common Stock on
Conversion; No Adjustment for Interest or Dividends.  In order to exercise the
conversion privilege with respect to any Note in certificated form, the Company
must receive at the office or agency of the Company maintained for that purpose
or, at the option of such holder, the Corporate Trust Office, such Note with the
original or facsimile of the form entitled “Conversion Notice” on the reverse
thereof, duly completed and manually signed, together with such Notes duly
endorsed for transfer, accompanied by the funds, if any, required by the
penultimate paragraph of this Section 14.02.  Such notice shall also state the
name or names (with address or addresses) in which the certificate or
certificates for shares of Common Stock which shall be issuable on such
conversion shall be issued, and shall be accompanied by transfer or similar
taxes, if required pursuant to Section 14.07.

 

In order to exercise the conversion privilege with respect to any interest in a
Global Note, the beneficial holder must complete, or cause to be completed, the
appropriate instruction form for conversion pursuant to the Depositary’s
book-entry conversion program, deliver, or cause to be delivered, by book-entry
delivery an interest in such Global Note, furnish appropriate endorsements and
transfer documents if required by the Company or the Trustee or conversion
agent, and pay the funds, if any, required by this Section 14.02 and any
transfer taxes if required pursuant to Section 14.07.

 

As promptly as practicable after satisfaction of the requirements for conversion
set forth above, subject to compliance with any restrictions on transfer if
shares issuable on conversion

 

50

--------------------------------------------------------------------------------


 

are to be issued in a name other than that of the Noteholder (as if such
transfer were a transfer of the Note or Notes (or portion thereof) so
converted), the Company shall issue and shall deliver to such Noteholder at the
office or agency maintained by the Company for such purpose pursuant to Section
4.02, a certificate or certificates for the number of full shares of Common
Stock issuable upon the conversion of such Note or portion thereof as determined
by the Company in accordance with the provisions of this Article 14 and a check
or cash in respect of any fractional interest in respect of a share of Common
Stock arising upon such conversion, calculated by the Company as provided in
Section 14.03.  In case any Note of a denomination greater than $1,000 shall be
surrendered for partial conversion, and subject to Section 2.03, the Company
shall execute and the Trustee shall authenticate and deliver to the holder of
the Note so surrendered, without charge to him, a new Note or Notes in
authorized denominations in an aggregate principal amount equal to the
unconverted portion of the surrendered Note.

 

Each conversion shall be deemed to have been effected as to any such Note (or
portion thereof) on the date on which the requirements set forth above in this
Section 14.02 have been satisfied as to such Note (or portion thereof), and the
Person in whose name any certificate or certificates for shares of Common Stock
shall be issuable upon such conversion shall be deemed to have become on said
date the holder of record of the shares represented thereby; provided that any
such surrender on any date when the stock transfer books of the Company shall be
closed shall constitute the Person in whose name the certificates are to be
issued as the record holder thereof for all purposes on the next succeeding day
on which such stock transfer books are open, but such conversion shall be at the
Conversion Rate in effect on the date upon which such Note shall be surrendered.

 

Any Note or portion thereof surrendered for conversion during the period from
the close of business on the record date for any interest payment date to the
close of business on the Business Day preceding the following interest payment
date that has not been called for repurchase during such period shall be
accompanied by payment, in immediately available funds or other funds acceptable
to the Company, of an amount equal to the interest otherwise payable on such
interest payment date on the principal amount being converted; provided that no
such payment need be made to the extent that there shall exist at the time of
conversion a default in the payment of interest on the Notes.  Except as
provided above in this Section 14.02, no payment or other adjustment shall be
made for interest accrued on any Note converted or for dividends on any shares
issued upon the conversion of such Note as provided in this Article 14.

 

Upon the conversion of an interest in a Global Note, the Trustee (or other
conversion agent appointed by the Company), or the Custodian at the direction of
the Trustee (or other conversion agent appointed by the Company), shall make a
notation on such Global Note as to the reduction in the principal amount
represented thereby.  The Company shall notify the Trustee in writing of any
conversions of Notes effected through any conversion agent other than the
Trustee.

 

Upon the conversion of a Note, that portion of the accrued but unpaid interest
with respect to the converted Note shall not be cancelled, extinguished or
forfeited, but rather shall be deemed to be paid in full to the holder thereof
through delivery of the Common Stock (together with the cash payment, if any, in
lieu of fractional shares) in exchange for the Note being

 

51

--------------------------------------------------------------------------------


 

converted pursuant to the provisions hereof; and the fair market value of such
shares of Common Stock (together with any such cash payment in lieu of
fractional shares) shall be treated as issued, to the extent thereof, first in
exchange for and in satisfaction of our obligation to pay the principal amount
of the converted Note, the accrued but unpaid interest, and the balance, if any,
of such fair market value of such Common Stock (and any such cash payment) shall
be treated as issued in exchange for and in satisfaction of the right to convert
the Note being converted pursuant to the provisions hereof.

 

Section 14.03.  Cash Payments in Lieu of Fractional Shares.  No fractional
shares of Common Stock or scrip certificates representing fractional shares
shall be issued upon conversion of Notes.  If more than one Note shall be
surrendered for conversion at one time by the same holder, the number of full
shares that shall be issuable upon conversion shall be computed on the basis of
the aggregate principal amount of the Notes (or specified portions thereof to
the extent permitted hereby) so surrendered.  If any fractional share of stock
would be issuable upon the conversion of any Note or Notes, the Company shall
make an adjustment and payment therefor in cash at the current market price
thereof to the holder of Notes.  The current market price of a share of Common
Stock shall be the Closing Sale Price on the last Trading Day immediately
preceding the day on which the Notes (or specified portions thereof) are deemed
to have been converted.

 

Section 14.04.  Conversion Rate.  Each $1,000 principal amount of the Notes
shall be convertible into the number of shares of Common Stock specified in the
form of Note (herein called the “Conversion Rate”) attached as Exhibit A hereto,
subject to adjustment as provided in this Article 14.

 

Section 14.05.  Adjustment of Conversion Rate.  The Conversion Rate shall be
adjusted from time to time by the Company as follows:

 


(A)   IN CASE THE COMPANY SHALL HEREAFTER ISSUE CLASS A COMMON STOCK AS A
DIVIDEND OR DISTRIBUTION ON ITS CLASS A COMMON STOCK, THE CONVERSION RATE SHALL
BE INCREASED SO THAT THE SAME SHALL EQUAL THE RATE DETERMINED BY MULTIPLYING THE
CONVERSION RATE IN EFFECT AT THE OPENING OF BUSINESS ON THE DATE FOLLOWING THE
DATE FIXED FOR THE DETERMINATION OF STOCKHOLDERS ENTITLED TO RECEIVE SUCH
DIVIDEND OR OTHER DISTRIBUTION BY A FRACTION,


 

(I)            THE NUMERATOR OF WHICH SHALL BE THE SUM OF THE NUMBER OF SHARES
OF CLASS A COMMON STOCK OUTSTANDING AT THE CLOSE OF BUSINESS ON THE DATE FIXED
FOR THE DETERMINATION OF STOCKHOLDERS ENTITLED TO RECEIVE SUCH DIVIDEND OR OTHER
DISTRIBUTION PLUS THE TOTAL NUMBER OF SHARES OF COMMON STOCK CONSTITUTING SUCH
DIVIDEND OR OTHER DISTRIBUTION; AND

 

(II)           THE DENOMINATOR OF WHICH SHALL BE THE NUMBER OF SHARES OF CLASS A
COMMON STOCK OUTSTANDING AT THE CLOSE OF BUSINESS ON THE DATE FIXED FOR SUCH
DETERMINATION,

 

such increase to become effective immediately after the opening of business on
the day following the date fixed for such determination.  For the purpose of
this paragraph (a), the

 

52

--------------------------------------------------------------------------------


 

number of shares of Class A Common Stock at any time outstanding shall not
include shares held in the treasury of the Company.  The Company will not pay
any dividend or make any distribution on shares of Common Stock held in the
treasury of the Company.  If any dividend or distribution of the type described
in this Section 14.05(a) is declared but not so paid or made, the Conversion
Rate shall again be adjusted to the Conversion Rate that would then be in effect
if such dividend or distribution had not been declared.

 


(B)   IN CASE THE COMPANY SHALL ISSUE RIGHTS OR WARRANTS TO ALL HOLDERS OF ITS
OUTSTANDING SHARES OF COMMON STOCK ENTITLING THEM (FOR A PERIOD EXPIRING WITHIN
FORTY-FIVE (45) DAYS AFTER THE DATE FIXED FOR DETERMINATION OF STOCKHOLDERS
ENTITLED TO RECEIVE SUCH RIGHTS OR WARRANTS) TO SUBSCRIBE FOR OR PURCHASE SHARES
OF COMMON STOCK AT A PRICE PER SHARE LESS THAN THE CURRENT MARKET PRICE ON THE
DATE FIXED FOR DETERMINATION OF STOCKHOLDERS ENTITLED TO RECEIVE SUCH RIGHTS OR
WARRANTS, THE CONVERSION RATE SHALL BE INCREASED SO THAT THE SAME SHALL EQUAL
THE RATE DETERMINED BY MULTIPLYING THE CONVERSION RATE IN EFFECT IMMEDIATELY
PRIOR TO THE DATE FIXED FOR DETERMINATION OF STOCKHOLDERS ENTITLED TO RECEIVE
SUCH RIGHTS OR WARRANTS BY A FRACTION,


 

(I)            THE NUMERATOR OF WHICH SHALL BE THE NUMBER OF SHARES OF COMMON
STOCK OUTSTANDING ON THE DATE FIXED FOR DETERMINATION OF STOCKHOLDERS ENTITLED
TO RECEIVE SUCH RIGHTS OR WARRANTS PLUS THE TOTAL NUMBER OF ADDITIONAL SHARES OF
COMMON STOCK OFFERED FOR SUBSCRIPTION OR PURCHASE, AND

 

(II)           THE DENOMINATOR OF WHICH SHALL BE THE SUM OF THE NUMBER OF SHARES
OF COMMON STOCK OUTSTANDING AT THE CLOSE OF BUSINESS ON THE DATE FIXED FOR
DETERMINATION OF STOCKHOLDERS ENTITLED TO RECEIVE SUCH RIGHTS OR WARRANTS PLUS
THE NUMBER OF SHARES THAT THE AGGREGATE OFFERING PRICE OF THE TOTAL NUMBER OF
SHARES SO OFFERED WOULD PURCHASE AT SUCH CURRENT MARKET PRICE.

 

Such adjustment shall be successively made whenever any such rights or warrants
are issued, and shall become effective immediately after the opening of business
on the day following the date fixed for determination of stockholders entitled
to receive such rights or warrants.  To the extent that shares of Common Stock
are not delivered after the expiration of such rights or warrants, the
Conversion Rate shall be readjusted to the Conversion Rate that would then be in
effect had the adjustments made upon the issuance of such rights or warrants
been made on the basis of delivery of only the number of shares of Common Stock
actually delivered.  If such rights or warrants are not so issued, the
Conversion Rate shall again be adjusted to be the Conversion Rate that would
then be in effect if such date fixed for the determination of stockholders
entitled to receive such rights or warrants had not been fixed.  In determining
whether any rights or warrants entitle the holders to subscribe for or purchase
shares of Common Stock at less than such Current Market Price, and in
determining the aggregate offering price of such shares of Common Stock, there
shall be taken into account any consideration received by the Company for such
rights or warrants and any amount payable on exercise or conversion thereof, the
value of such consideration, if other than cash, to be determined by the Board
of Directors.

 


(C)   IN CASE OUTSTANDING SHARES OF CLASS A COMMON STOCK SHALL BE SUBDIVIDED
INTO A GREATER NUMBER OF SHARES OF CLASS A COMMON STOCK, THE CONVERSION RATE IN
EFFECT AT THE

 

53

--------------------------------------------------------------------------------


 

opening of business on the day following the day upon which such subdivision
becomes effective shall be proportionately increased, and conversely, in case
outstanding shares of Class A Common Stock shall be combined into a smaller
number of shares of Class A Common Stock, the Conversion Rate in effect at the
opening of business on the day following the day upon which such combination
becomes effective shall be proportionately reduced, such increase or reduction,
as the case may be, to become effective immediately after the opening of
business on the day following the day upon which such subdivision or combination
becomes effective.


 


(D)   IN CASE THE COMPANY SHALL, BY DIVIDEND OR OTHERWISE, DISTRIBUTE TO ALL
HOLDERS OF ITS COMMON STOCK SHARES OF ANY CLASS OF CAPITAL STOCK OF THE COMPANY
OR EVIDENCES OF ITS INDEBTEDNESS OR ASSETS (INCLUDING CASH OR SECURITIES, BUT
EXCLUDING ANY RIGHTS OR WARRANTS REFERRED TO IN SECTION 14.05(B), AND EXCLUDING
ANY DIVIDEND OR DISTRIBUTION REFERRED TO IN SECTION 14.05(A) (ANY OF THE
FOREGOING HEREINAFTER IN THIS SECTION 14.05(D) CALLED THE “SECURITIES”)), THEN,
IN EACH SUCH CASE (UNLESS THE COMPANY ELECTS TO RESERVE SUCH SECURITIES FOR
DISTRIBUTION TO THE NOTEHOLDERS UPON THE CONVERSION OF THE NOTES SO THAT ANY
SUCH HOLDER CONVERTING NOTES WILL RECEIVE UPON SUCH CONVERSION, IN ADDITION TO
THE SHARES OF COMMON STOCK TO WHICH SUCH HOLDER IS ENTITLED, THE AMOUNT AND KIND
OF SUCH SECURITIES WHICH SUCH HOLDER WOULD HAVE RECEIVED IF SUCH HOLDER HAD
CONVERTED ITS NOTES INTO COMMON STOCK IMMEDIATELY PRIOR TO THE RECORD DATE), THE
CONVERSION RATE SHALL BE INCREASED SO THAT THE SAME SHALL BE EQUAL TO THE RATE
DETERMINED BY MULTIPLYING THE CONVERSION RATE IN EFFECT ON THE RECORD DATE WITH
RESPECT TO SUCH DISTRIBUTION BY A FRACTION,


 

(I)            THE NUMERATOR OF WHICH SHALL BE THE CURRENT MARKET PRICE ON SUCH
RECORD DATE; AND

 

(II)           THE DENOMINATOR OF WHICH SHALL BE THE CURRENT MARKET PRICE ON
SUCH RECORD DATE LESS THE FAIR MARKET VALUE (AS DETERMINED BY THE BOARD OF
DIRECTORS, WHOSE DETERMINATION SHALL BE CONCLUSIVE, AND DESCRIBED IN A
RESOLUTION OF THE BOARD OF DIRECTORS) ON THE RECORD DATE OF THE PORTION OF THE
SECURITIES SO DISTRIBUTED APPLICABLE TO ONE SHARE OF COMMON STOCK,

 

such adjustment to become effective immediately prior to the opening of business
on the day following such Record Date; provided that if the then fair market
value (as so determined) of the portion of the Securities so distributed
applicable to one share of Common Stock is equal to or greater than the Current
Market Price on the Record Date, in lieu of the foregoing adjustment, adequate
provision shall be made so that each Noteholder shall have the right to receive
upon conversion the amount of Securities such holder would have received had
such holder converted each Note on the Record Date.  If such dividend or
distribution is not so paid or made, the Conversion Rate shall again be adjusted
to be the Conversion Rate that would then be in effect if such dividend or
distribution had not been declared.  If the Board of Directors determines the
fair market value of any distribution for purposes of this Section 14.05(d) by
reference to the actual or when issued trading market for any securities, it
must in doing so consider the prices in such market over the same period used in
computing the Current Market Price on the applicable Record Date.

 

Notwithstanding the foregoing:

 

54

--------------------------------------------------------------------------------


 

(A)          In case the Company pays a dividend or makes a distribution to all
holders of its Common Stock consisting of capital stock of any class or series,
or similar equity interests, of or relating to a Subsidiary or other business
unit of the Company, then the Conversion Rate shall be increased so that the
same shall be equal to the rate determined by multiplying the Conversion Rate in
effect on the Record Date with respect to such distribution by a fraction,

 

(i)            the numerator of which shall be the sum of (1) the average of the
Closing Sale Prices of the Common Stock for the ten (10) Trading Days commencing
on and including the fifth Trading Day after the date on which “ex-dividend
trading” commences for such dividend or distribution on the Nasdaq National
Market or such other national or regional exchange or market which such
securities are then listed or quoted (the “Ex-Dividend Date”) plus (2) the fair
market value of the securities distributed in respect of each share of Common
Stock for which this Section 14.05(d)(A) applies and shall equal the number of
securities distributed in respect of each share of Common Stock multiplied by
the average of the closing sale prices of those securities distributed for the
ten (10) Trading Days commencing on and including the fifth Trading Day after
the Ex-Dividend Date or, if there is no trading market for such distributed
securities, the per share price determined in good faith by the Board of
Directors; and

 

(ii)           the denominator of which shall be the average of the Closing Sale
Prices of the Common Stock for the ten (10) Trading Days commencing on and
including the fifth Trading Day after the Ex-Dividend Date,

 

such adjustment to become effective immediately prior to the opening of business
on the day following the fifteenth Trading Day after the Ex-Dividend Date;
provided that if (x) the average of the Closing Sale Prices of the Common Stock
for the ten (10) Trading Days commencing on and including the fifth Trading Day
after the Ex-Dividend Date minus (y) the fair market value of the securities
distributed in respect of each share of Common Stock for which this Section
14.05(d)(A) applies (as calculated in Section 14.05(d)(A)(i)(2) above) is less
than $1.00, then the adjustment provided by for by this Section 14.05(d)(A)
shall not be made and in lieu thereof the provisions of Section 14.06 shall
apply to such distribution.

 

(B)           In case the Company pays a dividend or makes a distribution to all
holders of its Common Stock consisting of cash, then, in such case, the
Conversion Rate shall be increased so that the same shall equal the rate
determined by multiplying the Conversion Rate in effect on the Record Date with
respect to such distribution by a fraction,

 

(i)            the numerator of which shall be the Current Market Price on such
Record Date; and

 

(ii)           the denominator of which shall be the Current Market Price on
such Record Date less the amount of the distribution applicable to one share of
Common Stock.

 

55

--------------------------------------------------------------------------------


 

such adjustment to be effective immediately prior to the opening of business on
the day following the Record Date; provided that if the portion of the cash so
distributed applicable to one share of Common Stock is equal to or greater than
the Current Market Price on the Record Date, in lieu of the foregoing
adjustment, adequate provision shall be made so that each Noteholder shall have
the right to receive upon conversion the amount of cash such holder would have
received had such holder converted each Note on the Record Date.  If such
dividend or distribution is not so paid or made, the Conversion Rate shall again
be adjusted to be the Conversion Rate that would then be in effect if such
dividend or distribution had not been declared.

 

Rights or warrants distributed by the Company to all holders of Common Stock
entitling the holders thereof to subscribe for or purchase shares of the
Company’s capital stock (either initially or under certain circumstances), which
rights or warrants, until the occurrence of a specified event or events
(“Trigger Event”):  (i) are deemed to be transferred with such shares of Common
Stock; (ii) are not exercisable; and (iii) are also issued in respect of future
issuances of Common Stock, shall be deemed not to have been distributed for
purposes of this Section 14.05 (and no adjustment to the Conversion Rate under
this Section 14.05 will be required) until the occurrence of the earliest
Trigger Event, whereupon such rights and warrants shall be deemed to have been
distributed and an appropriate adjustment (if any is required) to the Conversion
Rate shall be made under this Section 14.05(d).  If any such right or warrant,
including any such existing rights or warrants distributed prior to the date of
this Indenture, are subject to events, upon the occurrence of which such rights
or warrants become exercisable to purchase different securities, evidences of
indebtedness or other assets, then the date of the occurrence of any and each
such event shall be deemed to be the date of distribution and record date with
respect to new rights or warrants with such rights (and a termination or
expiration of the existing rights or warrants without exercise by any of the
holders thereof).  In addition, in the event of any distribution (or deemed
distribution) of rights or warrants, or any Trigger Event or other event (of the
type described in the preceding sentence) with respect thereto that was counted
for purposes of calculating a distribution amount for which an adjustment to the
Conversion Rate under this Section 14.05 was made, (1) in the case of any such
rights or warrants that shall all have been redeemed or repurchased without
exercise by any holders thereof, the Conversion Rate shall be readjusted upon
such final redemption or repurchase to give effect to such distribution or
Trigger Event, as the case may be, as though it were a cash distribution, equal
to the per share redemption or repurchase price received by a holder or holders
of Common Stock with respect to such rights or warrants (assuming such holder
had retained such rights or warrants), made to all holders of Common Stock as of
the date of such redemption or repurchase, and (2) in the case of such rights or
warrants that shall have expired or been terminated without exercise by any
holders thereof, the Conversion Rate shall be readjusted as if such rights and
warrants had not been issued.

 

No adjustment of the Conversion Rate shall be made pursuant to this Section
14.05(d) in respect of rights or warrants distributed or deemed distributed on
any Trigger Event to the extent that such rights or warrants are actually
distributed, or reserved by the Company for distribution to holders of Notes
upon conversion by such holders of Notes to Common Stock.

 

56

--------------------------------------------------------------------------------


 

For purposes of this Section 14.05(d) and Sections 14.05(a) and (b), any
dividend or distribution to which this Section 14.05(d) is applicable that also
includes shares of Common Stock, or rights or warrants to subscribe for or
purchase shares of Common Stock (or both), shall be deemed instead to be (1) a
dividend or distribution of the evidences of indebtedness, assets or shares of
capital stock other than such shares of Common Stock or rights or warrants (and
any Conversion Rate adjustment required by this Section 14.05(d) with respect to
such dividend or distribution shall then be made) immediately followed by (2) a
dividend or distribution of such shares of Common Stock or such rights or
warrants (and any further Conversion Rate adjustment required by Sections
14.05(a) and 14.05(b) with respect to such dividend or distribution shall then
be made), except (A) the Record Date of such dividend or distribution shall be
substituted as “the date fixed for the determination of stockholders entitled to
receive such dividend or other distribution”, “the date fixed for the
determination of stockholders entitled to receive such rights or warrants” and
“the date fixed for such determination” within the meaning of Sections 14.05(a)
and 14.05(b) and (B) any shares of Common Stock included in such dividend or
distribution shall not be deemed “outstanding at the close of business on the
date fixed for such determination” within the meaning of Section 14.05(a).

 


(E)   IN CASE A TENDER OR EXCHANGE OFFER MADE BY THE COMPANY OR ANY SUBSIDIARY
FOR ALL OR ANY PORTION OF THE CLASS A COMMON STOCK SHALL EXPIRE AND SUCH TENDER
OR EXCHANGE OFFER (AS AMENDED UPON THE EXPIRATION THEREOF) SHALL REQUIRE THE
PAYMENT TO STOCKHOLDERS OF CONSIDERATION PER SHARE OF CLASS A COMMON STOCK
HAVING A FAIR MARKET VALUE (AS DETERMINED BY THE BOARD OF DIRECTORS, WHOSE
DETERMINATION SHALL BE CONCLUSIVE AND DESCRIBED IN A RESOLUTION OF THE BOARD OF
DIRECTORS) THAT AS OF THE LAST TIME (THE “EXPIRATION TIME”) TENDERS OR EXCHANGES
MAY BE MADE PURSUANT TO SUCH TENDER OR EXCHANGE OFFER (AS IT MAY BE AMENDED)
EXCEEDS THE CLOSING SALE PRICE OF A SHARE OF CLASS A COMMON STOCK ON THE TRADING
DAY NEXT SUCCEEDING THE EXPIRATION TIME, THE CONVERSION RATE SHALL BE INCREASED
SO THAT THE SAME SHALL EQUAL THE RATE DETERMINED BY MULTIPLYING THE CONVERSION
RATE IN EFFECT IMMEDIATELY PRIOR TO THE EXPIRATION TIME BY A FRACTION,


 

(I)            THE NUMERATOR OF WHICH SHALL BE THE SUM OF (X) THE FAIR MARKET
VALUE (DETERMINED AS AFORESAID) OF THE AGGREGATE CONSIDERATION PAYABLE TO
STOCKHOLDERS BASED ON THE ACCEPTANCE (UP TO ANY MAXIMUM SPECIFIED IN THE TERMS
OF THE TENDER OR EXCHANGE OFFER) OF ALL SHARES VALIDLY TENDERED OR EXCHANGED AND
NOT WITHDRAWN AS OF THE EXPIRATION TIME (THE SHARES DEEMED SO ACCEPTED UP TO ANY
SUCH MAXIMUM, BEING REFERRED TO AS THE “PURCHASED SHARES”) AND (Y) THE PRODUCT
OF THE NUMBER OF SHARES OF CLASS A COMMON STOCK OUTSTANDING (LESS ANY PURCHASED
SHARES) AT THE EXPIRATION TIME AND THE CLOSING SALE PRICE OF A SHARE OF CLASS A
COMMON STOCK ON THE TRADING DAY NEXT SUCCEEDING THE EXPIRATION TIME, AND

 

(II)           THE DENOMINATOR OF WHICH SHALL BE THE NUMBER OF SHARES OF CLASS A
COMMON STOCK OUTSTANDING (INCLUDING ANY TENDERED OR EXCHANGED SHARES) AT THE
EXPIRATION TIME MULTIPLIED BY THE CLOSING SALE PRICE OF A SHARE OF CLASS A
COMMON STOCK ON THE TRADING DAY NEXT SUCCEEDING THE EXPIRATION TIME,

 

such adjustment to become effective immediately prior to the opening of business
on the day following the Expiration Time.  If the Company is obligated to
purchase shares pursuant to any such tender or exchange offer, but the Company
is permanently prevented by applicable law

 

57

--------------------------------------------------------------------------------


 

from effecting any such purchases or all such purchases are rescinded, the
Conversion Rate shall again be adjusted to be the Conversion Rate that would
then be in effect if such tender or exchange offer had not been made.

 


(F)    IN CASE OF A TENDER OR EXCHANGE OFFER MADE BY A PERSON OTHER THAN THE
COMPANY OR ANY SUBSIDIARY FOR AN AMOUNT THAT INCREASES THE OFFEROR’S OWNERSHIP
OF COMMON STOCK TO MORE THAN TWENTY-FIVE PERCENT (25%) OF THE COMMON STOCK
OUTSTANDING AND SHALL INVOLVE THE PAYMENT BY SUCH PERSON OF CONSIDERATION PER
SHARE OF COMMON STOCK HAVING A FAIR MARKET VALUE (AS DETERMINED BY THE BOARD OF
DIRECTORS, WHOSE DETERMINATION SHALL BE CONCLUSIVE, AND DESCRIBED IN A
RESOLUTION OF THE BOARD OF DIRECTORS) THAT AS OF THE LAST TIME (THE “OFFER
EXPIRATION TIME”) TENDERS OR EXCHANGES MAY BE MADE PURSUANT TO SUCH TENDER OR
EXCHANGE OFFER (AS IT SHALL HAVE BEEN AMENDED) EXCEEDS THE CLOSING PRICE OF A
SHARE OF COMMON STOCK ON THE TRADING DAY NEXT SUCCEEDING THE OFFER EXPIRATION
TIME, AND IN WHICH, AS OF THE OFFER EXPIRATION TIME THE BOARD OF DIRECTORS IS
NOT RECOMMENDING REJECTION OF THE OFFER, THE CONVERSION RATE SHALL BE INCREASED
SO THAT THE SAME SHALL EQUAL THE RATE DETERMINED BY MULTIPLYING THE CONVERSION
RATE IN EFFECT IMMEDIATELY PRIOR TO THE OFFER EXPIRATION TIME BY A FRACTION,


 

(I)            THE NUMERATOR OF WHICH SHALL BE THE SUM OF (X) THE FAIR MARKET
VALUE (DETERMINED AS AFORESAID) OF THE AGGREGATE CONSIDERATION PAYABLE TO
STOCKHOLDERS BASED ON THE ACCEPTANCE (UP TO ANY MAXIMUM SPECIFIED IN THE TERMS
OF THE TENDER OR EXCHANGE OFFER) OF ALL SHARES VALIDLY TENDERED OR EXCHANGED AND
NOT WITHDRAWN AS OF THE OFFER EXPIRATION TIME (THE SHARES DEEMED SO ACCEPTED, UP
TO ANY SUCH MAXIMUM, BEING REFERRED TO AS THE “ACCEPTED PURCHASED SHARES”) AND
(Y) THE PRODUCT OF THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING (LESS ANY
ACCEPTED PURCHASED SHARES) AT THE OFFER EXPIRATION TIME AND THE CLOSING SALE
PRICE OF A SHARE OF COMMON STOCK ON THE TRADING DAY NEXT SUCCEEDING THE OFFER
EXPIRATION TIME, AND

 

(II)           THE DENOMINATOR OF WHICH SHALL BE THE NUMBER OF SHARES OF COMMON
STOCK OUTSTANDING (INCLUDING ANY TENDERED OR EXCHANGED SHARES) AT THE OFFER
EXPIRATION TIME MULTIPLIED BY THE CLOSING SALE PRICE OF A SHARE OF COMMON STOCK
ON THE TRADING DAY NEXT SUCCEEDING THE OFFER EXPIRATION TIME,

 

such adjustment to become effective immediately prior to the opening of business
on the day following the Offer Expiration Time.  If such Person is obligated to
purchase shares pursuant to any such tender or exchange offer, but such Person
is permanently prevented by applicable law from effecting any such purchases or
all such purchases are rescinded, the Conversion Rate shall again be adjusted to
be the Conversion Rate that would then be in effect if such tender or exchange
offer had not been made.  Notwithstanding the foregoing, the adjustment
described in this Section 14.05(f) shall not be made if, as of the Offer
Expiration Time, the offering documents with respect to such offer disclose a
plan or intention to cause the Company to engage in any transaction described in
Article 11.

 


(G)   FOR PURPOSES OF THIS SECTION 14.05, THE FOLLOWING TERMS SHALL HAVE THE
MEANING INDICATED:

 

58

--------------------------------------------------------------------------------


 

(I)            “CURRENT MARKET PRICE” SHALL MEAN THE AVERAGE OF THE DAILY
CLOSING SALE PRICES PER SHARE OF COMMON STOCK FOR THE TEN CONSECUTIVE TRADING
DAYS ENDING ON THE EARLIER OF SUCH DATE OF DETERMINATION AND THE DAY BEFORE THE
“EX” DATE WITH RESPECT TO THE ISSUANCE, DISTRIBUTION, SUBDIVISION OR COMBINATION
REQUIRING SUCH COMPUTATION IMMEDIATELY PRIOR TO THE DATE IN QUESTION.  FOR
PURPOSE OF THIS PARAGRAPH, THE TERM “EX” DATE, (1) WHEN USED WITH RESPECT TO ANY
ISSUANCE OR DISTRIBUTION, MEANS THE FIRST DATE ON WHICH THE COMMON STOCK TRADES,
REGULAR WAY, ON THE RELEVANT EXCHANGE OR IN THE RELEVANT MARKET FROM WHICH THE
CLOSING SALE PRICE WAS OBTAINED WITHOUT THE RIGHT TO RECEIVE SUCH ISSUANCE OR
DISTRIBUTION, AND (2) WHEN USED WITH RESPECT TO ANY SUBDIVISION OR COMBINATION
OF SHARES OF COMMON STOCK, MEANS THE FIRST DATE ON WHICH THE COMMON STOCK
TRADES, REGULAR WAY, ON SUCH EXCHANGE OR IN SUCH MARKET AFTER THE TIME AT WHICH
SUCH SUBDIVISION OR COMBINATION BECOMES EFFECTIVE.

 

If another issuance, distribution, subdivision or combination to which Section
14.05 applies occurs during the period applicable for calculating “Current
Market Price” pursuant to the definition in the preceding paragraph, “Current
Market Price” shall be calculated for such period in a manner determined by the
Board of Directors to reflect the impact of such issuance, distribution,
subdivision or combination on the Closing Sale Price of the Common Stock during
such period.

 

(II)           “FAIR MARKET VALUE” SHALL MEAN THE AMOUNT WHICH A WILLING BUYER
WOULD PAY A WILLING SELLER IN AN ARM’S-LENGTH TRANSACTION.

 

(III)          “RECORD DATE” SHALL MEAN, WITH RESPECT TO ANY DIVIDEND,
DISTRIBUTION OR OTHER TRANSACTION OR EVENT IN WHICH THE HOLDERS OF COMMON STOCK
HAVE THE RIGHT TO RECEIVE ANY CASH, SECURITIES OR OTHER PROPERTY OR IN WHICH THE
COMMON STOCK (OR OTHER APPLICABLE SECURITY) IS EXCHANGED FOR OR CONVERTED INTO
ANY COMBINATION OF CASH, SECURITIES OR OTHER PROPERTY, THE DATE FIXED FOR
DETERMINATION OF STOCKHOLDERS ENTITLED TO RECEIVE SUCH CASH, SECURITIES OR OTHER
PROPERTY (WHETHER SUCH DATE IS FIXED BY THE BOARD OF DIRECTORS OR BY STATUTE,
CONTRACT OR OTHERWISE).

 

(IV)          “TRADING DAY” SHALL MEAN (X) IF THE APPLICABLE SECURITY IS QUOTED
ON THE NASDAQ NATIONAL MARKET, A DAY ON WHICH TRADES MAY BE MADE THEREON OR (Y)
IF THE APPLICABLE SECURITY IS LISTED OR ADMITTED FOR TRADING ON THE NEW YORK
STOCK EXCHANGE OR ANOTHER NATIONAL SECURITIES EXCHANGE, A DAY ON WHICH THE NEW
YORK STOCK EXCHANGE OR ANOTHER NATIONAL SECURITIES EXCHANGE IS OPEN FOR BUSINESS
OR (Z) IF THE APPLICABLE SECURITY IS NOT SO LISTED, ADMITTED FOR TRADING OR
QUOTED, ANY DAY OTHER THAN A SATURDAY OR SUNDAY OR A DAY ON WHICH BANKING
INSTITUTIONS IN THE STATE OF NEW YORK ARE AUTHORIZED OR OBLIGATED BY LAW OR
EXECUTIVE ORDER TO CLOSE.

 


(H)   THE COMPANY MAY MAKE SUCH INCREASES IN THE CONVERSION RATE, IN ADDITION TO
THOSE REQUIRED BY SECTION 14.05(A), (B), (C), (D), (E) OR (F) AS THE BOARD OF
DIRECTORS CONSIDERS TO BE ADVISABLE TO AVOID OR DIMINISH ANY INCOME TAX TO
HOLDERS OF COMMON STOCK OR RIGHTS TO PURCHASE COMMON STOCK RESULTING FROM ANY
DIVIDEND OR DISTRIBUTION OF STOCK (OR RIGHTS TO ACQUIRE STOCK) OR FROM ANY EVENT
TREATED AS SUCH FOR INCOME TAX PURPOSES.

 

59

--------------------------------------------------------------------------------


 

To the extent permitted by applicable law, the Company from time to time may
increase the Conversion Rate by any amount for any period of time if the period
is at least twenty (20) days, the increase is irrevocable during the period and
the Board of Directors shall have made a determination that such increase would
be in the best interests of the Company, which determination shall be
conclusive.  Whenever the Conversion Rate is increased pursuant to the preceding
sentence, the Company shall mail to holders of record of the Notes a notice of
the increase at least fifteen (15) days prior to the date the increased
Conversion Rate takes effect, and such notice shall state the increased
Conversion Rate and the period during which it will be in effect.

 


(I)    NO ADJUSTMENT IN THE CONVERSION RATE SHALL BE REQUIRED UNLESS SUCH
ADJUSTMENT WOULD REQUIRE AN INCREASE OR DECREASE OF AT LEAST ONE PERCENT (1%) IN
SUCH RATE; PROVIDED THAT ANY ADJUSTMENTS THAT BY REASON OF THIS SECTION 14.05(I)
ARE NOT REQUIRED TO BE MADE SHALL BE CARRIED FORWARD AND TAKEN INTO ACCOUNT IN
ANY SUBSEQUENT ADJUSTMENT.  ALL CALCULATIONS UNDER THIS ARTICLE 14 SHALL BE MADE
BY THE COMPANY AND SHALL BE MADE TO THE NEAREST CENT OR TO THE NEAREST ONE-TEN
THOUSANDTH (1/10,000) OF A SHARE, AS THE CASE MAY BE.  NO ADJUSTMENT NEED BE
MADE FOR RIGHTS TO PURCHASE COMMON STOCK PURSUANT TO A COMPANY PLAN FOR
REINVESTMENT OF DIVIDENDS OR INTEREST OR FOR ANY ISSUANCE OF COMMON STOCK OR
CONVERTIBLE OR EXCHANGEABLE SECURITIES OR RIGHTS TO PURCHASE COMMON STOCK OR
CONVERTIBLE OR EXCHANGEABLE SECURITIES.  TO THE EXTENT THE NOTES BECOME
CONVERTIBLE INTO CASH, ASSETS, PROPERTY OR SECURITIES (OTHER THAN CAPITAL STOCK
OF THE COMPANY), NO ADJUSTMENT NEED BE MADE THEREAFTER AS TO THE CASH, ASSETS,
PROPERTY OR SUCH SECURITIES.  INTEREST WILL NOT ACCRUE ON ANY CASH INTO WHICH
THE NOTES ARE CONVERTIBLE.


 


(J)    WHENEVER THE CONVERSION RATE IS ADJUSTED AS HEREIN PROVIDED, THE COMPANY
SHALL PROMPTLY FILE WITH THE TRUSTEE AND ANY CONVERSION AGENT OTHER THAN THE
TRUSTEE AN OFFICERS’ CERTIFICATE SETTING FORTH THE CONVERSION RATE AFTER SUCH
ADJUSTMENT AND SETTING FORTH A BRIEF STATEMENT OF THE FACTS REQUIRING SUCH
ADJUSTMENT.  UNLESS AND UNTIL A RESPONSIBLE OFFICER OF THE TRUSTEE SHALL HAVE
RECEIVED SUCH OFFICERS’ CERTIFICATE, THE TRUSTEE SHALL NOT BE DEEMED TO HAVE
KNOWLEDGE OF ANY ADJUSTMENT OF THE CONVERSION RATE AND MAY ASSUME THAT THE LAST
CONVERSION RATE OF WHICH IT HAS KNOWLEDGE IS STILL IN EFFECT.  PROMPTLY AFTER
DELIVERY OF SUCH CERTIFICATE, THE COMPANY SHALL PREPARE A NOTICE OF SUCH
ADJUSTMENT OF THE CONVERSION RATE SETTING FORTH THE ADJUSTED CONVERSION RATE AND
THE DATE ON WHICH EACH ADJUSTMENT BECOMES EFFECTIVE AND SHALL MAIL SUCH NOTICE
OF SUCH ADJUSTMENT OF THE CONVERSION RATE TO THE HOLDER OF EACH NOTE AT HIS LAST
ADDRESS APPEARING ON THE NOTE REGISTER PROVIDED FOR IN SECTION 2.05 OF THIS
INDENTURE, WITHIN TWENTY (20) DAYS AFTER EXECUTION THEREOF.  FAILURE TO DELIVER
SUCH NOTICE SHALL NOT AFFECT THE LEGALITY OR VALIDITY OF ANY SUCH ADJUSTMENT.


 


(K)   IN ANY CASE IN WHICH THIS SECTION 14.05 PROVIDES THAT AN ADJUSTMENT SHALL
BECOME EFFECTIVE IMMEDIATELY AFTER (1) A RECORD DATE OR RECORD DATE FOR AN
EVENT, (2) THE DATE FIXED FOR THE DETERMINATION OF STOCKHOLDERS ENTITLED TO
RECEIVE A DIVIDEND OR DISTRIBUTION PURSUANT TO SECTION 14.05(A), (3) A DATE
FIXED FOR THE DETERMINATION OF STOCKHOLDERS ENTITLED TO RECEIVE RIGHTS OR
WARRANTS PURSUANT TO SECTION 14.05(B), (4) THE EXPIRATION TIME FOR ANY TENDER OR
EXCHANGE OFFER PURSUANT TO SECTION 14.05(E), OR (5) THE OFFER EXPIRATION TIME
FOR A TENDER OR EXCHANGE OFFER PURSUANT TO SECTION 14.05(F)(I) (EACH A
“DETERMINATION DATE”), THE COMPANY MAY ELECT TO DEFER UNTIL THE OCCURRENCE OF
THE APPLICABLE ADJUSTMENT EVENT (AS HEREINAFTER DEFINED) (X) ISSUING TO THE
HOLDER OF ANY NOTE CONVERTED AFTER SUCH DETERMINATION DATE AND BEFORE THE
OCCURRENCE OF

 

60

--------------------------------------------------------------------------------


 

such Adjustment Event, the additional shares of Common Stock or other securities
issuable upon such conversion by reason of the adjustment required by such
Adjustment Event over and above the Common Stock issuable upon such conversion
before giving effect to such adjustment and (y) paying to such holder any amount
in cash in lieu of any fraction pursuant to Section 14.03.  For purposes of this
Section 14.05(k), the term “Adjustment Event” shall mean:


 

(I)            IN ANY CASE REFERRED TO IN CLAUSE (1) HEREOF, THE OCCURRENCE OF
SUCH EVENT,

 

(II)           IN ANY CASE REFERRED TO IN CLAUSE (2) HEREOF, THE DATE ANY SUCH
DIVIDEND OR DISTRIBUTION IS PAID OR MADE,

 

(III)          IN ANY CASE REFERRED TO IN CLAUSE (3) HEREOF, THE DATE OF
EXPIRATION OF SUCH RIGHTS OR WARRANTS, AND

 

(IV)          IN ANY CASE REFERRED TO IN CLAUSE (4) OR CLAUSE (5) HEREOF, THE
DATE A SALE OR EXCHANGE OF COMMON STOCK PURSUANT TO SUCH TENDER OR EXCHANGE
OFFER IS CONSUMMATED AND BECOMES IRREVOCABLE.

 


(L)    FOR PURPOSES OF THIS SECTION 14.05, THE NUMBER OF SHARES OF COMMON STOCK
AT ANY TIME OUTSTANDING SHALL NOT INCLUDE SHARES HELD IN THE TREASURY OF THE
COMPANY BUT SHALL INCLUDE SHARES ISSUABLE IN RESPECT OF SCRIP CERTIFICATES
ISSUED IN LIEU OF FRACTIONS OF SHARES OF COMMON STOCK.  THE COMPANY WILL NOT PAY
ANY DIVIDEND OR MAKE ANY DISTRIBUTION ON SHARES OF COMMON STOCK HELD IN THE
TREASURY OF THE COMPANY.


 

Section 14.06.  Effect of Reclassification, Consolidation, Merger or Sale.  If
any of the following events occur, namely (i) any reclassification or change of
the outstanding shares of Class A Common Stock (other than a subdivision or
combination to which Section 14.05(c) applies), (ii) any consolidation, merger
or combination of the Company with another Person as a result of which holders
of Class A Common Stock shall be entitled to receive stock, other securities or
other property or assets (including cash) with respect to or in exchange for
such Class A Common Stock, or (iii) any sale or conveyance of all or
substantially all of the properties and assets of the Company to any other
Person as a result of which holders of Class A Common Stock shall be entitled to
receive stock, other securities or other property or assets (including cash)
with respect to or in exchange for such Class A Common Stock, then the Company
or the successor or purchasing Person, as the case may be, shall execute with
the Trustee a supplemental indenture (which shall comply with the Trust
Indenture Act as in force at the date of execution of such supplemental
indenture) providing that each Note shall be convertible into the kind and
amount of shares of stock, other securities or other property or assets
(including cash) receivable upon such reclassification, change, consolidation,
merger, combination, sale or conveyance by a holder of a number of shares of
Class A Common Stock issuable upon conversion of such Notes (assuming, for such
purposes, a sufficient number of authorized shares of Class A Common Stock are
available to convert all such Notes) immediately prior to such reclassification,
change, consolidation, merger, combination, sale or conveyance assuming such
holder of Class A Common Stock did not exercise his rights of election, if any,
as to the kind or amount of stock, other securities or other property or assets
(including cash) receivable upon such reclassification, change, consolidation,
merger,

 

61

--------------------------------------------------------------------------------


 

combination, sale or conveyance (provided that, if the kind or amount of stock,
other securities or other property or assets (including cash) receivable upon
such reclassification, change, consolidation, merger, combination, sale or
conveyance is not the same for each share of Class A Common Stock in respect of
which such rights of election shall not have been exercised (“non-electing
share”), then for the purposes of this Section 14.06 the kind and amount of
stock, other securities or other property or assets (including cash) receivable
upon such reclassification, change, consolidation, merger, combination, sale or
conveyance for each non-electing share shall be deemed to be the kind and amount
so receivable per share by a plurality of the non-electing shares).  Such
supplemental indenture shall provide for adjustments which shall be as nearly
equivalent as may be practicable to the adjustments provided for in this Article
14.

 

The Company shall cause notice of the execution of such supplemental indenture
to be mailed to each holder of Notes, at its address appearing on the Note
register provided for in Section 2.05 of this Indenture, within twenty (20) days
after execution thereof.  Failure to deliver such notice shall not affect the
legality or validity of such supplemental indenture.

 

The above provisions of this Section shall similarly apply to successive
reclassifications, changes, consolidations, mergers, combinations, sales and
conveyances.

 

If this Section 14.06 applies to any event or occurrence, Section 14.05 shall
not apply.

 

Section 14.07.  Taxes on Shares Issued.  The issue of stock certificates on
conversions of Notes shall be made without charge to the converting Noteholder
for any documentary, stamp or similar issue or transfer tax in respect of the
issue thereof.  The Company shall not, however, be required to pay any such tax
which may be payable in respect of any transfer involved in the issue and
delivery of stock in any name other than that of the holder of any Note
converted, and the Company shall not be required to issue or deliver any such
stock certificate unless and until the Person or Persons requesting the issue
thereof shall have paid to the Company the amount of such tax or shall have
established to the satisfaction of the Company that such tax has been paid.

 

Section 14.08.  Reservation of Shares, Shares to Be Fully Paid; Compliance with
Governmental Requirements; Listing of Common Stock.  The Company shall provide,
free from preemptive rights, out of its authorized but unissued shares or shares
held in treasury, sufficient shares of Common Stock to provide for the
conversion of the Notes from time to time as such Notes are presented for
conversion.

 

Before taking any action which would cause an adjustment increasing the
Conversion Rate to an amount that would cause the Conversion Price to be reduced
below the then par value, if any, of the shares of Common Stock issuable upon
conversion of the Notes, the Company will take all corporate action which may,
in the opinion of its counsel, be necessary in order that the Company may
validly and legally issue shares of such Common Stock at such adjusted
Conversion Rate.

 

62

--------------------------------------------------------------------------------


 

The Company covenants that all shares of Common Stock which may be issued upon
conversion of Notes will upon issue be fully paid and non-assessable by the
Company and free from all taxes, liens and charges with respect to the issue
thereof.

 

The Company covenants that, if any shares of Common Stock to be provided for the
purpose of conversion of Notes hereunder require registration with or approval
of any governmental authority under any federal or state law before such shares
may be validly issued upon conversion, the Company will in good faith and as
expeditiously as possible, to the extent then permitted by the rules and
interpretations of the Commission (or any successor thereto), endeavor to secure
such registration or approval, as the case may be.

 

The Company further covenants that, if at any time the Common Stock shall be
listed on the Nasdaq National Market or any other national securities exchange
or automated quotation system, the Company will, if permitted by the rules of
such exchange or automated quotation system, list and keep listed, so long as
the Common Stock shall be so listed on such exchange or automated quotation
system, all Common Stock issuable upon conversion of the Notes; provided that if
the rules of such exchange or automated quotation system permit the Company to
defer the listing of such Common Stock until the first conversion of the Notes
into Common Stock in accordance with the provisions of this Indenture, the
Company covenants to list such Common Stock issuable upon conversion of the
Notes in accordance with the requirements of such exchange or automated
quotation system at such time.

 

Section 14.09.  Responsibility of Trustee.  The Trustee and any other conversion
agent shall not at any time be under any duty or responsibility to any holder of
Notes to determine the Conversion Rate or whether any facts exist which may
require any adjustment of the Conversion Rate, or with respect to the nature or
extent or calculation of any such adjustment when made, or with respect to the
method employed, or herein or in any supplemental indenture provided to be
employed, in making the same.  The Trustee and any other conversion agent shall
not be accountable with respect to the validity or value (or the kind or amount)
of any shares of Common Stock, or of any securities or property, which may at
any time be issued or delivered upon the conversion of any Note; and the Trustee
and any other conversion agent make no representations with respect thereto. 
Neither the Trustee nor any conversion agent shall be responsible for any
failure of the Company to issue, transfer or deliver any shares of Common Stock
or stock certificates or other securities or property or cash upon the surrender
of any Note for the purpose of conversion or to comply with any of the duties,
responsibilities or covenants of the Company contained in this Article 14. 
Without limiting the generality of the foregoing, neither the Trustee nor any
conversion agent shall be under any responsibility to determine the correctness
of any provisions contained in any supplemental indenture entered into pursuant
to Section 14.06 relating either to the kind or amount of shares of stock or
securities or property (including cash) receivable by Noteholders upon the
conversion of their Notes after any event referred to in such Section 14.06 or
to any adjustment to be made with respect thereto, but, subject to the
provisions of Section 7.01, may accept as conclusive evidence of the correctness
of any such provisions, and shall be protected in relying upon, the Officers’
Certificate (which the Company shall be obligated to file with the Trustee prior
to the execution of any such supplemental indenture) with respect thereto.

 

63

--------------------------------------------------------------------------------


 

Section 14.10.  Notice to Holders Prior to Certain Actions.  In case:

 


(A)           THE COMPANY SHALL DECLARE A DIVIDEND (OR ANY OTHER DISTRIBUTION)
ON ITS COMMON STOCK THAT WOULD REQUIRE AN ADJUSTMENT IN THE CONVERSION RATE
PURSUANT TO SECTION 14.05; OR


 


(B)           THE COMPANY SHALL AUTHORIZE THE GRANTING TO THE HOLDERS OF ALL OR
SUBSTANTIALLY ALL OF ITS COMMON STOCK OF RIGHTS OR WARRANTS TO SUBSCRIBE FOR OR
PURCHASE ANY SHARE OF ANY CLASS OR ANY OTHER RIGHTS OR WARRANTS; OR


 


(C)           OF ANY RECLASSIFICATION OR REORGANIZATION OF THE COMMON STOCK OF
THE COMPANY (OTHER THAN A SUBDIVISION OR COMBINATION OF ITS OUTSTANDING COMMON
STOCK, OR A CHANGE IN PAR VALUE, OR FROM PAR VALUE TO NO PAR VALUE, OR FROM NO
PAR VALUE TO PAR VALUE), OR OF ANY CONSOLIDATION OR MERGER TO WHICH THE COMPANY
IS A PARTY AND FOR WHICH APPROVAL OF ANY STOCKHOLDERS OF THE COMPANY IS
REQUIRED, OR OF THE SALE OR TRANSFER OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS
OF THE COMPANY; OR


 


(D)           OF THE VOLUNTARY OR INVOLUNTARY DISSOLUTION, LIQUIDATION OR
WINDING UP OF THE COMPANY;


 

the Company shall cause to be filed with the Trustee and to be mailed to each
holder of Notes at his address appearing on the Note register provided for in
Section 2.05 of this Indenture, as promptly as possible but in any event at
least ten (10) days prior to the applicable date hereinafter specified, a notice
stating (x) the date on which a record is to be taken for the purpose of such
dividend, distribution or rights or warrants, or, if a record is not to be
taken, the date as of which the holders of Common Stock of record to be entitled
to such dividend, distribution or rights are to be determined, or (y) the date
on which such reclassification, consolidation, merger, sale, transfer,
dissolution, liquidation or winding up is expected to become effective or occur,
and the date as of which it is expected that holders of Common Stock of record
shall be entitled to exchange their Common Stock for securities or other
property deliverable upon such reclassification, consolidation, merger, sale,
transfer, dissolution, liquidation or winding up.  Failure to give such notice,
or any defect therein, shall not affect the legality or validity of such
dividend, distribution, reclassification, consolidation, merger, sale, transfer,
dissolution, liquidation or winding up.

 

Section 14.11.  Rights Issued in Respect of Common Stock Issued Upon
Conversions.  Each share of Common Stock issued upon conversion of Securities
pursuant to this Article 14 shall be entitled to receive the appropriate number
of common stock or preferred stock purchase rights, as the case may be (the
“Rights”), if any, that shares of Common Stock are entitled to receive and the
certificates representing the Common Stock issued upon such conversion shall
bear such legends, if any, in each case as may be provided by the terms of any
shareholder rights agreement adopted by the Company, as the same may be amended
from time to time (in each case, a “Rights Agreement”). Provided that such
Rights Agreement requires that each share of Common Stock issued upon conversion
of Securities at any time prior to the distribution of separate certificates
representing the Rights be entitled to receive such Rights, then,
notwithstanding anything else to the contrary in this Article 14, there shall
not be any

 

64

--------------------------------------------------------------------------------


 

adjustment to the conversion privilege as a result of the issuance of Rights,
but an adjustment to the conversion rate shall be made pursuant to Section
14.05(d) upon the separation of the Rights from the Common Stock.

 


ARTICLE 15


 


MISCELLANEOUS PROVISIONS


 

Section 15.01.  Provisions Binding on Company’s Successors.  All the covenants,
stipulations, promises and agreements by the Company contained in this Indenture
shall bind its successors and assigns whether so expressed or not.

 

Section 15.02.  Official Acts by Successor Corporation.  Any act or proceeding
by any provision of this Indenture authorized or required to be done or
performed by any board, committee or officer of the Company shall and may be
done and performed with like force and effect by the like board, committee or
officer of any Person that shall at the time be the lawful sole successor of the
Company.

 

Section 15.03.  Addresses for Notices, Etc.  Any notice or demand which by any
provision of this Indenture is required or permitted to be given or served by
the Trustee or by the holders of Notes on the Company shall be deemed to have
been sufficiently given or made, for all purposes, if given or served by being
deposited postage prepaid by registered or certified mail in a post office
letter box or sent by telecopier transmission addressed as follows:  to Nextel
Partners, Inc., 4500 Carillon Point, Kirkland, Washington 98033, Telecopier
No.:  (425) 576-3650, Attention:  General Counsel.  Any notice, direction,
request or demand hereunder to or upon the Trustee shall be deemed to have been
sufficiently given or made, for all purposes, if given or served by being
deposited, postage prepaid, by registered or certified mail in a post office
letter box or sent by telecopier transmission addressed as follows:  The Bank of
New York, 101 Barclay Street, New York, New York 10286, Telecopier No.: (212)
815-5707, Attention: Corporate Trust Administration.

 

The Trustee, by notice to the Company, may designate additional or different
addresses for subsequent notices or communications.

 

Any notice or communication mailed to a Noteholder shall be mailed to him by
first class mail, postage prepaid, at his address as it appears on the Note
register and shall be sufficiently given to him if so mailed within the time
prescribed.

 

Failure to mail a notice or communication to a Noteholder or any defect in it
shall not affect its sufficiency with respect to other Noteholders.  If a notice
or communication is mailed in the manner provided above, it is duly given,
whether or not the addressee receives it.

 

Section 15.04.  Governing Law.  This Indenture and each Note shall be deemed to
be a contract made under the laws of the State of New York, and for all purposes
shall be construed in accordance with the laws of the State of New York, without
regard to conflicts of laws principles thereof.

 

65

--------------------------------------------------------------------------------


 

Section 15.05.  Evidence of Compliance with Conditions Precedent, Certificates
to Trustee.  Upon any application or demand by the Company to the Trustee to
take any action under any of the provisions of this Indenture, the Company shall
furnish to the Trustee an Officers’ Certificate stating that all conditions
precedent, if any, provided for in this Indenture relating to the proposed
action have been complied with, and an Opinion of Counsel stating that, in the
opinion of such counsel, all such conditions precedent have been complied with.

 

Each certificate or opinion provided for in this Indenture and delivered to the
Trustee with respect to compliance with a condition or covenant provided for in
this Indenture shall include:  (1) a statement that the person making such
certificate or opinion has read such covenant or condition; (2) a brief
statement as to the nature and scope of the examination or investigation upon
which the statement or opinion contained in such certificate or opinion is
based; (3) a statement that, in the opinion of such person, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and (4) a statement as to whether or not, in the opinion of such
person, such condition or covenant has been complied with.

 

Section 15.06.  Legal Holidays.  In any case in which the date of maturity of
interest on or principal of the Notes or the repurchase date of any Note will
not be a Business Day, then payment of such interest on or principal of the
Notes need not be made on such date, but may be made on the next succeeding
Business Day with the same force and effect as if made on the date of maturity
or the repurchase date, and no interest shall accrue for the period from and
after such date.

 

Section 15.07.  Trust Indenture Act.  This Indenture is hereby made subject to,
and shall be governed by, the provisions of the Trust Indenture Act required to
be part of and to govern indentures qualified under the Trust Indenture Act;
provided that unless otherwise required by law, notwithstanding the foregoing,
this Indenture and the Notes issued hereunder shall not be subject to the
provisions of subsections (a)(1), (a)(2), and (a)(3) of Section 314 of the Trust
Indenture Act as now in effect or as hereafter amended or modified; provided
further that this Section 15.07 shall not require this Indenture or the Trustee
to be qualified under the Trust Indenture Act prior to the time such
qualification is in fact required under the terms of the Trust Indenture Act,
nor shall it constitute any admission or acknowledgment by any party to the
Indenture that any such qualification is required prior to the time such
qualification is in fact required under the terms of the Trust Indenture Act. 
If any provision hereof limits, qualifies or conflicts with another provision
hereof which is required to be included in an indenture qualified under the
Trust Indenture Act, such required provision shall control.

 

Section 15.08.  No Security Interest Created.  Nothing in this Indenture or in
the Notes, expressed or implied, shall be construed to constitute a security
interest under the Uniform Commercial Code or similar legislation, as now or
hereafter enacted and in effect, in any jurisdiction in which property of the
Company or its subsidiaries is located.

 

Section 15.09.  Benefits of Indenture.  Nothing in this Indenture or in the
Notes, express or implied, shall give to any Person, other than the parties
hereto, any paying agent, any

 

66

--------------------------------------------------------------------------------


 

authenticating agent, any Note registrar and their successors hereunder and the
holders of Notes any benefit or any legal or equitable right, remedy or claim
under this Indenture.

 

Section 15.10.  Table of Contents, Headings, Etc.  The table of contents and the
titles and headings of the Articles and Sections of this Indenture have been
inserted for convenience of reference only, are not to be considered a part
hereof, and shall in no way modify or restrict any of the terms or provisions
hereof.

 

Section 15.11.  Authenticating Agent.  The Trustee may appoint an authenticating
agent that shall be authorized to act on its behalf, and subject to its
direction, in the authentication and delivery of Notes in connection with the
original issuance thereof and transfers and exchanges of Notes hereunder,
including under Sections 2.04, 2.05, 2.06, 2.07, 3.03 and 3.05, as fully to all
intents and purposes as though the authenticating agent had been expressly
authorized by this Indenture and those Sections to authenticate and deliver
Notes.  For all purposes of this Indenture, the authentication and delivery of
Notes by the authenticating agent shall be deemed to be authentication and
delivery of such Notes “by the Trustee” and a certificate of authentication
executed on behalf of the Trustee by an authenticating agent shall be deemed to
satisfy any requirement hereunder or in the Notes for the Trustee’s certificate
of authentication.  Such authenticating agent shall at all times be a Person
eligible to serve as trustee hereunder pursuant to Section 7.09.

 

Any corporation into which any authenticating agent may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, consolidation or conversion to which any authenticating agent shall be a
party, or any corporation succeeding to the corporate trust business of any
authenticating agent, shall be the successor of the authenticating agent
hereunder, if such successor corporation is otherwise eligible under this
Section 15.11, without the execution or filing of any paper or any further act
on the part of the parties hereto or the authenticating agent or such successor
corporation.

 

Any authenticating agent may at any time resign by giving written notice of
resignation to the Trustee and to the Company.  The Trustee may at any time
terminate the agency of any authenticating agent by giving written notice of
termination to such authenticating agent and to the Company.  Upon receiving
such a notice of resignation or upon such a termination, or in case at any time
any authenticating agent shall cease to be eligible under this Section, the
Trustee shall either promptly appoint a successor authenticating agent or itself
assume the duties and obligations of the former authenticating agent under this
Indenture and, upon such appointment of a successor authenticating agent, if
made, shall give written notice of such appointment of a successor
authenticating agent to the Company and shall mail notice of such appointment of
a successor authenticating agent to all holders of Notes as the names and
addresses of such holders appear on the Note register.

 

The Company agrees to pay to the authenticating agent from time to time such
reasonable compensation for its services as shall be agreed upon in writing
between the Company and the authenticating agent.

 

67

--------------------------------------------------------------------------------


 

The provisions of Sections 7.02, 7.03, 7.04 and 8.03 and this Section 15.11
shall be applicable to any authenticating agent.

 

Section 15.12.  Execution in Counterparts.  This Indenture may be executed in
any number of counterparts, each of which shall be an original, but such
counterparts shall together constitute but one and the same instrument.

 

Section 15.13.  Severability.  In case any provision in this Indenture or in the
Notes shall be invalid, illegal or unenforceable, then (to the extent permitted
by law) the validity, legality and enforceability of the remaining provisions
shall not in any way be affected or impaired thereby.

 

The Bank of New York hereby accepts the trusts in this Indenture declared and
provided, upon the terms and conditions herein above set forth.

 

68

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed.

 

 

NEXTEL PARTNERS, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

John Chapple

 

 

Title:

President, Chief Executive
Officer and Chairman of the
Board

 

 

 

 

 

THE BANK OF NEW YORK, as Trustee

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NEXTEL PARTNERS, INC.
1½% CONVERTIBLE SENIOR NOTE DUE 2008

 

[Include only for Global Notes:]

 

[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY (55 WATER STREET, NEW YORK, NEW YORK) (THE
“DEPOSITARY”, WHICH TERM INCLUDES ANY SUCCESSOR DEPOSITARY FOR THE CERTIFICATES)
TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT,
AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITARY (AND
ANY PAYMENT HEREIN IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITARY), ANY TRANSFER, PLEDGE, OR
OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH
AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]

 

[Include only for Notes that are Restricted Securities:]

 

[THE NOTE EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT AS SET FORTH
IN THE FOLLOWING SENTENCE.  BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS
THAT IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT); (2) AGREES THAT IT WILL NOT, PRIOR TO EXPIRATION OF THE HOLDING
PERIOD APPLICABLE TO SALES OF THE NOTE EVIDENCED HEREBY UNDER RULE 144(K) UNDER
THE SECURITIES ACT (OR ANY SUCCESSOR PROVISION), RESELL OR OTHERWISE TRANSFER
THIS NOTE OR THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE EXCEPT (A)
TO NEXTEL PARTNERS, INC. OR ANY SUBSIDIARY THEREOF, (B) TO A QUALIFIED
INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, (C)
PURSUANT TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT (IF AVAILABLE) OR (D) PURSUANT TO A REGISTRATION STATEMENT WHICH
HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT (AND WHICH CONTINUES TO BE
EFFECTIVE AT THE TIME OF SUCH TRANSFER); (3) PRIOR TO SUCH TRANSFER (OTHER THAN
A TRANSFER PURSUANT TO CLAUSE (2)(D) ABOVE), IT WILL FURNISH TO THE BANK OF NEW
YORK, AS TRUSTEE (OR A SUCCESSOR TRUSTEE, AS APPLICABLE), SUCH CERTIFICATIONS,
LEGAL OPINIONS OR OTHER INFORMATION AS THE TRUSTEE MAY REASONABLY REQUIRE TO
CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN EXEMPTION FROM, OR IN A
TRANSACTION NOT

 

69

--------------------------------------------------------------------------------


 

SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT; AND (4) AGREES
THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE IS TRANSFERRED A NOTICE
SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  THIS LEGEND WILL BE REMOVED UPON
THE EARLIER OF THE TRANSFER OF THIS NOTE PURSUANT TO CLAUSE (2)(D) ABOVE OR UPON
ANY TRANSFER OF THIS NOTE UNDER RULE 144(K) UNDER THE SECURITIES ACT (OR ANY
SUCCESSOR PROVISION).  THE INDENTURE CONTAINS A PROVISION REQUIRING THE TRUSTEE
TO REFUSE TO REGISTER ANY TRANSFER OF THIS NOTE IN VIOLATION OF THE FOREGOING
RESTRICTION.]

 

A-2

--------------------------------------------------------------------------------


 

NEXTEL PARTNERS, INC.

 

1½% CONVERTIBLE SENIOR NOTE DUE 2008

 

CUSIP:  [            ]

 

No.
1                                                                                                                                                                      
$                       

 

Nextel Partners, Inc., a corporation duly organized and validly existing under
the laws of the State of Delaware (herein called the “Company”, which term
includes any successor corporation under the Indenture referred to on the
reverse hereof), for value received hereby promises to pay to CEDE & CO. or its
registered assigns, [the principal sum of                          DOLLARS] [the
principal sum set forth on Schedule I hereto](1) on November 15, 2008 at the
office or agency of the Company maintained for that purpose in accordance with
the terms of the Indenture, in such coin or currency of the United States of
America as at the time of payment shall be legal tender for the payment of
public and private debts, and to pay interest, semiannually on May 15 and
November 15 of each year, commencing November 15, 2003, on said principal sum at
said office or agency, in like coin or currency, at the rate per annum of 1½%,
from the May 15 or November 15, as the case may be, next preceding the date of
this Note to which interest has been paid or duly provided for, unless the date
hereof is a date to which interest has been paid or duly provided for, in which
case from the date of this Note, or unless no interest has been paid or duly
provided for on the Notes, in which case from August 6, 2003 until payment of
said principal sum has been made or duly provided for.  Notwithstanding the
foregoing, if the date hereof is after any May 1 or November 1, as the case may
be, and before the following May 15 or November 15, this Note shall bear
interest from such May 15 or November 15.  Except as otherwise provided in the
Indenture, the interest payable on the Note pursuant to the Indenture on any May
15 or November 15 will be paid to the Person entitled thereto as it appears in
the Note register at the close of business on the record date, which shall be
the May 1 or November 1 (whether or not a Business Day) next preceding such May
15 or November 15, as provided in the Indenture; provided that any such interest
not punctually paid or duly provided for shall be payable as provided in the
Indenture.   The Company shall pay interest (i) on any Notes in certificated
form by check mailed to the address of the Person entitled thereto as it appears
in the Note register or (ii) on any Global Note by wire transfer of immediately
available funds to the account of the Depositary or its nominee.

 

The Company promises to pay interest at the rate of 2½% per annum on overdue
principal and (to the extent that payment of such interest is enforceable under
applicable law) interest on the Notes.

 

Reference is made to the further provisions of this Note set forth on the
reverse hereof, including, without limitation, provisions giving the holder of
this Note the right to convert this Note into Class A Common Stock of the
Company on the terms and subject to the limitations

 

--------------------------------------------------------------------------------

(1) For Global Notes only.

 

A-3

--------------------------------------------------------------------------------


 

referred to on the reverse hereof and as more fully specified in the Indenture. 
Such further provisions shall for all purposes have the same effect as though
fully set forth at this place.

 

This Note shall be deemed to be a contract made under the laws of the State of
New York, and for all purposes shall be construed in accordance with and
governed by the laws of the State of New York, without regard to conflicts of
laws principles thereof.

 

This Note shall not be valid or become obligatory for any purpose until the
certificate of authentication hereon shall have been manually signed by the
Trustee or a duly authorized authenticating agent under the Indenture.

 

A-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed.

 

 

NEXTEL PARTNERS, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes described in the within-named Indenture.

 

Dated:

 

THE BANK OF NEW YORK, as Trustee

 

 

 

 

 

By:

 

 

 

 

Authorized Signatory

 

 

 

 

 

                                                   , or

 

 

 

By:

 

 

 

 

As Authenticating Agent
(if different from Trustee)

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Authorized Signatory

 

 

 

A-5

--------------------------------------------------------------------------------


 

FORM OF REVERSE OF NOTE

 

NEXTEL PARTNERS, INC.

 

1½% CONVERTIBLE SENIOR NOTE 2008

 

 

This Note is one of a duly authorized issue of Notes of the Company, designated
as its 1½% Convertible Senior Notes Due 2008 (herein called the “Notes”),
limited in aggregate principal amount to $125,000,000 (or in the event that the
Initial Purchasers exercise their option under the Note Purchase Agreement to
purchase additional Notes, to an aggregate principal amount not to exceed
$150,000,000) issued and to be issued under and pursuant to an Indenture dated
as of August 6, 2003 (herein called the “Indenture”), between the Company and
The Bank of New York, as trustee (herein called the “Trustee”), to which
Indenture and all indentures supplemental thereto reference is hereby made for a
description of the rights, limitations of rights, obligations, duties and
immunities thereunder of the Trustee, the Company and the holders of the Notes.

 

In case an Event of Default shall have occurred and be continuing, the principal
of and accrued interest on all Notes may be declared by either the Trustee or
the holders of not less than 25% in aggregate principal amount of the Notes then
outstanding, and upon said declaration shall become, due and payable, in the
manner, with the effect and subject to the conditions provided in the Indenture.

 

The Indenture contains provisions permitting the Company and the Trustee, with
the consent of the holders of at least a majority in aggregate principal amount
of the Notes at the time outstanding, to execute supplemental indentures adding
any provisions to or changing in any manner or eliminating any of the provisions
of the Indenture or of any supplemental indenture or modifying in any manner the
rights of the holders of the Notes; provided that no such supplemental indenture
shall (i) extend the fixed maturity of any Note, or reduce the rate or extend
the time of payment of interest thereon, or reduce the principal amount thereof,
or reduce any amount payable upon repurchase thereof, or impair the right of any
Noteholder to institute suit for the payment thereof, or make the principal
thereof or interest thereon payable in any coin or currency other than that
provided in the Notes, or change the obligation of the Company to repurchase any
Note on a repurchase date in a manner adverse to the holders of Notes, or change
the obligation of the Company to repurchase any Note upon the happening of a
Fundamental Change in a manner adverse to the holder of the Notes, or impair the
right to convert the Notes into Common Stock subject to the terms set forth in
the Indenture, including Section 14.06 thereof, without the consent of the
holder of each Note so affected, or modify any of the provisions of Section
10.02 or Section 6.07 thereof, except to increase any such percentage or to
provide that certain other provisions of the Indenture cannot be modified or
waived without the consent of the holder of each Note so affected, or change any
obligation of the Company to maintain an office or agency in the places and for
the purposes set forth in Section 4.02 thereof, or reduce the quorum or voting
requirements set forth in Article 9 or (ii) reduce the aforesaid percentage of
Notes, the holders of which are required to consent to any such supplemental
indenture, without the consent of the holders of all Notes then outstanding. 
Subject to the provisions of the Indenture, the holders of a majority in
aggregate principal amount of the Notes

 

A-6

--------------------------------------------------------------------------------


 

at the time outstanding may on behalf of the holders of all of the Notes waive
any past default or Event of Default under the Indenture and its consequences
except (A) a default in the payment of interest on, or the principal of, any of
the Notes, (B) a failure by the Company to convert any Notes into Class A Common
Stock of the Company, (C) a default in the payment of the repurchase price
pursuant to Article 3 of the Indenture, or (D) a default in respect of a
covenant or provisions of the Indenture which under Article 10 of the Indenture
cannot be modified or amended without the consent of the holders of each or all
Notes then outstanding or affected thereby.  Any such consent or waiver by the
holder of this Note (unless revoked as provided in the Indenture) shall be
conclusive and binding upon such holder and upon all future holders and owners
of this Note and any Notes which may be issued in exchange or substitution
hereof, irrespective of whether or not any notation thereof is made upon this
Note or such other Notes.

 

No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of and interest, on this Note at the
place, at the respective times, at the rate and in the coin or currency herein
prescribed.

 

Interest on the Notes shall be computed on the basis of a 360-day year of twelve
30-day months.

 

The Notes are issuable in fully registered form, without coupons, in
denominations of $1,000 principal amount and any integral multiple of $1,000. 
At the office or agency of the Company referred to on the face hereof, and in
the manner and subject to the limitations provided in the Indenture, without
payment of any service charge but with payment of a sum sufficient to cover any
tax, assessment or other governmental charge that may be imposed in connection
with any registration or exchange of Notes, Notes may be exchanged for a like
aggregate principal amount of Notes of any other authorized denominations.

 

Except upon the occurrence of a Fundamental Change, the Company may not redeem
or repurchase any Notes prior to maturity.  The Notes are not subject to
repurchase through the operation of any sinking fund.

 

If a Fundamental Change occurs at any time prior to maturity of the Notes, this
Note will be subject to repurchase on a Fundamental Change Repurchase Date, that
is 30 days after notice of the Fundamental Change, at the option of the holder
of this Note at a repurchase price equal to 100% of the principal amount
thereof, together with accrued interest to (but excluding) the Fundamental
Change Repurchase Date; provided that if such Fundamental Change Repurchase Date
is a May 15 or November 15, the interest payable on such date shall be paid to
the holder of record of this Note on the preceding May 1 or November 1,
respectively.  The Notes will be repurchased in integral multiples of $1,000
principal amount.  The Company shall mail to all holders of record of the Notes
a notice of the occurrence of a Fundamental Change and of the repurchase right
arising as a result thereof on or before the 10th day after the occurrence of
such Fundamental Change.  For a Note to be so repurchased at the option of the
holder, the Company must receive at the office or agency of the Company
maintained for that purpose in accordance with the terms of the Indenture or, at
the option of such holder, the Corporate Trust Office, such Note with the form
entitled “Option to Elect Repayment upon a Fundamental Change” on

 

A-7

--------------------------------------------------------------------------------


 

the reverse thereof duly completed, together with such Note, duly endorsed for
transfer, on or before the 30th day after the date of such notice of a
Fundamental Change (or if such 30th day is not a Business Day, the immediately
succeeding Business Day).

 

Subject to and in compliance with the provisions of the Indenture, at any time
prior to 5:00 p.m. (New York City time) on the final maturity date of the Notes,
the holder hereof has the right, at its option, to convert each $1,000 principal
amount of the Notes into 78.3085 shares of the Company’s Common Stock, as such
shares shall be constituted at the date of conversion and subject to adjustment
from time to time as provided in the Indenture, upon surrender of this Note with
the form entitled “Conversion Notice” on the reverse thereof duly completed, to
the Company at the office or agency of the Company maintained for that purpose
in accordance with the terms of the Indenture, or at the option of such holder,
the Corporate Trust Office, and, unless the shares issuable on conversion are to
be issued in the same name as this Note, duly endorsed by, or accompanied by
instruments of transfer in form satisfactory to the Company duly executed by,
the holder or by his duly authorized attorney.

 

No adjustment in respect of interest on any Note converted or dividends on any
shares issued upon conversion of such Note will be made upon any conversion
except as set forth in the next sentence.  If this Note (or portion hereof) is
surrendered for conversion during the period from the close of business on any
record date for the payment of interest to the close of business on the Business
Day preceding the following interest payment date, this Note (or portion hereof
being converted) must be accompanied by payment, in immediately available funds
or other funds acceptable to the Company, of an amount equal to the interest
otherwise payable on such interest payment date on the principal amount being
converted; provided that no such payment shall be required if there shall exist
at the time of conversion a default in the payment of interest on the Notes.

 

No fractional shares will be issued upon any conversion, but an adjustment and
payment in cash will be made, as provided in the Indenture, in respect of any
fraction of a share which would otherwise be issuable upon the surrender of any
Note or Notes for conversion.

 

A Note in respect of which a holder is exercising its right to require
repurchase upon a Fundamental Change may be converted only if such holder
withdraws its election to exercise such right in accordance with the terms of
the Indenture.

 

Upon due presentment for registration of transfer of this Note at the office or
agency of the Company maintained for that purpose or, at the option of the
holder, the Corporate Trust Office, in accordance with the terms of the
Indenture, a new Note or Notes of authorized denominations for an equal
aggregate principal amount will be issued to the transferee in exchange thereof,
subject to the limitations provided in the Indenture, without charge except for
any tax, assessment or other governmental charge imposed in connection
therewith.

 

The Company, the Trustee, any authenticating agent, any paying agent, any
conversion agent and any Note registrar may deem and treat the registered holder
hereof as the absolute owner of this Note (whether or not this Note shall be
overdue and notwithstanding any notation of ownership or other writing hereon
made by anyone other than the Company or any Note

 

A-8

--------------------------------------------------------------------------------


 

registrar) for the purpose of receiving payment hereof, or on account hereof,
for the conversion hereof and for all other purposes, and neither the Company
nor the Trustee nor any other authenticating agent nor any paying agent nor
other conversion agent nor any Note registrar shall be affected by any notice to
the contrary.  All payments made to or upon the order of such registered holder
shall, to the extent of the sum or sums paid, satisfy and discharge liability
for monies payable on this Note.

 

No recourse for the payment of the principal of or interest on this Note, or for
any claim based hereon or otherwise in respect hereof, and no recourse under or
upon any obligation, covenant or agreement of the Company in the Indenture or
any supplemental indenture or in any Note, or because of the creation of any
indebtedness represented thereby, shall be had against any incorporator,
stockholder, employee, agent, officer or director or subsidiary, as such, past,
present or future, of the Company or of any successor corporation, either
directly or through the Company or any successor corporation, whether by virtue
of any constitution, statute or rule of law or by the enforcement of any
assessment or penalty or otherwise, all such liability being, by acceptance
hereof and as part of the consideration for the issue hereof, expressly waived
and released.

 

This Note shall be deemed to be a contract made under the laws of New York, and
for all purposes shall be construed in accordance with the laws of New York,
without regard to conflicts of laws principles thereof.

 

Terms used in this Note and defined in the Indenture are used herein as therein
defined.

 

A-9

--------------------------------------------------------------------------------


 

ABBREVIATIONS

 

The following abbreviations, when used in the inscription of the face of this
Note, shall be construed as though they were written out in full according to
applicable laws or regulations.

 

TEN COM -

 

as tenants in common

 

UNIF GIFT MIN ACT -      Custodian      

TEN ENT -

 

as tenant by the entireties

 

(Cust)(Minor)

JT TEN -

 

as joint tenants with right of survivorship and not as tenants in common

 

under Uniform Gifts to Minors Act                                            
              (State)

 

Additional abbreviations may also be used though not in the above list.

 

--------------------------------------------------------------------------------


 

CONVERSION NOTICE

 

TO:                            NEXTEL PARTNERS, INC.
THE BANK OF NEW YORK

 

The undersigned registered owner of this Note hereby irrevocably exercises the
option to convert this Note, or the portion thereof (which is $1,000 or an
integral multiple thereof) below designated, into shares of Common Stock of
Nextel Partners, Inc. in accordance with the terms of the Indenture referred to
in this Note, and directs that the shares issuable and deliverable upon such
conversion, together with any check in payment for fractional shares and any
Notes representing any unconverted principal amount hereof, be issued and
delivered to the registered holder hereof unless a different name has been
indicated below.  Capitalized terms used herein but not defined shall have the
meanings ascribed to such terms in the Indenture.  If shares or any portion of
this Note not converted are to be issued in the name of a person other than the
undersigned, the undersigned will provide the appropriate information below and
pay all transfer taxes payable with respect thereto.  Any amount required to be
paid by the undersigned on account of interest, accompanies this Note.

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

Signature(s)

 

 

 

 

 

Signature(s) must be guaranteed by an “eligible guarantor institution” meeting
the requirements of the Note registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Note registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

 

 

 

 

 

 

 

Signature Guarantee

 

Fill in the registration of shares of Common Stock if to be issued, and Notes if
to be delivered, other than to and in the name of the registered holder:

 

(Name)

 

 

(Street Address)

 

 

(City, State and Zip Code)

 

 

Please print name and address



Principal amount to be converted
 (if less than all):

$                                                      

 

Social Security or Other Taxpayer
 Identification Number:



 

--------------------------------------------------------------------------------


 

OPTION TO ELECT REPAYMENT
UPON A FUNDAMENTAL CHANGE

 

TO:                            NEXTEL PARTNERS, INC.
THE BANK OF NEW YORK

 

The undersigned registered owner of this Note hereby irrevocably acknowledges
receipt of a notice from Nextel Partners, Inc. (the “Company”) as to the
occurrence of a Fundamental Change with respect to the Company and requests and
instructs the Company to repurchase the entire principal amount of this Note, or
the portion thereof (which is $1,000 or an integral multiple thereof) below
designated, in accordance with the terms of the Indenture referred to in this
Note at the price of 100% of such entire principal amount or portion thereof,
together with accrued interest to, but excluding, the Fundamental Change
Repurchase Date, to the registered holder hereof.  Capitalized terms used herein
but not defined shall have the meanings ascribed to such terms in the Indenture.

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

Signature(s)

 

 

 

 

 

 

 

 

NOTICE: The above signatures of the holder(s) hereof must correspond with the
name as written upon the face of the Note in every particular without alteration
or enlargement or any change whatever.

 

 

 

 

 

Principal amount to be repaid (if less than all):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Social Security or Other Taxpayer Identification
Number

 

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

For value received                                                       hereby
sell(s) assign(s) and transfer(s) unto
                                                                         (Please
insert social security or other Taxpayer Identification Number of assignee) the
within Note, and hereby irrevocably constitutes and appoints
                                                                          
attorney to transfer said Note on the books of the Company, with full power of
substitution in the premises.

 

In connection with any transfer of the Note prior to the expiration of the
holding period applicable to sales thereof under Rule 144(k) under the
Securities Act (or any successor provision) (other than any transfer pursuant to
a registration statement that has been declared effective under the Securities
Act), the undersigned confirms that such Note is being transferred:

 

o                                    To Nextel Partners, Inc. or a subsidiary
thereof; or

 

o                                    To a “qualified institutional buyer” in
compliance with Rule 144A under the Securities Act of 1933, as amended; or

 

o                                    Pursuant to and in compliance with Rule 144
under the Securities Act of 1933, as amended; or

 

o                                    Pursuant to a Registration Statement which
has been declared effective under the Securities Act of 1933, as amended, and
which continues to be effective at the time of transfer;

 

and unless the Note has been transferred to Nextel Partners, Inc. or a
subsidiary thereof, the undersigned confirms that such Note is not being
transferred to an “affiliate” of the Company as defined in Rule 144 under the
Securities Act of 1933, as amended.

 

Unless one of the boxes is checked, the Trustee will refuse to register any of
the Notes evidenced by this certificate in the name of any person other than the
registered holder thereof.

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

Signature(s)

 

 

 

 

 

 

 

 

Signature(s) must be guaranteed by an “eligible guarantor institution” meeting
the requirements of the Note registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Note registrar
in addition to, or in substitution for, STAMP, al in accordance

 

--------------------------------------------------------------------------------


 

 

 

with the Securities Exchange Act of 1934, as amended.

 

 

 

 

 

 

 

 

 

Signature Guarantee

 

NOTICE:  The signature on the Conversion Notice, the Option to Elect Repayment
upon a Fundamental Change or the Assignment must correspond with the name as
written upon the face of the Note in every particular without alteration or
enlargement or any change whatever.

 

--------------------------------------------------------------------------------


 

Schedule I

 

[Include Schedule I only for a Global Note]

 

 

NEXTEL PARTNERS, INC.
1½% Convertible Senior Note Due 2008

 

No.              

 

 

Date

 

Principal Amount

 

Notation Explaining Principal
Amount Recorded

 

Authorized Signature
of Trustee or
Custodian

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------